Exhibit 10.1

 

EXECUTION COPY

 

 

 

 

CREDIT AGREEMENT

 

by and among

 

NEW ENTERPRISE STONE & LIME CO., INC.,

 

THE FINANCIAL INSTITUTIONS identified herein as Lenders, and

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

as the Issuing Bank, a Lender, the Swing Lender and the Administrative Agent

 

 

Dated as of March 15, 2012

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as Arranger

 

 

 

THE TERMS OF THIS CREDIT AGREEMENT ARE SUBJECT TO CERTAIN

INTERCREDITOR AGREEMENTS, AS MORE FULLY SET OUT IN SECTION 11.16 HERETO.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1

DEFINITIONS

2

1.1

Defined Terms

2

ARTICLE 2

THE LOANS

45

2.1

Revolving Credit Loans and RC Commitment

45

 

2.1.1

Commitment to Make RC Loans

45

 

2.1.2

Available RC Commitment

45

 

2.1.3

Voluntary Commitment Reductions

46

 

2.1.4

Determination of Borrowing Base

46

 

2.1.5

Other Commitment Reductions

46

2.2

Overadvances

46

2.3

Swing Loans

47

 

2.3.1

Swing Loan Advances

47

 

2.3.2

Terms of Swing Loan Borrowings

47

 

2.3.3

Participation by Lenders

47

 

2.3.4

No Set-off, Etc.

48

 

2.3.5

Certain Limitations

48

 

2.3.6

Cash Management Loans

48

2.4

Borrowing Notice

49

2.5

Repayments of RC Loans and Swing Loans

50

 

2.5.1

Repayments in Connection with Fluctuations in Borrowing Base

50

 

2.5.2

Repayment in Connection with Commitment Reductions

50

 

2.5.3

Repayment at Maturity

50

 

2.5.4

Repayment in Connection with Availability

50

 

2.5.5

Voluntary Prepayment

50

 

2.5.6

Excess Proceeds

51

2.6

Mandatory Prepayments

51

 

2.6.1

Out of Formula Payments

51

 

2.6.2

Asset Sales, Etc.

51

 

2.6.3

Excess Proceeds Payments

51

2.7

Hedging Agreements

52

2.8

Lenders’ Obligations Several

52

2.9

Notes

52

2.10

Fees to Lenders

52

 

2.10.1

Commitment Fees

52

 

2.10.2

Letter of Credit Fees

53

 

2.10.3

Other Fees

53

2.11

Interest

53

 

2.11.1

Rates

53

 

2.11.2

Applicable Margin

53

 

2.11.3

Adjustments to Commitment Fee Rate and Applicable Margin

54

 

2.11.4

LIBOR Election

54

 

2.11.5

Breakage

55

 

--------------------------------------------------------------------------------


 

 

2.11.6

Default Rate

55

 

2.11.7

Source of Funds

55

 

2.11.8

Interest Due with Certain Repayments and Prepayments

56

2.12

Increased Costs; Unavailability

56

 

2.12.1

Increased Costs Generally

56

 

2.12.2

Capital Requirements

57

 

2.12.3

Certificates for Reimbursement

57

 

2.12.4

Delay in Requests

57

 

2.12.5

Inability to Determine LIBOR

57

 

2.12.6

Laws Affecting LIBOR Availability

57

 

2.12.7

Determination of LIBOR Inadequacy

58

2.13

Purpose

58

2.14

Mechanics of Payments: Borrower Payments

58

 

2.14.1

Manner of Making Payments

58

 

2.14.2

Payments by Borrower; Presumptions by Agent

58

 

2.14.3

Disbursements from the Agent to the Lenders

59

 

2.14.4

Authorization to Deduct Funds and Make Loans in Satisfaction of Obligations

59

 

2.14.5

Sharing of Payments by Lenders

59

 

2.14.6

Payments Due on Non-Business Days

60

2.15

Mechanics of Payments: Lender Payments

60

 

2.15.1

Funding by Lenders; Presumption by Agent

60

 

2.15.2

Special Purpose Funding Vehicle

61

2.16

Taxes

 

61

 

2.16.1

Payments Free of Taxes

61

 

2.16.2

Payment of Other Taxes by the Borrower

62

 

2.16.3

Indemnification by the Borrower

62

 

2.16.4

Evidence of Payments

62

 

2.16.5

Status of Lenders

62

 

2.16.6

Treatment of Certain Refunds

64

 

2.16.7

Survival

65

 

2.16.8

Issuing Bank

65

 

2.16.9

Indemnification by the Lenders

65

2.17

Designation of a Different Lending Office; Replacement of Lenders

65

 

2.17.1

Designation of a Different Lending Office

65

 

2.17.2

Replacement of Lenders

65

2.18

Defaulting Lenders

66

 

2.18.1

Defaulting Lender Adjustments

66

 

2.18.2

Defaulting Lender Cure

69

 

2.18.3

New Swing Loans/Letters of Credit

69

2.19

Termination of Defaulting Lender

70

2.20

Cash Collateral

70

ARTICLE 3

LETTERS OF CREDIT

71

3.1

Letters of Credit

71

 

3.1.1

Commitment to Issue Letters of Credit

71

 

3.1.2

Reimbursement Obligations

71

 

ii

--------------------------------------------------------------------------------


 

 

3.1.3

Limitation on Amount

72

 

3.1.4

Obligations Absolute

72

 

3.1.5

Reliance by Issuing Bank

72

 

3.1.6

Fees

72

 

3.1.7

Participation by Lenders

73

 

3.1.8

Standard of Conduct

73

 

3.1.9

Cash Collateral Account

74

 

3.1.10

Obligations Secured

74

 

3.1.11

Resignation of Issuing Bank

74

ARTICLE 4

CONDITIONS TO EFFECTIVENESS AND FUNDINGS AND ISSUANCE OF LETTERS OF CREDIT

74

4.1

Conditions to Effectiveness

74

 

4.1.1

Execution of this Agreement

74

 

4.1.2

Notes

74

 

4.1.3

Security Agreement

75

 

4.1.4

Guaranty and Suretyship Agreement

75

 

4.1.5

Reserved

75

 

4.1.6

Due Diligence

75

 

4.1.7

Intellectual Property Collateral Agreements

75

 

4.1.8

Mortgages

75

 

4.1.9

Real Estate Due Diligence

77

 

4.1.10

Environmental Indemnity Agreements

78

 

4.1.11

Bonding Arrangements

78

 

4.1.12

Payment of Fees and Costs

78

 

4.1.13

Corporate Proceedings

78

 

4.1.14

Financial Statements; Projections

79

 

4.1.15

Reserved

79

 

4.1.16

First Lien Note Documentation

79

 

4.1.17

Intercreditor Agreement

79

 

4.1.18

Consents and Approvals

79

 

4.1.19

Material Litigation

79

 

4.1.20

Material Adverse Change

80

 

4.1.21

Material Adverse Environmental Condition

80

 

4.1.22

Opinion of Counsel

80

 

4.1.23

Reserved

80

 

4.1.24

Good Standing

80

 

4.1.25

Lien Searches

80

 

4.1.26

Insurance

81

 

4.1.27

Repayment of Existing Indebtedness

81

 

4.1.28

Patriot Act

81

 

4.1.29

Reserved

81

 

4.1.30

Sources and Uses

81

 

4.1.31

Appraisals/Mineral Evaluations

81

 

4.1.32

Review of Accounts, Etc.

81

 

4.1.33

Borrowing Base Certificate

81

 

4.1.34

Other Requirements

81

 

iii

--------------------------------------------------------------------------------


 

4.2

Requirements for Each Loan/Letter of Credit

81

 

4.2.1

No Default

82

 

4.2.2

Borrowing Notice/Request for Letter of Credit

82

 

4.2.3

Representations and Warranties

82

 

4.2.4

Method of Certifying Certain Conditions

82

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

82

5.1

Status

82

 

5.1.1

Organization and Qualification

82

 

5.1.2

Stock Ownership

82

 

5.1.3

Closing Date Designation of Subsidiaries

83

5.2

Power and Authority; Enforceability

84

5.3

No Violation of Agreements; Absence of Conflicts

84

5.4

Recording, Enforceability and Consent

85

5.5

Lines of Business

85

5.6

Security Interest in Collateral

85

5.7

Litigation; Compliance with Laws

86

5.8

Condition of Property

87

5.9

Licenses; Intellectual Property

87

5.10

Title to Properties; Liens

88

5.11

Management Agreements

88

5.12

Financial Statements and Projections

89

 

5.12.1

Financial Statements

89

 

5.12.2

Undisclosed Liabilities

89

 

5.12.3

Absence of Material Adverse Change

89

 

5.12.4

Projections

89

5.13

Tax Returns and Payments; Other Fees

89

5.14

Fiscal Year

90

5.15

Federal Reserve Regulations

90

5.16

Investment Company Act

90

5.17

Compliance with ERISA

90

 

5.17.1

Plans

90

 

5.17.2

Favorable Determination Letters

90

 

5.17.3

Compliance

91

 

5.17.4

Absence of Certain Conditions

91

 

5.17.5

Absence of Certain Liabilities

91

5.18

Accuracy and Completeness of Disclosure

92

5.19

Adequacy of Capital; Solvency

92

5.20

Absence of Restrictive Provisions

92

5.21

Environmental Compliance

92

5.22

Labor Matters

94

5.23

Brokers

94

5.24

Existing Indebtedness

95

5.25

Foreign Assets Control Regulations, Etc.

95

5.26

Borrowing Base Certificate

95

5.27

Material Contracts

95

5.28

Absence of Defaults

95

 

iv

--------------------------------------------------------------------------------


 

ARTICLE 6

REPORTING REQUIREMENTS AND NOTICES

96

6.1

Financial Data and Reporting Requirements; Notice of Certain Events

96

 

6.1.1

Delivery of Monthly Financial Statements

96

 

6.1.2

Delivery of Quarterly Financial Statements

96

 

6.1.3

Delivery of Annual Financial Statements

96

 

6.1.4

Delivery of Officer’s Compliance Certificates

97

 

6.1.5

SEC Filings, Etc.

97

 

6.1.6

Annual Budget

98

 

6.1.7

Borrowing Base Certificate

98

 

6.1.8

Quarterly Excess Availability Reports

98

 

6.1.9

Field Examinations

98

 

6.1.10

Aging Reports

98

 

6.1.11

Monthly Contracts in Progress Report

99

6.2

Notice of Defaults

99

6.3

Notice of Disputes and Other Matters

99

 

6.3.1

Certain Litigation

99

 

6.3.2

Conditions Affecting Collateral

99

 

6.3.3

Material Adverse Change

100

 

6.3.4

Representations and Warranties

100

 

6.3.5

Intellectual Property

100

 

6.3.6

Governmental Licenses

101

 

6.3.7

Lease

101

 

6.3.8

Bonding Arrangement Claims

101

6.4

ERISA Notices

101

6.5

Miscellaneous

101

6.6

Authorization of Third Parties to Deliver Information

102

6.7

Deliveries on Non-Business Days

102

ARTICLE 7

FINANCIAL COVENANTS

102

7.1

Fixed Charge Coverage Ratio

102

7.2

Additional Provisions Respecting Calculation of Financial Covenants

102

ARTICLE 8

BUSINESS COVENANTS

104

8.1

Indebtedness

104

 

8.1.1

In General

104

 

8.1.2

Limitation on Incurrence

106

8.2

Liens; Licenses

106

 

8.2.1

In General

106

 

8.2.2

Negative Pledge

109

8.3

Investments, Loans, Acquisitions, Etc.

109

8.4

Restricted Payments

112

8.5

Corporate Separateness

114

8.6

Transactions with Affiliates

114

8.7

Mergers and Dispositions

115

 

8.7.1

Consolidations and Mergers

115

 

8.7.2

Sales and Other Dispositions

115

8.8

Existence

117

8.9

Compliance with Law

118

 

v

--------------------------------------------------------------------------------


 

8.10

Payment of Taxes and Claims

118

8.11

Tax Consolidation

118

8.12

Compliance with ERISA

119

8.13

Insurance

120

 

8.13.1

Liability, Property Damage, Etc.

120

 

8.13.2

PBGC

120

8.14

Maintenance of Properties

120

8.15

Maintenance of Records; Fiscal Year

121

8.16

Inspection

121

8.17

Exchange of Notes

121

8.18

Type of Business

122

8.19

Change in Documents

122

8.20

Certain Restrictions on Capital Stock

122

8.21

Compliance with Federal Reserve Regulations

122

8.22

Limitations on Certain Restrictive Provisions

123

8.23

Environmental Matters

124

8.24

Certain Obligations Respecting Subsidiaries

124

8.25

Real Property

125

8.26

Additional Pari Passu Collateral

127

8.27

Primary Operating Accounts; Proceeds Into Blocked Account

127

8.28

Further Assurances

127

ARTICLE 9

EVENTS OF DEFAULT

128

9.1

Events of Default

128

 

9.1.1

Failure to Pay Principal or Reimbursement Obligations

128

 

9.1.2

Failure to Pay, Fees, Etc.

128

 

9.1.3

Cross-Default to Indebtedness

128

 

9.1.4

Bonding Arrangements

128

 

9.1.5

Other Cross-Defaults

129

 

9.1.6

Misrepresentations

129

 

9.1.7

Certain Covenant Defaults

129

 

9.1.8

Other Covenant Defaults

129

 

9.1.9

Validity of Loan Documents; Security

129

 

9.1.10

Custody or Control of Assets

130

 

9.1.11

Discontinuance of Business

130

 

9.1.12

Insolvency

130

 

9.1.13

Material Adverse Change

130

 

9.1.14

Judgments

130

 

9.1.15

Change of Control

131

 

9.1.16

Hedging Obligations

131

9.2

Acceleration; Remedies

131

 

9.2.1

Acceleration upon Insolvency

131

 

9.2.2

Acceleration upon Other Defaults

131

 

9.2.3

Remedies in General

131

9.3

Proceeds of Collateral

132

ARTICLE 10

AGENCY

133

10.1

Appointment and Authority

133

 

vi

--------------------------------------------------------------------------------


 

 

10.1.1

General

133

 

10.1.2

Certain Specific Authorizations

133

 

10.1.3

Agent May File Proofs of Claim

133

 

10.1.4

Collateral and Guaranty Matters

134

 

10.1.5

Certain Actions During a Default

135

10.2

Rights as a Lender

135

10.3

Exculpatory Provisions

135

10.4

Reliance by Issuing Bank, Agent and Arranger

136

10.5

Delegation of Duties

137

10.6

Resignation; Termination

137

 

10.6.1

Resignation

137

 

10.6.2

Termination

138

 

10.6.3

Successor Agent

138

10.7

Non-Reliance on Agent and Other Lenders

138

10.8

No Other Duties, Etc.

139

10.9

Collateral Agency Arrangement

139

10.10

Assignment of Credit Facility

139

10.11

No Reliance on Agent’s Customer Identification Program

139

ARTICLE 11

MISCELLANEOUS

140

11.1

Notices; Effectiveness; Electronic Communication

140

 

11.1.1

Notices Generally

140

 

11.1.2

Electronic Communications

141

 

11.1.3

Change of Address, Etc.

141

 

11.1.4

Platform

141

11.2

No Implied Waivers

142

11.3

Severability

142

11.4

Amendments, Waivers and Consents

142

 

11.4.1

In General

142

 

11.4.2

Exception

143

11.5

Successors and Assigns

144

 

11.5.1

Successors and Assigns Generally

144

 

11.5.2

Assignments by Lenders

144

 

11.5.3

Register

146

 

11.5.4

Participations

146

 

11.5.5

Limitations upon Participant Rights

147

 

11.5.6

Certain Pledges

147

 

11.5.7

Assignment of Mortgages

147

11.6

Calculations and Financial Data

148

11.7

Descriptive Headings

148

11.8

Governing Law; Jurisdiction; Etc.

148

 

11.8.1

Governing Law

148

 

11.8.2

Submission to Jurisdiction

148

 

11.8.3

Waiver of Venue

148

 

11.8.4

Service of Process

149

11.9

Maximum Lawful Interest Rate

149

11.10

Right of Setoff

149

 

vii

--------------------------------------------------------------------------------


 

11.11

Counterparts; Integration; Effectiveness; Electronic Execution

150

 

11.11.1

Counterparts; Integration; Effectiveness

150

 

11.11.2

Electronic Execution of Assignments

150

11.12

Treatment of Certain Information; Confidentiality; Advertisement

150

 

11.12.1

Confidentiality

150

 

11.12.2

Information

151

 

11.12.3

Advertisement

151

11.13

Expenses; Indemnity; Damage Waiver

152

 

11.13.1

Costs and Expenses

152

 

11.13.2

Indemnification by the Borrower

152

 

11.13.3

Reimbursement by Lenders

153

 

11.13.4

Waiver of Consequential Damages, Etc.

153

 

11.13.5

Payments

153

11.14

Certification of Amounts

153

11.15

Termination of Security; Partial Release of Security

154

 

11.15.1

Termination of Security

154

 

11.15.2

Partial Release of Security

154

11.16

Intercreditor Agreement and Bonding Intercreditor Agreement

154

11.17

Waiver of Jury Trial

154

 

viii

--------------------------------------------------------------------------------

 


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of March 15, 2012 (this “Agreement”), is made by
and among MANUFACTURERS AND TRADERS TRUST COMPANY (“M&T”), individually, as the
Issuing Bank, a Lender, the Swing Lender and the Agent, the LENDERS (as defined
below), and NEW ENTERPRISE STONE & LIME CO., INC., a Delaware corporation (the
“Borrower”). M&T, in its capacity as lender, and any other financial
institutions including Funds (as defined below) which may become parties to this
Agreement from time to time, are collectively referred to as the “Lenders” and
individually as a “Lender.” M&T, when acting in its capacity as administrative
agent for the Lenders and the Issuing Bank, or any successor or assign that
assumes that position pursuant to the terms of this Agreement, is hereinafter
referred to as the “Agent.” M&T, when acting in its capacity as Arranger, is
herein referred to as the “Arranger”. Certain capitalized terms used in this
Agreement are defined in ARTICLE 1 (Definitions).

 

Background of Agreement

 

The Borrower, directly and through its Subsidiaries, has been engaged in the
business of a vertically integrated construction materials supplier and highway
contractor. The Borrower, the Arranger and certain Lenders entered into a Credit
Agreement, dated as of January 11, 2008 (the “Prior Credit Agreement”).

 

The Borrower has requested that the Lenders enter into certain credit facilities
to refinance certain indebtedness under the Prior Credit Agreement, to provide
for ongoing working capital needs and for general corporate purposes, including
permitted acquisitions. The Lenders are willing, on the terms and subject to the
conditions specified herein, to enter into a senior secured revolving credit
facility in an aggregate amount equal to $ 170,000,000, consisting of a
revolving credit facility in a maximum principal amount not to exceed at any
time $170,000,000, with a $15,000,000 standby letter of credit subfacility and a
$20,000,000 sublimit for a swing line subfacility, all on the terms and
conditions specified below.

 

The Subsidiaries of the Borrower will derive substantial benefits from the
credit facility provided herein. The Borrower may, among other things, use
proceeds of the Loans hereunder to make capital contributions in, and extend
credit to, its Subsidiaries. Such access to capital provided to the Subsidiaries
through this financing is on terms that are more advantageous to the
Subsidiaries than such Subsidiaries could obtain if they accessed capital
independently. Accordingly, the credit facilities provided for in this Agreement
are to be guaranteed by certain of the Borrower’s Subsidiaries and secured by
the equity of certain of the Borrower’s Subsidiaries as well as by certain
material assets of certain of the Borrower and its Subsidiaries.

 

NOW, THEREFORE, with the intent to be legally bound hereby, the parties agree as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1

 

DEFINITIONS

 

1.1           Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings specified
in this Section 1.1 unless the context otherwise requires.

 

ABL Priority Collateral: the portion of the Collateral consisting of the
following, whether now owned or at any time hereafter acquired by any Loan Party
or in which any Loan Party now has or at any time in the future may acquire any
right, title or interest:

 

(a)          (i)        Accounts and “payment intangibles” (as defined in
Article 9 of the Uniform Commercial Code), other than (x) intercompany
indebtedness of the Borrower and its Subsidiaries and (y) “payment intangibles”
(as defined in Article 9 of the Uniform Commercial Code) which constitute
identifiable proceeds of collateral which is First Lien Note Priority
Collateral;

 

(ii)       “deposit accounts” (as defined in Article 9 of the Uniform Commercial
Code) and “securities accounts” (as defined in Article 8 of the Uniform
Commercial Code), including all monies, “uncertificated securities” and
“securities entitlements” (as defined in Article 8 of the Uniform Commercial
Code) contained therein (including all cash, marketable securities and other
funds held in or on deposit in either of the foregoing) other than the
Collateral Agent Bank Accounts and other Excluded Bank Accounts.

 

(iii)      “instruments” and “chattel paper” (in each case, as defined in
Article 9 of the Uniform Commercial Code), in each case to the extent
evidencing, governing, securing or otherwise related to the items referred to in
clauses (a)(i) and (a)(iv) of this definition;

 

(iv)     Inventory;

 

(v)      “general intangibles” (as defined in Article 9 of the Uniform
Commercial Code) (other than intellectual property and equity interests in the
Subsidiaries of any Loan Party) pertaining to the other items of property
included within clauses (a)(i), (a)(ii), (a)(iii), (a)(iv), (a)(vi),
(a)(vii) and (a)(viii) of this definition, including, without limitation, all
contingent rights with respect to warranties on accounts which are not yet
“payment intangibles” (as defined in Article 9 of the Uniform Commercial Code);

 

(vi)     “records”, “supporting obligations” (in each case, as defined in
Article 9 of the Uniform Commercial Code) and related “letters of credit” (as
defined in Article 5 of the Uniform Commercial Code), commercial tort claims or
other claims and causes of action, in each case, to the extent related primarily
to any of the other items described in this clause (a);

 

2

--------------------------------------------------------------------------------


 

(vii)    computer equipment, software and books and records related to accounts
and inventory; and

 

(viii)   substitutions, replacements, accessions, products and proceeds
(including, without limitation, insurance proceeds related to inventory and
business interruption insurance, licenses, royalties, income, payments, claims,
damages and proceeds of suit) of any or all of the foregoing;

 

(b)         Specific Real Property, including all minerals contained therein
before extraction, improvements thereon and fixtures attached thereto, dedicated
processing equipment used at the Specific Real Property, and all substitutions,
replacements, products, insurance proceeds with respect to and other proceeds of
the foregoing; and

 

(c)          All proceeds of the foregoing;

 

provided, that, notwithstanding the foregoing, with respect to any general
intangible that may otherwise be included in ABL Priority Collateral, it shall
be excluded to the extent, but only to the extent, and only for so long as the
grant of a security interest in such general intangible is prohibited by any
applicable Law or requires a consent not obtained of any Governmental Authority
pursuant to applicable Law (after giving effect to Section 9-406, 9-407, 9-408
or 9-409 of the Uniform Commercial Code of any relevant jurisdiction or any
other applicable Law).

 

Account: the meaning specified for “Account” under the Uniform Commercial Code
and includes (a) retainages held under any contracts and (b) the rights to
payment arising out of performed but unbilled work.

 

Account Debtor: the meaning specified for such term under the Uniform Commercial
Code, but in any event shall include, but not be limited to, each Person
obligated on an Account.

 

Acquisition: (a) an Investment by the Borrower or any Restricted Subsidiary in
any other Person pursuant to which such Person shall become a Restricted
Subsidiary or a merger, consolidation or similar arrangement with a Person
pursuant to which such Person shall become a Restricted Subsidiary or shall be
merged with or into the Borrower or any Restricted Subsidiary, or (b) the
acquisition by the Borrower or any Restricted Subsidiary of the assets of any
Person which constitute all or substantially all of the assets of such Person,
or any division or line of business of such Person or (c) the acquisition by the
Borrower or a Restricted Subsidiary of any operating or non-operating quarry
(regardless of whether such assets would constitute all or substantially all
assets or a division or line of business of a Person).

 

Additional Fee Mortgages: the meaning specified in Section 8.25 (Real Property).

 

Additional Leasehold Mortgages: the meaning specified in Section 8.25 (Real
Property).

 

Adjusted GAAP: the meaning specified in clause (c)(i)(A) of Subsection 7.2
(Additional Provisions Respecting Calculation of Financial Covenants).

 

3

--------------------------------------------------------------------------------


 

Adjusted LIBOR: the rate per annum (rounded upwards if necessary to the nearest
one-hundredth of one percent) determined by the Agent to be equal to the
quotient of (a) LIBOR, divided by (b) a number equal to 1.00 minus the Reserve
Percentage.

 

Administrative Questionnaire: an Administrative Questionnaire in a form supplied
by the Agent.

 

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. For the avoidance of doubt,
Rock Solid Insurance and members of the Detwiler Family shall be deemed to be an
Affiliate of the Borrower and its Subsidiaries.

 

Affiliate Transaction: the meaning specified in Section 8.6 (Transactions with
Affiliates).

 

Agent: the meaning specified in the preamble to this Agreement.

 

Agent Parties: the meaning specified in Subsection 11.1.4.2 (Platform).

 

Agreement: the meaning specified in the preamble to this Agreement.

 

Appeal Bond Cash Collateral: the meaning specified in Section 8.1
(Indebtedness).

 

Applicable Commitment Fee Rate: the meaning specified in Subsection 2.10.1
(Commitment Fees).

 

Applicable Margin: the meaning specified in Subsection 2.11.2 (Applicable
Margin).

 

Applicable Percentage: with respect to any Lender, the percentage obtained by
dividing (x) the sum of the Commitment of such Lender (or, in the event the
Commitment shall have been terminated, the then outstanding principal amount of
such Lender’s RC Loans and participation interests in outstanding Letters of
Credit and Swing Loans) by (y) the sum of the Commitment of all Lenders (or, in
the event the Commitment shall have been terminated, the then outstanding
principal amount of the RC Loans of all Lenders, the then outstanding Letters of
Credit and the then outstanding Swing Loans).

 

Appraised Value: (a) with respect to Specific Real Property identified on
Schedule 1.1B-1, Schedule 1.1B-2, and Schedule 1.1C, the value attributed
thereto on such Schedules, subject to such reappraisal as the Agent may require
pursuant to the terms of Subsection 2.6.2 (Asset Sale, Etc.) or clauses (o) or
(r) of Subsection 8.2.1 (Liens; Licenses — In General), and (b) with respect to
any other Specific Real Property, the value set forth in an appraisal in form
and substance satisfactory to the Agent.

 

4

--------------------------------------------------------------------------------


 

Approved Fund: any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Arranger: M&T, so long as it is a Lender.

 

Assignment and Assumption: an assignment and assumption entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Subsection 11.5.2 (Assignments by Lenders) or the definition of
“Eligible Assignee”), and accepted by the Agent, in substantially the form of
Exhibit L or any other form approved by the Agent.

 

Attributable Debt: in respect of a Sale and Leaseback Transaction, as at the
time of determination, the present value (discounted at the rate of interest
implicit in such transaction) of the total obligations of the lessee for rental
payments during the remaining term of the lease included in such Sale and
Leaseback Transaction (including any period for which such lease has been or may
be extended).

 

Available RC Commitment: the meaning specified in Subsection 2.1.2 (Available RC
Commitment).

 

Banking Services: each and any of the following bank services provided to any
Loan Party by the Agent, a Lender, the Issuing Bank or an Affiliate of the
foregoing: treasury and/or cash management services (including controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services), provided that (i) in the case of any
Lender or Affiliate thereof, the Agent shall have consented to such Person being
a Secured Party (which consent shall not be unreasonably withheld or delayed)
and (ii) in the case of any such Affiliate, such Affiliate shall have executed
and delivered to the Agent a joinder to this Agreement (in form and substance
satisfactory to the Agent) agreeing to be bound by the provisions of this
Agreement respecting the role of the Agent, including all exculpatory provisions
and indemnification provisions, as if such Affiliate were a Lender hereunder and
the obligations under the Banking Services Obligations were Obligations
hereunder or such other arrangement as Agent shall agree to.

 

Banking Services Obligations: any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Banking Services.

 

Base Rate: the highest of (a) the variable per annum rate of interest so
designated from time to time by the Agent as its prime rate (which rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer), (b) the Federal Funds Rate plus one-half of one
percent (0.5%) and (c) One Month LIBOR plus two percent (2%).

 

Base Rate Loans: Loans bearing interest at a rate equal to the Base Rate plus
the Applicable Margin.

 

5

--------------------------------------------------------------------------------


 

BCS: the meaning specified in clause (i) of Subsection 5.21 (Environmental
Compliance).

 

Board of Directors: (i) with respect to the Borrower or any Restricted
Subsidiary, its board of directors or any duly authorized committee thereof;
(ii) with respect to a corporation, the board of directors of such corporation
or any duly authorized committee thereof; and (iii) with respect to any other
entity, the board of directors or similar body of the general partner or
managers of such entity or any duly authorized committee thereof.

 

Bonding Arrangements: indemnity agreements and other contracts, agreements and
instruments entered into with any bonding company with respect to securing the
performance of tenders, bids, surety or performance bonds (other than in
connection with litigation or judgments), purchase, construction, sales or
servicing contracts and similar obligations incurred in the normal business
consistent with industry practice.

 

Bonding Intercreditor Agreement: the meaning specified in Subsection 4.1.11
(Bonding Arrangements).

 

Borrower: the meaning specified in the preamble to this Agreement.

 

Borrower Required Payment: the meaning specified in Subsection 2.14.2 (Payments
by Borrower; Presumptions by Agent).

 

Borrower Taxes: (without duplication) (a) all Taxes payable by the Borrower and
its Restricted Subsidiaries and (b) permitted Restricted Payments payable in
respect of Taxes of the shareholders of the Borrower. For the sake of clarity,
Borrower Taxes includes deferred Taxes of the Borrower and its Restricted
Subsidiaries.

 

Borrowing Base: an amount equal to the sum of:

 

(a)          the lesser of (i) $65,000,000 and (ii) seventy-five percent (75%)
of the Appraised Value of the Eligible Real Property, plus

 

(b)         eighty-five percent (85%) of all Eligible Accounts, plus

 

(c)          sixty percent (60%) of Eligible Inventory of the Borrower and its
Subsidiaries, minus

 

(d)         any and all reserves that the Agent may (and which the Agent is
hereby entitled to) establish from time to time in its Permitted Discretion,
minus

 

(e)          any and all reserves that the Agent may (and which the Agent is
hereby entitled to) establish from time to time with respect to Inventory that
is branded or otherwise incorporates Intellectual Property in its sole
discretion.

 

Borrowing Base Certificate: a full and complete certificate in substantially the
form attached hereto as Exhibit M and otherwise acceptable to the Agent,
certified as true, correct and complete by the Borrower’s chief executive
officer or chief financial officer.

 

6

--------------------------------------------------------------------------------


 

Business Day: (a) any day other than a Saturday, Sunday or day which shall be in
the Commonwealth of Pennsylvania a legal holiday or day on which banking
institutions are required or authorized to close and (b) in addition to the
foregoing, with respect to any LIBOR Loans, a London Business Day.

 

Capital Expenditures: for any period the sum of (without duplication) (a) all
expenditures by the Borrower or any Restricted Subsidiary during such period for
fixed or capital assets (including, but not limited to, the purchase,
construction or rehabilitation of equipment or other physical assets) that are
required to be capitalized under GAAP, whether or not financed, and (b) all
expenditures by the Borrower or any Restricted Subsidiary during such period in
respect of Synthetic Leases, for property, plant and equipment.

 

Capital Lease: any lease with respect to which the lessee is required to
recognize the acquisition of an asset and/or the incurrence of a liability in
accordance with GAAP, including Statement No. 13 of the Financial Accounting
Standards Board.

 

Capital Lease Obligation: with respect to any Capital Lease, the amount of the
obligation of the lessee thereunder which would in accordance with GAAP appear
on a balance sheet of such lessee in respect of such Capital Lease or otherwise
be disclosed in a note to such balance sheet.

 

Capital Stock: any class of preferred, common or other capital stock, share
capital or similar equity interest of a Person, including, without limitation,
any partnership interest in any partnership or limited partnership and any
membership interest in any limited liability company.

 

Cash Collateralize: to deposit in a Controlled Account or to pledge and deposit
with or deliver to the Agent, for the benefit of the Issuing Bank or the
Lenders, as collateral for LC Obligations or obligations of the Lenders to fund
participations in respect of LC Obligations, cash or deposit account balances
or, if the Agent and the Issuing Bank shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to the Agent and Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

Cash Equivalents: any of the following Investments: (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) maturing not more than one year after the
date of acquisition; (ii) time deposits in and certificates of deposit of any
Eligible Bank, provided that such Investments have a maturity date not more than
two years after the date of their acquisition and that the Average Life of all
such Investments is one year or less from their respective dates of acquisition;
(iii) repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (i) above entered into
with any Eligible Bank; (iv) direct obligations issued by any state of the
United States or any political subdivision or public instrumentality thereof,
provided that such Investments mature, or are subject to tender at the option of
the holder thereof, within 365 days after the date of acquisition and, at the
time of acquisition, have a rating of at least A from S&P or A-2 from Moody’s
(or an equivalent rating by any other nationally recognized rating

 

7

--------------------------------------------------------------------------------


 

agency); (v) commercial paper of any Person other than an Affiliate of the
Borrower, provided that such Investments have one of the two highest ratings
obtainable from either S&P or Moody’s and mature within 180 days after the date
of their acquisition; (vi) overnight and demand deposits in and bankers’
acceptances of any Eligible Bank and demand deposits in any bank or trust
company to the extent insured by the Federal Deposit Insurance Corporation
against the Bank Insurance Fund; and (vii) money market funds substantially all
of the assets of which comprise Investments of the types described in clauses
(i) through (vi).

 

CERCLA: the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, and all rules and regulations promulgated in connection therewith.

 

Change in Law: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

Change of Control:

 

(a)         any person or group of persons (within the meaning of
Section 13(d) of the Securities Exchange Act of 1934, as amended) other than the
Detwiler Family, shall obtain ownership or control in one or more series of
transactions of more than thirty three and one-third percent (331/3%) of the
voting power of the Borrower entitled to vote in the election of members of the
Board of Directors of the Borrower or Persons performing similar functions; or

 

(b)         there shall have occurred under any indenture or other instrument
evidencing any Indebtedness in excess of $1,000,000 any “change in control” or
“change of control” or similar term (as defined in such indenture or other
evidence of Indebtedness) obligating the Borrower to repurchase, redeem or repay
all or any part of the Indebtedness or Capital Stock provided for therein.

 

CIP Regulations: the meaning specified in Section 10.11 (No Reliance on Agent’s
Customer Identification Program).

 

Closing Date: the meaning specified in Section 4.1 (Conditions to
Effectiveness).

 

Closing Date GAAP: the meaning specified in Section 7.2. (Additional Provisions
Respecting Calculation and Financial Covenants).

 

Closing Fee Mortgages: the meaning specified in Subsection 4.1.8 (Mortgages).

 

8

--------------------------------------------------------------------------------


 

Closing First Lien Leasehold Mortgage: the meaning specified in Subsection 4.1.8
(Mortgages).

 

Closing FL First Lien Fee Mortgage: the meaning specified in Subsection 4.1.8
(Mortgages).

 

Closing Leasehold Mortgages: the meaning specified in Subsection 4.1.8
(Mortgages).

 

Closing Mortgages: the meaning specified in Subsection 4.1.8 (Mortgages).

 

Closing PA First Lien Fee Mortgages: the meaning specified in Subsection 4.1.8
(Mortgages).

 

COBRA: the group health plan continuation coverage requirements of Section 4980B
of the Code and Part 6 of Subtitle B of Title I of ERISA.

 

Code: the Internal Revenue Code of 1986, as amended.

 

Collateral: all collateral securing the Secured Obligations, including without
limitation, (a) the ABL Priority Collateral and (b) subject to the prior Liens
granted to the Collateral Agent for the benefit of the holders of the First Lien
Notes and all other Permitted Liens, the First Lien Note Priority Collateral
located in the Commonwealth of Pennsylvania.

 

Collateral Agent: Wells Fargo Bank, National Association, in its capacity as
Collateral Agent for the holders of the First Lien Notes, and its successors or
assigns.

 

Collateral Agent Bank Accounts: one or more accounts established by the
Collateral Agent or other authorized person under the First Lien Indenture on
behalf of the holders of the First Lien Notes into which shall, to the extent
required by the First Lien Indenture, be deposited any proceeds of the First
Lien Note Priority Collateral.

 

Commission: the Securities and Exchange Commission.

 

Commitments: the collective reference to the RC Commitment and the Swing Loan
Commitment.

 

Commitment Fee: the meaning specified in Subsection 2.10.1 (Commitment Fees).

 

Commitment Fee Base: an amount at any time equal to the amount of the RC
Commitment less the sum of the aggregate principal amount of outstanding RC
Loans and the LC Obligations. Outstanding Swing Loans shall not reduce the
Commitment Fee Base.

 

Common Stock: Capital Stock of a Person that has no mandatory redemption or
other mandatory payment features.

 

Communications: the meaning specified in Subsection 11.1.4 (Platform).

 

9

--------------------------------------------------------------------------------


 

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

 

Consent to Leasehold Mortgage: the meaning specified in Subsection 4.1.8
(Mortgages).

 

Consolidated: with respect to any Person and its Restricted Subsidiaries, refers
to the consolidation of financial statements of such Person and such Restricted
Subsidiaries and of particular items in such financial statements in accordance
with GAAP.

 

Control: (a) the direct or indirect ownership of ten percent (10%) or more of
the securities or other equity interests of a Person having ordinary voting
power, or (b) the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

 

Controlled Account: each deposit account and securities account that is subject
to an account control agreement in form and substance satisfactory to the Agent
and the Issuing Bank.

 

Copyright Security Agreement: the meaning specified in Subsection 4.1.7
(Intellectual Property Collateral Agreements).

 

Credit Limit: at any time, the lesser of (a) the RC Commitment at such time and
(b) the amount of the Borrowing Base at such time.

 

Customer: the account debtor with respect to any Account and/or the prospective
purchaser of goods, services or both with respect to any contract or contract
right, and/or any party who enters into or proposes to enter into any contract
or other arrangement with a Person, pursuant to which such Person is to deliver
any personal property or perform any services.

 

Debtor Relief Laws: the Bankruptcy Code of the United States of America, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

dedicated processing equipment: with respect to any ABL Priority Collateral,
equipment that is attached in any manner to a platform or footer at Specific
Real Property.

 

Default: any condition or event which, with notice or lapse of time or both,
would become an Event of Default.

 

Default Rate: the meaning specified in Subsection 2.11.6 (Default Rate).

 

Defaulting Lender: subject to Subsection 2.18.2 (Defaulting Lender Cure), any
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two (2) Business Days

 

10

--------------------------------------------------------------------------------


 

of the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, the Issuing Bank, the Swing Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Loans) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Agent or the Issuing
Bank or Swing Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Agent or the Borrower, to confirm
in writing to the Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Agent and the Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender provided, further, that the Agent may, in
its sole discretion, determine that a Lender (other than Bank) shall not be a
Defaulting Lender solely as a result of the facts and circumstances of such
Lender’s Parent described in this clause (d) and the Majority Lenders may, in
their sole discretion, determine that Bank shall not be a Defaulting Lender
solely as a result of the facts and circumstances of Bank’s Parent described in
this clause (d). Any determination by the Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Subsection 2.18.2 (Defaulting Lender Cure))
upon delivery of written notice of such determination to the Borrower, the
Issuing Bank, the Swing Lender and each Lender.

 

Designated Person: the meaning specified in Section 5.25 (Foreign Assets Control
Regulations, Etc.).

 

Detwiler Family: collectively, (1) Paul I. Detwiler, Jr., Donald L. Detwiler,
Paul I. Detwiler III, Steven Detwiler and James Van Buren, (2) any spouse of any
of them, (3) descendants, and spouses of descendants, of any of them, (4) any
trust established for the benefit of one or more of the foregoing individuals
(so long as the trustee of such trust is either a financial institution or
similar fiduciary (or a trust officer at a financial institution or similar

 

11

--------------------------------------------------------------------------------


 

fiduciary) or one or more of the foregoing individuals), (5) any corporation,
partnership, limited liability company or other entity that is 100% owned and
controlled by one or more of the foregoing individuals and/or trusts, and
(6) upon the death of any of the foregoing individuals, the personal
representative, executor or administrator of such deceased individual’s estate.

 

Disqualified Stock: in any Person, any Capital Stock of such Person that by its
terms (or by terms of any security into which it is convertible or for which it
is exchangeable), or otherwise (including the passage of time or the happening
of an event), is required to be redeemed, is redeemable at the option of the
holder thereof in whole or in part (including by operation of a sinking fund),
or is convertible or exchangeable for Indebtedness of such Person at the option
of the holder thereof, in whole or in part, at any time or for which such Person
is required to pay cash dividends, interest or similar amounts; provided that
only the portion of such equity security which is required to be redeemed, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof or is required to be paid before such date will be deemed to be
Disqualified Stock. Notwithstanding the preceding sentence, any Capital Stock
that would constitute Disqualified Stock solely because the holders of the
Capital Stock have the right to require the Borrower to repurchase such Capital
Stock upon the occurrence of a change of control or an asset sale will not
constitute Disqualified Stock if the terms of such Capital Stock provide that
the Borrower may not repurchase or redeem any such Capital Stock pursuant to
such provisions unless such repurchase or redemption complies with Section 8.4
(Restricted Payments). The amount of Disqualified Stock deemed to be outstanding
at any time for purposes of this Agreement will be the maximum amount that the
Borrower and its Restricted Subsidiaries may become obligated to pay upon the
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof.

 

Dollars and $: dollars in lawful currency of the United States of America.

 

Domestic Account: an Account which arises out of a transaction between the
Borrower or any of its Subsidiaries and a Customer who is located in the United
States or in any state of the United States and such Customer maintains an
office in the United States to which such Account is invoiced.

 

Dry Run Fee Property: shall mean the real property owned by Borrower on West Dry
Run Road (Fannett Township, Franklin County), PA 17220, Tax Parcel Nos:
07-B23-007.

 

Dry Run Leasehold Property: shall mean the real property leased by Borrower on
West Dry Run Road (Fannett Township, Franklin County), PA 17220; Tax Parcel No:
07-B23-008.

 

Dry Run Property: shall mean collectively the Dry Run Fee Property and the Dry
Run Leasehold Property.

 

EBITDA: for any Person for any period, the Net Income of such Person for such
period plus the sum of the following (to the extent deducted in the computation
of such Net Income and without duplication): (a) depreciation expense and cost
depletion; (b) amortization

 

12

--------------------------------------------------------------------------------


 

expense; (c) Interest Expense; and (d) Borrower Taxes (but, if there is a net
tax benefit, such tax benefit shall be deducted from Net Income in calculating
EBITDA).

 

Eligible Account: the net amount of each Account of any Loan Party arising in
the ordinary course of business that Agent, in its Permitted Discretion, shall
deem to be an Eligible Account. The net amount of Eligible Accounts at any time
shall be the face amount of such Eligible Accounts as originally billed minus
all cash collections and other proceeds of such Account received from or on
behalf of the Customer thereunder as of such date (net of credits, rebates,
discounts, allowances, freight claims, sales tax, finance charges and late
charges). Among other factors Agent may consider, an Account shall not
constitute an Eligible Account if:

 

(a)     it is not subject to a perfected, first priority Lien in favor of Agent
or is subject to any other Lien other than a second priority lien in favor of
the Collateral Agent securing the First Lien Notes;

 

(b)     it arises out of a sale made by a Loan Party to another Loan Party or to
an Affiliate of any Loan Party or to a Person Controlled by an Affiliate of any
Loan Party;

 

(c)     it is unpaid more than one hundred twenty (120) days after the original
invoice date;

 

(d)     more than 50% of the Accounts from such Customer are ineligible as a
result of clause (c) above;

 

(e)     the Customer shall (i) apply for, suffer, or consent to the appointment
of, or the taking of possession by, a receiver, interim receiver, monitor,
receiver and manager, custodian, trustee or liquidator or similar officials of
itself or of all or a substantial part of its property or call a meeting of its
creditors, (ii) admit in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business,
(iii) make a general assignment for the benefit of creditors, (iv) commence a
voluntary case under any state or federal bankruptcy laws (as now or hereafter
in effect), (v) file a petition seeking to take advantage of, or give notice of
its intention to make a proposal under, any law providing for the relief of
debtors, (vi) be the subject of an order for relief in respect of any petition
which is filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any corporate (or similar) action for the purpose of effecting any of
the foregoing;

 

(f)      the sale is to a Customer whose jurisdiction of formation, principal
place of business, or business location from which the order was placed is
outside the United States of America, unless it is a Permitted Foreign Account;

 

(g)     the payment or collection of such Account, in Agent’s Permitted
Discretion, is insecure or doubtful;

 

(h)     the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless such Loan Party
assigns its right to payment of such Account to Agent pursuant to the Assignment
of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and 41
U.S.C. Sub-Section 15 et seq.), or has

 

13

--------------------------------------------------------------------------------


 

otherwise complied with other applicable statutes or ordinances regarding
assignment of claims, in each case, except as otherwise permitted by the Agent
in its sole and absolute discretion;

 

(i)      the goods giving rise to such Account have not been delivered to and
accepted by the Customer or the services giving rise to such Account have not
been performed by such Loan Party and accepted by the Customer, or the Account
represents retainage held under any contracts, costs and estimated earnings in
excess of billings, bonded receivables or otherwise does not represent a final
sale;

 

(j)      the Account is a contra account or is subject to any offset, deduction,
defense, dispute, or counterclaim (but in each case only to the extent of such
offset, deduction, defense, dispute or counterclaim), the Customer is also a
creditor or supplier of such Loan Party (but only to the extent of such Loan
Party’s obligations then due to such supplier or creditor) or the Account is
contingent in any respect or for any reason; or

 

(k)     it is determined by Agent, in its Permitted Discretion, to be ineligible
for any other reason.

 

Eligible Assignee:

 

(a)     a Lender;

 

(b)     an Affiliate of a Lender;

 

(c)     an Approved Fund; and

 

(d)     any Person (other than a natural person) approved by (i) the Agent, and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within five (5) Business
Days after having received notice thereof; provided further that notwithstanding
the foregoing, “Eligible Assignee” shall not include (x) the Borrower or any of
the Borrower’s Affiliates or Subsidiaries or (y) any Defaulting Lender or any of
its Subsidiaries or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender.

 

Eligible Bank: a bank or trust company that (i) is organized and existing under
the laws of the United States of America or Canada, or any state, territory,
province or possession thereof, (ii) as of the time of the making or acquisition
of an Investment in such bank or trust company, has combined capital and surplus
in excess of $500,000,000 and (iii) the senior Debt of which is rated least “A”
or the equivalent thereof from S&P or “A-2” or the equivalent thereof from
Moody’s (or an equivalent rating by any other nationally recognized rating
agency).

 

Eligible Inventory: finished goods Inventory of the Loan Parties valued at the
lower of cost or market value in accordance with GAAP, determined on a
first-in-first-out basis, which Agent, in its Permitted Discretion, shall deem
to be Eligible Inventory. Among other factors Agent may consider, Inventory
shall not constitute Eligible Inventory if it:

 

14

--------------------------------------------------------------------------------


 

(a)     is not subject to a perfected, first priority Lien in favor of Agent or
is subject to any other Lien other than a second priority lien in favor of the
Collateral Agent securing the First Lien Notes;

 

(b)     is raw material, work-in-process, or parts inventory;

 

(c)     is in transit, except Inventory, (A) to which title has passed to a Loan
Party, (B) that is fully insured in accordance with this Agreement and (C) is in
transit to or from a location owned or leased by one of the Loan Parties;

 

(d)     is located outside the United States of America;

 

(e)     is at third-party processors;

 

(f)      is being held on consignment;

 

(g)     is situated at a location not owned by a Loan Party, unless the owner or
occupier of such location has executed in favor of Agent a Consent to Leasehold
Mortgage or a Landlord/Warehousemen Agreement, as applicable, provided, however,
that Eligible Inventory may include Inventory of Protection Services Inc., ASTI
Transportation Systems, Inc., Precision Solar Controls Inc., SCI Products Inc.
and Work Area Protection Corp. in an aggregate amount (based on lower of cost or
market in accordance with GAAP) for all such Persons not to exceed in the
aggregate at any time $1,000,000 that are at locations not subject to a Consent
to Leasehold Mortgage or a Landlord/Warehousemen Agreement;

 

(h)     is components, packaging, supplies, advertising materials, publications,
or packaging products;

 

(i)      is returned, reclaimed or repossessed goods;

 

(j)      is obsolete, slow moving or unmerchantable and unsaleable goods;

 

(k)     is scrap products; or

 

(1)     is determined by Agent, in its Permitted Discretion, to be ineligible
for any other reason.

 

For the sake of clarity, no Rolling Stock shall constitute Eligible Inventory.

 

Eligible Real Property: (a) all Specific Real Property listed on Schedule
1.1B-1, Schedule 1.1B-2 or Schedule 1.1C that is subject to a perfected first
priority lien in favor of the Agent unless environmental reports and surveys,
each in form and substance acceptable to the Agent, have not been delivered to
the Agent in accordance with Section 8.25 (Real Property); provided, that to the
extent that such environmental reports and surveys are delivered after the
applicable deadlines set forth in Section 8.25 (Real Property) for a given
parcel of Specific Real Property, such Specific Real Property will be Eligible
Real Property following such receipt by the Agent provided that they are in form
and substance acceptable to the Agent and provided, further, the IDA Encumbered
Property shall not become Eligible Real Property unless and until

 

15

--------------------------------------------------------------------------------


 

first priority lien mortgages are delivered and perfected and first priority
lien title insurance acceptable to the Agent is delivered (which, among other
things, shall not be subject to any encumbrance of the nature described in
clause (a) Section 4.1.8 (Mortgages)) and further provided, that the Dry Run
Property shall be considered Eligible Real Property as of the Closing Date even
though the Borrower has not delivered a Closing First Lien Leasehold Mortgage
for the Dry Run Leasehold Property; however the Dry Run Property shall cease to
be Eligible Real Property if the Borrower does not deliver to Agent within forty
five (45) days after the Closing Date (as may be extended by Agent in Agent’s
discretion) the following items, unless and until such items are delivered:
(i) fully-executed and acknowledged Memorandum of Lease by and between Borrower,
as tenant, and the landlord, for the Dry Run Leasehold Property, in form
sufficient to permit a leasehold mortgage to be recorded against the Dry Run
Leasehold Property; (ii) a fully executed and acknowledged Leasehold Mortgage
for the Dry Run Leasehold in form and substance acceptable to Agent; (iii) title
insurance insuring such Leasehold Mortgage as a first lien with only those
exceptions acceptable to Agent, in Agent’s discretion, and a “tie-in”
endorsement to aggregate with the other title insurance policies issued for the
other Closing PA First Lien Mortgages, (iv) related due diligence items as Agent
may request consistent with the Closing PA First Lien Mortgages and (v) an
opinion letter in form acceptable to Agent consistent with the Closing PA First
Lien Mortgages; and (b) real property received in exchange for Specific Real
Property pursuant to clause (b)(ix) of Section 8.7.2 (Sales and Other
Dispositions)) to the extent that the Agent decides, in its discretion, that
such real property shall be added as Eligible Real Property.

 

Employee Pension Plan: any Plan which is subject to Part 3 of Subtitle B of
Title I of ERISA.

 

Environmental Indemnity Agreements: the meaning specified in Subsection 4.1.10
(Environmental Indemnity Agreements).

 

Environmental Laws: any national, state or local law or regulation (including,
without limitation, CERCLA, RCRA, OSHA and common law) enacted in connection
with or relating to the protection or regulation of public or occupant health,
safety or environment, including, without limitation, those laws, statutes,
rules and regulations regulating the disposal, removal, production, storing,
refining, handling, transferring, processing, or transporting of Hazardous
Substances, and any regulations issued or promulgated in connection with such
statutes by any Governmental Authority and any opinions, orders, decrees or
judgments issued by any court of competent jurisdiction or by any Governmental
Authority in connection with any of the foregoing and all terms and conditions
of all Governmental Licenses.

 

Environmental Material Adverse Change: the following costs, expenses,
obligations or liabilities of any nature, contingent (to the extent of the
reasonable assessment of such contingent liability) or matured (collectively,
“liabilities”), which, in the aggregate for all such liabilities incurred or to
be incurred (to the extent not covered by Insurance or not previously paid), at
any one time exceed or could reasonably be expected to exceed $5,000,000 or (to
the extent not covered by insurance) during the term of this Agreement exceed or
reasonably could be expected to exceed $10,000,000 or, if not reasonably capable
of being designated as a monetary amount, results or could reasonably be
expected to result in a Material Adverse Change: liabilities arising out of the
presence, use, treatment, storage, transportation,

 

16

--------------------------------------------------------------------------------


 

disposal, investigation, monitoring, cleanup or contribution related to any
Hazardous Substances, or any Releases, in non-compliance with, or in violation
of, any Environmental Laws, including liabilities under RCRA or CERCLA or any
state analog to such statute. For purposes of this Agreement, any conditions,
actions and/or inactions which result or could reasonably be expected to result
in a liability described in the preceding sentence shall be aggregated to the
extent stated in the preceding sentence such that each reference in this
Agreement to Environmental Material Adverse Change shall be considered together
such that the $5,000,000 cap at any one time shall apply to the sum of all such
conditions, actions and/or inactions as to which such liabilities exist or may
exist at any one time and the $10,000,000 cap over the term of this Agreement
shall apply to the sum of all such conditions, actions and/or inactions as to
which such liabilities arise or may arise over the term of this Agreement,
regardless of how or where the same are referenced.

 

ERISA: the Employee Retirement Income Security Act of 1974 and any regulations
issued thereunder by the Department of Labor or PBGC.

 

ERISA Affiliate: (a) any corporation included with the Borrower or any of its
Subsidiaries in a controlled group of corporations within the meaning of
Section 414(b) of the Code, (b) any trade or business (whether or not
incorporated) which is under common control with the Borrower or any of its
Subsidiaries within the meaning of Section 414(c) of the Code, (c) any member of
an affiliated service group of which the Borrower or any of its Subsidiaries is
a member within the meaning of Section 414(m) of the Code and (d) any other
group including the Borrower or any of its Subsidiaries that is treated as a
single employer within the meaning of Section 414(o) of the Code.
Notwithstanding anything in this Agreement to the contrary, for purposes of this
definition, the term “Subsidiary” shall include South Woodbury.

 

Eurodollar Deposits: U.S. dollar-denominated deposits at foreign banks or
foreign branches of American banks.

 

Event of Default: the meaning specified in Section 9.1 (Events of Default).

 

Excess Availability: as at any time the amount, as determined by the Agent,
equal to: (a) the Borrowing Base at such time, minus (b) the sum of (without
duplication) (i) LC Obligations, plus (ii) the aggregate principal amount of any
outstanding Loans.

 

Excess Cash Flow: for any period, the sum of (1) EBITDA, minus (2) Borrower
Taxes paid in cash, minus (3) Fixed Charges, minus (4) Non-Financed Capital
Expenditures.

 

Excluded Assets: (a) with respect to any general intangible that may be included
in ABL Priority Collateral, such general intangible but only to the extent and
for so long as the grant of a security interest in such general intangible is
prohibited by any applicable Law or requires a consent not obtained of any
Governmental Authority pursuant to applicable Law (after giving effect to
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of any
relevant jurisdiction or any other applicable Law) and (b) with respect to
assets that do not constitute ABL Priority Collateral, the assets listed as
“Excluded Assets” on Schedule 1.1E hereto.

 

17

--------------------------------------------------------------------------------


 

Excluded Bank Accounts: (a) any Collateral Agent Bank Accounts, (b) such other
bank accounts established by the Borrower and its Subsidiaries used exclusively
for payroll, payroll taxes or employee benefits, escrow, insurance, or fiduciary
purposes, (c) the Permitted Cash Collateral Accounts, (d) such other accounts as
individually do not have average monthly balances in excess of $100,000 or in
the aggregate do not have average monthly balances in excess of $500,000 and
(e) such other accounts as may be agreed to in writing by Agent in its sole
discretion.

 

Excluded Key-Man Policies: the cash surrender value on proceeds of any key-man
life insurance policies on the lives of the shareholders of the Borrower party
to the Stock Restriction and Management Agreement dated as of March 1, 1990
among the Borrower and such shareholders, if, and to the extent, that such
agreement prohibits any other Liens on such policies.

 

Excluded Taxes: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17 (Designation of a Different Lending Office;
Replacement of Lenders) or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.16 (Taxes), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Subsection 2.16.5 (Status of Lenders), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

Executive Order: the Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism.

 

Existing Indenture: that certain indenture dated as of August 18, 2010 among the
Borrower and Wells Fargo Bank, National Association, as Trustee, pursuant to
which the Existing Notes were issued.

 

Existing Notes: the 11% secured notes due 2018 issued by the Borrower pursuant
to the Existing Indenture on August 18, 2010.

 

Fair Market Value: with respect to the consideration received or paid in any
transaction or series of transactions, the fair market value thereof as
determined in good faith by the Board of Directors of the Borrower.

 

18

--------------------------------------------------------------------------------


 

FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

 

Federal Funds Rate: for any period, a fluctuating interest rate per annum equal
for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next Business Day as so published
on the next succeeding Business Day, and (b) if such rate is not so published
for any day, the Federal Funds Rate for such day shall be the average rate
charged to the Agent on such day on such transactions as determined by the
Agent.

 

Fee Mortgages: the meaning specified in Section 8.25 (Real Property).

 

First Lien Indenture: that certain indenture dated as of the Closing Date among
the Borrower, the guarantors named therein and Wells Fargo Bank, National
Association, as Trustee and Collateral Agent, pursuant to which the First Lien
Notes are issued.

 

First Lien Note Collateral: collectively, (a) the First Lien Note Priority
Collateral and (b) subject to the prior Lien granted to the Agent for the
benefit of the Secured Parties and any Permitted Additional ABL Liens, all ABL
Priority Collateral other than the Specific Real Property Fee with No Second.

 

First Lien Note Priority Collateral: all of the following property of each Loan
Party now owned or at any time hereafter acquired by such Loan Party or in which
such Loan Party now has or at any time in the future may acquire any right,
title or interest:

 

(a)     all “equipment” (as defined in Article 9 of the Uniform Commercial Code)
and “fixtures” (as defined in Article 9 of the Uniform Commercial Code);

 

(b)     all Material Real Property;

 

(c)     Collateral Agent Bank Accounts;

 

(d)     all Capital Stock of any Subsidiary of any Loan Party in which a Lien is
granted to the Collateral Agent to secure the First Lien Notes;

 

(e)     all “general intangibles”, “documents”, “instruments”, “chattel paper”
and “commercial tort claims” relating to the foregoing (in each case, as defined
in Article 9 of the Uniform Commercial Code) and all the following owned by or
licensed to any Loan Party: (i) patents and patent applications,
(ii) copyrights, including copyrights in software, (iii) trademarks, service
marks, trade names, brand names, trade dress, corporate names, fictitious names,
slogans, domain names, designs, and indicators of source or goodwill, together
with all of the goodwill associated therewith, (iv) trade secrets, inventions
(whether patented or not), technology, know-how, data, databases and other
confidential or proprietary information, (v) all

 

19

--------------------------------------------------------------------------------


 

issuances, registrations and applications of the foregoing, together with all
provisionals, divisions, continuations, continuations-in-part, re-examinations,
reissues, extensions, supplemental protections, and renewals thereof, (vi) all
rights therein throughout the world, (vii) all proceeds therefrom and (viii) all
rights to sue for, and to obtain damages and equitable relief for, past, present
and future infringement, misappropriation, dilution or violation thereof;

 

(f)      all accessions to, substitutions for, and all replacements, products,
and cash and non-cash proceeds of the foregoing, including proceeds of and
unearned premiums with respect to insurance policies, insofar as they insure the
foregoing, and claims against any Person for loss, damage or destruction of any
of the foregoing;

 

(g)     all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing;

 

(h)     all other assets and properties pledged to the Collateral Agent that do
not constitute ABL First Lien Collateral (as defined in the Intercreditor
Agreement) or ABL Exclusive Real Property (as defined in the Intercreditor
Agreement); and

 

(i)      all proceeds of the foregoing;

 

provided that, notwithstanding the foregoing, none of the ABL First Lien
Collateral, ABL Exclusive Real Property and Noteholder Excluded Assets (each as
defined in the Intercreditor Agreement) shall constitute “First Lien Note
Priority Collateral.”

 

First Lien Notes: the 13% senior secured notes due 2018 issued by the Borrower
pursuant to the First Lien Indenture on the Closing Date in an aggregate
principal amount of $265,000,000 and all other notes issued by the Borrower
pursuant to the First Lien Indenture for the purpose of evidencing capitalized
interest.

 

Fixed Charge Coverage Ratio: as of the end of any applicable fiscal quarter
(unless the Agent determines that such calculation shall be made on a monthly
basis, in which case such calculation shall be as of the end of any applicable
calendar month), the ratio of:

 

(1) EBITDA minus

 

(a)               Non-Financed Capital Expenditures, minus

 

(b)              Borrower Taxes (including franchise taxes paid in cash and
permitted Restricted Payments payable in respect of shareholder tax) paid in
cash, to

 

(2) Fixed Charges,

 

in each case for the Borrower and its Restricted Subsidiaries, on a Consolidated
basis, for the immediately preceding four fiscal quarters then ending, or twelve
month period, as applicable.

 

20

--------------------------------------------------------------------------------


 

Fixed Charges: for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Restricted
Subsidiaries: (a) Interest Expense (excluding paid-in-kind interest), and
(b) Scheduled Principal Payments.

 

Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrower is resident for tax purposes. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

Foreign Subsidiary: with respect to any Person, any Restricted Subsidiary of
such Person that is not a Domestic Subsidiary and any Restricted Subsidiary of
such Foreign Subsidiary.

 

Fronting Exposure: at any time there is a Defaulting Lender, (a) with respect to
the Issuing Bank, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Obligations with respect to Letters of Credit issued by the
Issuing Bank other than LC Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Loans made by the Swing Lender other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

Fronting Fee: the meaning specified in Subsection 3.1.6 (Fees).

 

Fund: any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

GAAP: generally accepted accounting principles in the United States consistently
applied, as in effect from time to time.

 

Governmental Authority: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

Governmental License: any permit, consent, approval, registration, license or
authorization of, or issued by, any Governmental Authority required to own or
operate a quarry or engage in any other Permitted Business.

 

Granting Lender: the meaning specified in Subsection 2.15.2 (Special Purpose
Funding Vehicle).

 

Guarantor: a Person that provides a Guaranty of any Obligations.

 

21

--------------------------------------------------------------------------------


 

Guaranty: as applied to any Person, any direct or indirect liability, contingent
or otherwise, of such Person with respect to any indebtedness, lease, dividend
or other obligation of another Person, including, but not limited to, any such
obligation directly or indirectly guaranteed, endorsed (otherwise than for
collection or deposit in the ordinary course of business) or discounted or sold
with recourse by such Person, or in respect of which such Person is otherwise
directly or indirectly liable, including, but not limited to, any such
obligation in effect guaranteed by such Person through any agreement (contingent
or otherwise) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), or to maintain the solvency or any balance sheet or
other financial condition of the obligor of such obligation, or to make payment
for any products, materials or supplies or for any transportation or services
regardless of the non delivery or non-furnishing thereof, in any such case if
the purpose or intent of such agreement is to provide assurance that such
obligation will be paid or discharged, or that any agreements relating thereto
will be complied with, or that the holders of such obligation will be protected
against loss in respect thereof.

 

Hazardous Substances: any and all chemicals, pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety or the environment, the removal of which may be required or the
generation, manufacture, refining, production, processing, treatment, storage,
handling, transportation, transfer, use, disposal, release, discharge, spillage,
seepage or filtration of which is or shall be restricted, prohibited or
penalized by any Environmental Law (including, without limitation, petroleum
products, asbestos, urea formaldehyde foam insulation, lead based paint and
polychlorinated biphenyls and substances defined as Hazardous Substances under
CERCLA).

 

Headquarters Lease: the Amended and Restated Lease Agreement dated as of
February 28, 2003 but effective as of February 15, 2001 between South Woodbury
and the Borrower, with respect to the real property commonly known as 3912
Brumbaugh Road, New Enterprise, Pennsylvania 16664.

 

Hedging Agreement: any agreement (including terms and conditions incorporated by
reference therein) in respect of a Hedging Obligation.

 

Hedging Obligations: with respect to any Person, the obligations of such Person
under (a) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements, and or combinations
thereof, and (b) other agreements or arrangements designed to protect such
Person against fluctuations in currency exchange, interest rates or commodity
prices, in each case not entered into for speculative purposes.

 

IDA Encumbered Property: the meaning specified in Subsection 4.1.8 (Mortgages).

 

IDA Mortgage: the meaning specified in Subsection 4.1.8 (Mortgages).

 

22

--------------------------------------------------------------------------------


 

IEEPA: the International Emergency Economic Power Act, 50 U.S.C. §1701 et. seq.

 

Indebtedness: at any time (without duplication), with respect to any Person,
whether recourse is to all or a portion of the assets of such Person, or
non-recourse, and whether or not contingent, the following:

 

(a)                                  all indebtedness of such Person for money
borrowed;

 

(b)                                 all obligations of such Person for the
deferred purchase price of property or services (other than trade payables in
the ordinary course of business where the purchase price for the property or
services is payable and paid not more than ninety (90) days after the date of
incurrence of the obligation in respect thereof);

 

(c)                                  all obligations of such Person evidenced by
bonds, debentures, notes, or other similar instruments;

 

(d)                                 all obligations of such Person with respect
to letters of credit, bankers’ acceptances or similar facilities issued for the
account of such Person;

 

(e)                                  all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
or assets acquired by such Person (even if the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property) and all other indebtedness secured by a
Lien on the property or assets of such Person;

 

(f)                                    all Capital Lease Obligations of such
Person;

 

(g)                                 the maximum redemption or repurchase price
of Disqualified Stock in such Person at the time of determination;

 

(h)                                 any Hedging Obligations of such Person at
the time of determination;

 

(i)                                     Attributable Debt with respect to any
Sale and Leaseback Transaction to which such Person is a party;

 

(j)                                     all obligations of the types referred to
in clauses (a) through (i) of this definition of another Person and all
dividends and other distributions of another Person, the payment of which, in
either case, (i) such Person has given a Guaranty or (ii) is secured by (or the
holder of such Indebtedness or the recipient of such dividends or other
distributions has an existing right, whether contingent or otherwise, to be
secured by) any Lien upon the property or other assets of such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness, dividends or other distributions;

 

(k)                                  all payments required by such Person under
non-compete agreements entered into in connection with an Acquisition; and

 

23

--------------------------------------------------------------------------------


 

(l)                                     the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or joint
venture that is liable for the obligations of the partnership or unincorporated
joint venture (to the extent of such liability).

 

For purposes of this Agreement: (A) the maximum repurchase price of any
Disqualified Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock as if such
Disqualified Stock were repurchased on any date on which Indebtedness shall be
required to be determined pursuant to this Agreement; (B) the amount outstanding
at any time of any Indebtedness issued with original issue discount shall be the
stated principal amount thereof; (C) the amount of any Indebtedness described in
clause (j)(i) above shall be the maximum liability under any such Guaranty; and
(D) the amount of any Indebtedness described in clause (j)(ii) above shall be
the lesser of (1) the maximum amount of the obligations so secured and (2) the
Fair Market Value of such property or other asset.

 

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

Indemnitee: the meaning specified in Subsection 11.13.2 (Indemnification by the
Borrower).

 

Indentures: the First Lien Indenture and the Existing Indenture.

 

Independent Director: of the Borrower means a member of the Board of Directors
that is both (a) “Independent” within the meaning of the New York Stock Exchange
Listed Company Manual as in effect on the Closing Date, and (b) a Disinterested
Director. As used herein, a “Disinterested Director” means, with respect to any
proposed transaction between (i) the Borrower or a Restricted Subsidiary, as
applicable, and (ii) an Affiliate thereof (other than the Borrower or a
Restricted Subsidiary), a member of the Board of Directors of the Borrower or
such Restricted Subsidiary, as applicable, who would not be a party to, or have
a financial interest in, such transaction and is not an officer, director or
employee of, and does not have a financial interest in, such Affiliate. For
purposes of this definition, no person would be deemed not to be a Disinterested
Director solely because such person holds Capital Stock in the Borrower or is an
employee of the Borrower.

 

Information: the meaning specified in Subsection 11.12.2 (Information).

 

Insurance: commercial insurance but excluding Bonding Arrangements or other
types of indemnification where the insured is responsible to reimburse the
surety for claims paid or made.

 

Intellectual Property: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including (a) all copyrights
now or hereafter existing, created, acquired or held, arising under the laws of
the United States, any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office, (b) inventions,

 

24

--------------------------------------------------------------------------------


 

formulae, discoveries and ideas (whether patentable or unpatentable and whether
or not reduced to practice), and all patents, patent rights, applications for
patents (including divisions, continuations, continuations-in-part and
reexaminations), and any renewals, extensions, reissues or improvements thereof,
now existing and hereafter adopted or acquired in the United States, any other
country or any political subdivision thereof, (c) all registered and
unregistered trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade dress, service marks, logos, designs,
domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common law
rights related thereto, (d) all trade secrets arising under the laws of the
United States, any other country or any political subdivision thereof, (e) all
rights to obtain any reissues, renewals or extensions of the foregoing, (f) all
licenses for any of the foregoing, and (g) all causes of action arising prior to
or after the date hereof for infringement, dilution, misappropriation, violation
or unfair competition associated with or of the foregoing.

 

Intellectual Property Collateral Agreements: the Copyright Security Agreement,
the Patent Security Agreement, and the Trademark Security Agreement.

 

Intercreditor Agreement: that certain Intercreditor Agreement dated as of the
Closing Date, by and among the Borrower, the Guarantors named therein, the
Agent, and the Collateral Agent.

 

Interest Expense: with respect to any Person for any period, without
duplication, the sum of:

 

(a)                                  the interest expense of such Person and its
Restricted Subsidiaries for such period (net of the amount of cash interest
income for such period) as determined on a consolidated basis in accordance with
GAAP, including (whether or not the following are so included under GAAP):

 

(i)                                          the Commitment Fee;

 

(ii)                                       any amortization of debt discount;

 

(iii)                                    the net cost under interest rate
Hedging Obligations (including any amortization of discounts);

 

(iv)                                   the interest portion of any deferred
payment obligation;

 

(v)                                      all commissions, discounts and other
fees and charges owed with respect to letters of credit, bankers’ acceptance
financing or similar activities; and

 

(vi)                                   all accrued interest; and

 

25

--------------------------------------------------------------------------------


 

(b)                                 the interest component of Capital Lease
Obligations paid, accrued and/or scheduled to be paid or accrued by such Person
and its Restricted Subsidiaries during such period determined on a consolidated
basis in accordance with GAAP.

 

Interest Period: the period commencing on the date of a borrowing and ending on
the numerically corresponding day in the calendar month that is one, two, three
or six Months thereafter; provided, that (i) if any Interest Period would end on
a day other than a London Business Day, such Interest Period shall be extended
to the next succeeding London Business Day unless such next succeeding London
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding London Business Day and (ii) any
Interest Period that commences on the last London Business Day of a calendar
month for which there is no corresponding London Business Day in the last month
of the Interest Period (or commences on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last London Business Day of the last calendar month of such Interest
Period; provided, further, that, in the event an Interest Period is extended to
the next London Business Day in a month, the succeeding Interest Period will end
on the day it would have ended had the preceding Interest Period not been so
extended (e.g., if the preceding period is extended to the 16th because the 15th
is not a London Business Day, the succeeding period will end on the 15th as long
as it is a London Business Day). For purposes hereof, the date of a Loan
initially shall be the date on which such Loan is made, and thereafter shall be
the effective date of the most recent conversion or continuation of such Loan.

 

Inventory: the meaning specified for such term under the Uniform Commercial
Code.

 

Investment: by any Person means any direct or indirect loan, advance (or other
extension of credit) or capital contribution to (by means of any transfer of
cash or other property or assets to another Person or any other payments for
property or services for the account or use of another Person) another Person,
including, without limitation: (a) the purchase or acquisition of any Capital
Stock or other evidence of beneficial ownership in another Person; (b) the
purchase, acquisition or Guaranty of the Indebtedness of another Person; and
(c) the purchase or acquisition of all or substantially all assets of another
Person or any division or line of business of a Person; but shall exclude:
(i) accounts receivable and other extensions of trade credit on commercially
reasonable terms in accordance with normal trade practices; (ii) the acquisition
of property and assets in the normal course of business; and (iii) prepaid
expenses and workers’ compensation, utility, lease and similar deposits, in the
normal course of business.

 

IP and Licenses: the meaning specified in Section 5.9 (Licenses; Intellectual
Property).

 

IRS: the United States Internal Revenue Service, or any governmental agency or
instrumentality succeeding to the functions thereof.

 

Issuing Bank: M&T, in its capacity as issuer of Letters of Credit hereunder, or
such other Lender designated by the Borrower and acceptable to the Agent.

 

26

--------------------------------------------------------------------------------


 

Kettle Creek Partners G.P., LLC: Kettle Creek Partners G.P., LLC, a Pennsylvania
limited liability company.

 

Kettle Creek Partners L.P.: Kettle Creek Partners L.P., a Pennsylvania limited
partnership.

 

Landlord/Warehousemen Agreement: an agreement in form and substance satisfactory
to Agent, which is executed in favor of the Agent by a Person who owns or
occupies premises at which any Inventory may be located from time to time and by
which such Person shall waive any Lien that such Person may ever have with
respect to any such Inventory and shall authorize the Agent from time to time to
enter upon the premises to inspect or remove the Inventory from such premises or
to use such premises to store or dispose of such Inventory or on such other
terms as the Agent in its Permitted Discretion may deem acceptable.

 

Law: all common law and all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

LC Obligations: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of
Unreimbursed Drawings.

 

Leasehold Mortgages: the meaning specified in Section 8.25 (Real Property).

 

Leasehold Recording Document: the meaning specified in Subsection 4.1.8
(Mortgages).

 

Lender and Lenders: the respective meanings specified in the preamble to this
Agreement.

 

Lender Required Payment: the meaning specified in Subsection 2.15.1 (Funding by
Lenders; Presumption by Agent).

 

Letter of Credit Fees: the meaning specified in Subsection 3.1.6 (Fees).

 

Letter of Credit Sublimit: the meaning specified in Subsection 3.1.1 (Commitment
to Issue Letters of Credit).

 

Letters of Credit: any and all letters of credit issued (or pursuant to
Subsection 3.1.1 (Commitment to Issue Letters of Credit) deemed issued) pursuant
to this Agreement.

 

LIBOR: the rate per annum as reported on Reuters Screen LIBOR 01 Page or any
successor thereto or any other service selected by the Agent which has been
nominated by the British Bankers Association as an authorized information vendor
for the purpose of displaying such rates on the basis of the offered rates for
deposits in Dollars, for a period of time equal to the relevant Interest Period
on the day that is two (2) London Business Days preceding the commencement of
such Interest Period; provided, however, if the rate described above is not

 

27

--------------------------------------------------------------------------------


 

available on any applicable interest determination date, then LIBOR shall be
determined by the Agent in accordance with such other method as the Agent may
reasonably use to determine LIBOR for other credit facilities. In the event that
the Agent is unable to obtain any such quotation as provided above, it will be
deemed that LIBOR cannot be determined.

 

LIBOR Loans: Loans bearing interest at a rate equal to Adjusted LIBOR plus the
Applicable Margin.

 

Lien: with respect to any asset, any mortgage, lien, pledge, adverse claim,
charge, security interest or other encumbrance, or any other type of
preferential arrangement that has the practical effect of creating a security
interest, in respect of such asset. For the purposes of this Agreement and the
other Loan Documents, the Borrower or any of its Restricted Subsidiaries shall
be deemed to own subject to a Lien any asset which it has acquired or holds
subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset.

 

Loan Documents: this Agreement, the Notes, the Security Agreement, the
Subsidiary Suretyship, the Intellectual Property Collateral Agreements, the
Mortgages, the Environmental Indemnity Agreements, the Intercreditor Agreement,
each Bonding Intercreditor Agreement and any and all agreements, documents and
instruments executed, delivered or filed pursuant to this Agreement. For the
sake of clarity, Hedging Agreements and Letters of Credit are not Loan
Documents, but obligations in respect thereof owing to Swap Parties (in the case
of Hedging Agreements) and the Issuing Bank and the Lenders (in the case of
Letters of Credit) shall be secured by the Collateral.

 

Loan Parties: the Borrower and each Restricted Subsidiary (other than Rock Solid
Insurance).

 

Loans: the amounts loaned to the Borrower pursuant to this Agreement. Loans may
be RC Loans (including Overadvances, as applicable), or Swing Loans.

 

London Business Day: a day on which the relevant London interbank markets are
open for dealings in Dollar deposits.

 

M&T: the meaning specified in the preamble to this Agreement.

 

Majority Lenders: at any time, Lenders having greater than fifty percent (50%)
of the RC Commitment (whether borrowed or not) but excluding any RC Commitment
of Lenders who have forfeited their right to vote under the terms of this
Agreement.

 

Material Adverse Change: any material adverse change in:

 

(a)                                  the business, condition (financial or
otherwise), operations or properties of the Borrower or of the Loan Parties,
taken as a whole;

 

(b)                                 the binding nature, validity or
enforceability of any of the Loan Documents;

 

28

--------------------------------------------------------------------------------


 

(c)                                  the ability of the Loan Parties to perform
their obligations under any of the Loan Documents; or

 

(d)                                 the validity, perfection, priority or
enforceability of the Liens granted to Agent in respect of any ABL Priority
Collateral or a material portion of the other Collateral.

 

Material Contract: (without duplication) (a) any contract or other agreement,
written or oral, of the Borrower or any of its Restricted Subsidiaries involving
monetary liability (contingent or otherwise) of or to any such Person in an
amount in excess of $7,000,000 per annum (other than road building or other
materials supply contracts the monetary liability of or to any such Person in
respect of which is in an amount in excess of $15,000,000 per annum),
(b) indemnity agreements with any bonding companies, or (c) any other contract
or agreement, written or oral, of the Borrower or any of its Restricted
Subsidiaries with which the failure to comply could reasonably be expected to
result in a Material Adverse Change.

 

Material Real Property: (a) any of the parcels of real property listed on
Schedule 1.1A-1 and Schedule 1.1 A-2 hereto owned or leased by a Loan Party and
(b) other than Restricted Assets (as defined in Schedule 1.1E hereto), any
additional parcel of real property or group of contiguous parcels of real
property (including improvements thereon, fixtures thereto, dedicated processing
equipment used thereat other than Rolling Stock, minerals contained therein
before extraction, and proceeds of each of the foregoing) acquired by a Loan
Party having a purchase price in excess of $ 1,000,000 (provided that such
threshold shall not be applicable in the case of real property (including all
minerals contained therein before extraction) that is integrally related to the
ownership or operation of a property subject or intended to be subject to a
mortgage in favor of the Collateral Agent or otherwise necessary for such
mortgaged property to be in compliance with all requirements of Law applicable
to such mortgaged property) that, from time to time, may become subject to a
first priority Lien in favor of the Collateral Agent in accordance with the
First Lien Indenture and this Agreement but specifically excluding ABL First
Lien Mortgaged Properties (as defined in the Intercreditor Agreement) and the
ABL Exclusive Real Property (as defined in the Intercreditor Agreement), in each
case of clauses (a) and (b) including improvements thereon, fixtures thereto,
dedicated processing equipment used thereat (other than Rolling Stock), minerals
contained therein before extraction, and substitutions, replacements, products,
insurance proceeds with respect to and other proceeds of the foregoing.

 

Material Real Property Mortgages: (a) first priority lien mortgages or deeds of
trust, as applicable, encumbering the fee interest or leasehold interest, as
applicable, in and to the Material Real Property in favor of the Collateral
Agent (securing the First Lien Notes) pursuant to the First Lien Indenture and
related security documents subject only to Permitted Liens and (b) with respect
to Material Real Property in the Commonwealth of Pennsylvania, a second priority
lien (subject only to the Liens in (a)) mortgage or deed of trust in favor of
the Agent.

 

Maturity Date: the earliest of (a) March 15, 2017, (b) the date that is six
months prior to the maturity date of the First Lien Notes or Existing Notes,
whichever is earlier and (c) the date on which the RC Commitment is terminated
in accordance with the terms of this Agreement.

 

29

--------------------------------------------------------------------------------


 

Minimum Collateral Amount: at any time, (i) with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 105% of the
Fronting Exposure of the Issuing Bank with respect to Letters of Credit issued
and outstanding at such time and (ii) otherwise, an amount determined by the
Agent and the Issuing Bank in their sole discretion.

 

Minimum Excess Availability: the greater of (i) $25,000,000, or (ii) 15% of the
lesser of (A) the RC Commitment and (B) the amount of the Borrowing Base.

 

Minimum Funding Standard: the minimum funding standard within the meaning of
Section 302 of ERISA and Sections 412 or 430 of the Code.

 

Miscellaneous Encumbrance: the meaning specified in Section 8.2 (Liens;
Licenses).

 

Month: a period from and including a given day in a calendar month to the day in
the subsequent calendar month numerically corresponding to such given day except
that (a) if there is no numerical correspondent in such subsequent calendar
month, or (b) if such given day is the last day of a calendar month, such day
shall be the last day of such subsequent calendar month.

 

Mortgages: the meaning specified in Section 8.25 (Real Property).

 

Multiemployer Plan: a multiemployer pension plan as defined in Section 3(37) of
ERISA to which the Borrower, any of its Subsidiaries or any ERISA Affiliate is
or has been required to contribute.

 

NESL II: NESL II, LLC, a Pennsylvania limited liability company.

 

NESL Shareholders’ Agreement: that certain Stock Restriction and Management
Agreement dated as of March 1, 1990 among the Borrower and certain of its
shareholders.

 

Net Income: with respect to any Person, for any period, the Consolidated net
income (or loss) (including income (or loss) allocable to non-controlling
interests) of such Person and its Restricted Subsidiaries for such period as
determined in accordance with GAAP, adjusted, to the extent included in
calculating such net income, by excluding, without duplication:

 

(a)                                  all extraordinary or non-recurring gains or
losses (net of fees and expense relating to the transaction giving rise
thereto);

 

(b)                                 the portion of net income of such Person and
its Restricted Subsidiaries allocable to non-controlling interests in
unconsolidated Persons or Investments in Unrestricted Subsidiaries to the extent
that cash dividends or distributions have not actually been received by such
Person or one of its Restricted Subsidiaries;

 

30

--------------------------------------------------------------------------------


 

(c)                                  gains or losses in respect of any Asset
Sales (as defined in the First Lien Indenture on the date of this Agreement) by
such Person or one of its Restricted Subsidiaries (net of fees and expenses
relating to the transaction giving rise thereto), on an after-Tax basis;

 

(d)                                 the net income of any Restricted Subsidiary
or such Person to the extent that the declaration of dividends or similar
distributions by that Restricted Subsidiary of that income is not at the time
permitted, directly or indirectly, by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulations applicable to that Restricted Subsidiary or its
stockholders;

 

(e)                                  any gain or loss realized as a result of
the cumulative effect of a change in accounting principles;

 

(f)                                    any fees and expenses paid in connection
with the Refinancing Transactions; and

 

(g)                                 non-cash compensation expense incurred with
any issuance of equity interests to an employee of such Person or any Restricted
Subsidiary;

 

provided, however, to the extent that:

 

(i)                                   non-cash write-ups or write-downs of
assets or liabilities, and

 

(ii)                                income or loss attributable to discontinued
operations (including operations disposed of during such period whether or not
such operations were classified as discontinued),

 

were incurred during the period commencing March 1, 2011 and ending February 29,
2012, the foregoing shall be excluded from the calculation of Net Income for
purposes of determining the Fixed Charge Coverage Ratio provided that (i) and
(ii) were incurred in the previous four quarters as of the date of
determination.

 

Non-Consenting Lender: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all affected Lenders in accordance
with the terms of Subsection 11.4.1 (In General) and (b) has been approved by
the Majority Lenders.

 

Non-Defaulting Lender: at any time, each Lender that is not a Defaulting Lender
at such time.

 

Non-Financed Capital Expenditures: all Capital Expenditures paid out of
operating cash flow or the proceeds of the RC Loans.

 

Notes: collectively, the promissory notes delivered by the Borrower to the
Lenders (including any successors or assigns thereof) pursuant to this Agreement
in substantially

 

31

--------------------------------------------------------------------------------


 

the forms attached to this Agreement as Exhibit A-1 and Exhibit A-2, and any
replacement promissory notes issued in lieu of the foregoing.

 

Obligations: any and all indebtedness, obligations and liabilities of any type
or nature, direct or indirect, absolute or contingent, related or unrelated, due
or not due, liquidated or unliquidated, arising by operation of law or
otherwise, now existing or hereafter arising or created by any Loan Party to any
Secured Party, related to the Loans, the LC Obligations or (without duplication)
represented by or incurred pursuant or relating to the Loan Documents. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation:

 

(a)                                  principal of, and interest on the Loans and
the Notes;

 

(b)                                 any and all other fees, indemnities, costs,
obligations and liabilities of the Loan Parties from time to time under or in
connection with the Loan Documents;

 

(c)                                  all obligations of the Borrower owing to
the Issuing Bank or any Lender under Letters of Credit or other debt instruments
issued by the Issuing Bank or any Lender under the terms of this Agreement; and

 

(d)                                 all amounts (including but not limited to
post-petition interest) in respect of the foregoing that would be payable but
for the fact that the obligations to pay such amounts are unenforceable or not
allowable due to the existence of a proceeding under any Debtor Relief Law
involving the Borrower or any of the other Loan Parties.

 

OFAC: the U.S. Department of Treasury’s Office of Foreign Assets Control.

 

Officer’s Certificate: a certificate signed on behalf of the Borrower by the
principal executive officer, the principal financial officer or the principal
accounting officer of the Borrower.

 

Officer’s Compliance Certificate: a certificate in the form of Exhibit K hereto.

 

One Month LIBOR: for any date, a rate equal to LIBOR as at that date with a
one-month Interest Period.

 

Organizational Documents: with respect to any Person other than a natural
person, the documents by which such Person was organized (such as a certificate
of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as bylaws, a partnership agreement or
an operating, limited liability or members agreement).

 

OSHA: the Occupational Safety and Health Act, 29 U.S.C. 651 et seq.

 

Other Connection Taxes: with respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered,

 

32

--------------------------------------------------------------------------------


 

become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

Other Taxes: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.17 (Designation of a Different Lending Office; Replacement of
Lenders)).

 

Overadvances: the meaning specified in clause (a) of Section 2.2 (Overadvances).

 

Participant: the meaning assigned to such term in Subsection 11.5.4
(Participations).

 

Participant Register: the meaning assigned to such term in Subsection 11.5.4
(Participations).

 

Patent Security Agreement: the meaning specified in Subsection 4.1.7
(Intellectual Property Collateral Agreements).

 

PATRIOT Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law
107-56) (The USA PATRIOT Act).

 

PBGC: Pension Benefit Guaranty Corporation, or any governmental agency or
instrumentality succeeding to the functions thereof.

 

Permitted Additional ABL Liens: with respect to ABL Priority Collateral, shall
mean: (i) Permitted Liens arising by operation of law and not by agreement that
does not have priority over the Liens in favor of the Agent; (ii) leases and
subleases permitted by clause (o) of the definition of Permitted Liens;
(iii) title exceptions, survey exceptions and like Liens permitted by clause
(r) of the definition of Permitted Lien; (iv) the IDA Mortgage; and (v) Liens in
favor of the Collateral Agent securing the First Lien Notes, which Liens are
junior and subordinate to the Liens in favor of the Agent.

 

Permitted Bonding Companies: any sureties recognized in the industry as
providing bonding services; provided, however, that, except with respect to
Permitted Non-Job Surety Bonding Arrangements that do not require intercreditor
agreements, no such surety shall be deemed a “Permitted Bonding Company” unless
the Borrower delivers a Bonding Intercreditor Agreement between the Borrower or
the relevant Restricted Subsidiary, on one hand, and such surety on the other
hand, (a) with respect to any surety to be designated a Permitted Bonding
Company on the Closing Date, on the Closing Date and (ii) with respect to any
surety to be designated a Permitted Bonding Company after the Closing Date, on
the date or within thirty (30) days of such designation.

 

33

--------------------------------------------------------------------------------


 

Permitted Businesses: the businesses conducted by the Borrower and its
Subsidiaries as of the Closing Date and other businesses reasonably related to
the foregoing.

 

Permitted Cash Collateral Account: one or more cash collateral accounts in an
aggregate amount for all such accounts not to exceed at any time $1,000,000.

 

Permitted Discretion: the reasonable, from the perspective of an asset based
lender, business judgment of the Agent.

 

Permitted Foreign Account: for purposes of determining Eligible Accounts, any
Account that is either:

 

(a)                                  not a Domestic Account and is secured by a
letter of credit, credit insurance, guaranty or acceptance terms, in each case
in an amount not less than the aggregate of all Accounts secured thereby, issued
by a commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, or an appropriate insurance company having a long
term debt rating of at least “A” or the equivalent thereof from S&P or “A2” or
the equivalent thereof from Moody’s or by another bank acceptable to the Agent
(a “Secured Account”) or

 

(b)                                 not a Domestic Account or a Secured Account
but the amount of which, together with all other Permitted Foreign Accounts
under this clause (b) at any date of determination of Eligible Accounts, does
not exceed an amount equal to $100,000.

 

Permitted Investment: any Investment that is permitted to be made by the
Borrower and its Subsidiaries in accordance with paragraphs (b) through (n) of
Section 8.3 (Investments, Loans, Acquisitions, Etc.).

 

Permitted Liens: the meaning specified in Subsection 8.2.1 (Liens; Licenses — In
General).

 

Permitted Non-Job Surety Bonding Arrangements: surety bonds that are: (a) to
secure either a Loan Party’s statutory obligations in respect of workers
compensation or a Loan Party’s mining reclamation obligations to the applicable
State or Commonwealth in which a mine is located or for other purposes approved
in advance in writing by Agent but not including performance under contracts for
the provision of goods or services; (b) issued by sureties recognized in the
industry as providing bonding services; (c) if secured, either (i) not secured
by any assets in the Borrowing Base or (ii) are pursuant to agreements that are
disclosed to the Agent prior to the date hereof and disclosed on Schedule 1.1F
or the execution thereof and, in either case are subject to such reserves in the
Borrowing Base as the Agent may determine in its sole discretion; (d) entered
into in the ordinary course of business; (e) are permitted by the Indentures;
and (f) if there is an intercreditor agreement in favor of the Collateral Agent
with respect to such bonding arrangements, there is also a similar intercreditor
agreement in favor of the Agent.

 

Person: any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity.

 

34

--------------------------------------------------------------------------------


 

Plan: an “Employee Pension Benefit Plan” (as defined in Section 3(2) of ERISA)
or an “Employee Welfare Benefit Plan” (as defined in Section 3(1) of ERISA)
which is (currently or hereafter), or within the prior six (6) years was,
maintained or contributed to (or required to be contributed to) by the Borrower,
any of its Subsidiaries or any ERISA Affiliate, except a Multiemployer Plan.

 

Plant and Quarry Assets: any and all of the assets related to the plant and
quarry operations of the Loan Parties, as more fully described (as of the
Closing Date) on Schedule 1.1D hereto.

 

Platform: the meaning specified in Subsection 11.1.4 (Platform).

 

Prior Credit Agreement: the meaning specified in the Background of Agreement.

 

Pro Forma Availability Report: the meaning specified in Subsection 6.1.8
(Quarterly Excess Availability Reports).

 

Prohibited Person: any Person:

 

(a)                                  listed in the Annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(b)                                 that is owned or controlled by, or acting
for or on behalf of, any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of the Executive Order;

 

(c)                                  that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order;

 

(d)                                 that is named as a “specially designated
national (SDN)” or blocked person on the most current list published by OF AC at
its official website:
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or at any
replacement website or other replacement official publication of such list;

 

(e)                                  that is covered by IEEPA or OF AC; or

 

(f)                                    that is an affiliate (including any
principal, officer, immediate family member or close associate) of a Person
described in one or more of clauses (a) — (e) of this definition of Prohibited
Person.

 

Prohibited Transaction: the meaning given to such term in Section 406 of ERISA,
Section 4975(c) of the Code and any Treasury regulations issued thereunder.

 

Purchase Money Indebtedness: Indebtedness (including Capital Lease Obligations):

 

35

--------------------------------------------------------------------------------


 

(i)                                               incurred to finance all or any
part of the purchase price or cost of construction, purchase or repairs,
improvements or additions to, real property, plant, equipment or other capital
assets of such Person (including Indebtedness incurred to refinance any such
purchase price or costs initially funded by the Borrower or a Restricted
Subsidiary within one year prior to such incurrence), and any renewal,
refunding, replacement, refinancing or extension thereof;

 

(ii)                                            that is secured by a Lien on
such assets where the lender’s sole security is to the assets so purchased,
constructed or improved and directly related assets such as property fixed or
appurtenant thereto and proceeds (including insurance proceeds), products,
replacements, substitutions and accessions thereto; and

 

(iii)                                         that does not exceed 100% of such
purchase price or costs (plus, in the case of any refinancing, the amount of any
discounts, commissions, premiums, fees and other costs and expenses related to
such refinancing).

 

Quarterly Payment Date: the last Business Day of each February, May, August and
November.

 

Quarterly Excess Availability Report: the meaning specified in Subsection 6.1.8
(Quarterly Excess Availability Reports).

 

RC Commitment: the meaning specified in Subsection 2.1.1 (Commitment to Make RC
Loans).

 

RC Loans: the meaning specified in Subsection 2.1.1 (Commitment to Make RC
Loans).

 

RCRA: the Resource Conservation and Recovery Act of 1976, as amended, and any
rules and regulations issued in connection therewith.

 

Recipient: the Agent, any Lender and the Issuing Bank, as applicable.

 

Refinancing Indebtedness: Indebtedness that refunds, refinances, renews,
replaces or extends any Indebtedness permitted under Section 8.1 (Indebtedness),
whether involving the same or any other lender or creditor or group of lenders
or creditors, but only to the extent that:

 

(a)                                  (i) the Refinancing Indebtedness is
subordinated to the Secured Obligations to at least the same extent as the
Indebtedness being refunded, refinanced or extended, if such Indebtedness was
subordinated to the Secured Obligations and (ii) the Refinancing Indebtedness is
unsecured if the Indebtedness being refunded, refinanced or extended was
unsecured;

 

(b)                                 the Refinancing Indebtedness has a final
maturity either (i) no earlier than the Indebtedness being refunded, refinanced
or extended or (ii) at least ninety one (91) days after the Maturity Date;

 

36

--------------------------------------------------------------------------------


 

(c)                                  the Refinancing Indebtedness has a weighted
average life to maturity at the time such Refinancing Indebtedness is incurred
that is equal to or greater than the weighted average life to maturity of the
Indebtedness being refunded, refinanced, renewed, replaced or extended;

 

(d)                                 such Refinancing Indebtedness is in an
aggregate principal amount that is less than or equal to the sum of (i) the
aggregate principal amount then outstanding under the Indebtedness being
refunded, refinanced, renewed, replaced or extended, (ii) the amount of accrued
and unpaid interest, if any, and premiums owed, if any, not in excess of
preexisting prepayment provisions on such Indebtedness being refunded,
refinanced, renewed, replaced or extended and (iii) the aggregate amount of any
discounts, commissions, premiums, fees and other costs and expenses related to
the incurrence of such Refinancing Indebtedness; and

 

(e)                                  such Refinancing Indebtedness has the same
obligors (or their successors) as Indebtedness being refunded, refinanced,
renewed, replaced or extended.

 

Refinancing Transactions: the issuance of First Lien Notes, the transactions
contemplated by the Loan Documents and the use of proceeds from the foregoing as
described in the First Lien Indenture and the Loan Documents.

 

Register: the meaning specified in Subsection 11.5.3 (Register).

 

Related Parties: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and such Person’s
Affiliates.

 

Release: a release, spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the indoor or outdoor
environment or into or out of any property, including the movement of Hazardous
Substances through or in the air, soil, surface water, groundwater or property.

 

Remedial Action: actions necessary to comply with any Environmental Law or
otherwise required by any Governmental Authority with respect to (a) the
investigation, clean up, removal, treatment or handling of Hazardous Substances
in the indoor or outdoor environment; (b) the prevention of Releases or threats
of Releases or minimization of further Releases of Hazardous Substances so they
do not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment; or (c) the performance of pre-remedial
studies and investigations and post-remedial monitoring and care.

 

Reorganization: any reorganization as defined in Section 4241(a) of ERISA.

 

Reportable Event: with respect to any Employee Pension Plan, an event described
in Section 4043(c) of ERISA.

 

Reserve Percentage: the maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D of the Board of Governors of the Federal Reserve System
(or any successor), as such regulation may be

 

37

--------------------------------------------------------------------------------


 

amended from time to time or any successor regulation, as the maximum reserve
requirement (including any basic, supplemental, emergency, special, or marginal
reserves) applicable with respect to Eurocurrency liabilities as that term is
defined in Regulation D (or against any other category of liabilities that
includes deposits by reference to which the interest rate of LIBOR Loans is
determined), whether or not any Lender has any Eurocurrency Liabilities subject
to such reserve requirement at that time.

 

Restricted Investments: the meaning specified in Section 8.3 (Investments,
Loans, Acquisitions, Etc.).

 

Restricted Payment: (a) any dividend or other distribution, direct or indirect,
on account of any shares of any class of Capital Stock of the Borrower or any of
its Restricted Subsidiaries, as the case may be, now or hereafter outstanding,
except a dividend payable solely in shares of Capital Stock (other than
Disqualified Stock) of the Borrower or such Restricted Subsidiary, as the case
may be;

 

(b) any redemption, retirement, purchase or other acquisition, direct or
indirect, of any shares of any class of Capital Stock of the Borrower or any of
its Restricted Subsidiaries, or of any warrants, rights or options to acquire
any such shares or interests, except to the extent that the consideration
therefor consists solely of shares of Capital Stock (other than Disqualified
Stock) of the Borrower or such Restricted Subsidiary;

 

(c) any sinking fund, other prepayment or installment payment on account of any
shares of Capital Stock of the Borrower or any of its Restricted Subsidiaries;

 

(d) any other payment, loan or advance to a shareholder or other equity holder
of the Borrower or any Restricted Subsidiary of the Borrower whether in the
capacity of such Person as a shareholder or otherwise, except salaries and other
compensation, the payment of which is not otherwise restricted under the Loan
Documents, paid in the ordinary course of business, consistent with past
practice;

 

(e) any forgiveness or release without adequate consideration by the Borrower or
any Restricted Subsidiary of the Borrower of any Indebtedness or other
obligation owing to the Borrower or such Restricted Subsidiary by a shareholder
or other equity holder of the Borrower or a Restricted Subsidiary;

 

(f) any payment of principal, interest, fees or other amounts in respect of
Indebtedness that is subordinated in right of payment to the Obligations; or

 

(g) any payment made to purchase or redeem or retire any Existing Notes or First
Lien Notes.

 

Restricted Subsidiary: any Subsidiary of the Borrower that has not been
designated as an Unrestricted Subsidiary.

 

Return: any return, declaration, report, claim for refund, or information return
or statement relating to Taxes, including any schedule or attachment thereto, or
any amendment thereof.

 

38

--------------------------------------------------------------------------------


 

Revolving Credit Exposure: as to any Lender at any time, the aggregate principal
amount at such time of its outstanding RC Loans and such Lender’s participation
in LC Obligations and Swing Loans at such time.

 

Roaring Spring Lease: the Lease Agreement by and between South Woodbury and the
Borrower dated February 28, 2003, but effective January 1, 2001, with respect to
certain real property located in the Borough of Roaring Spring, Pennsylvania.

 

Rock Solid Insurance: Rock Solid Insurance Company, a South Carolina
corporation.

 

Rolling Stock: any mobile/portable piece of equipment that typically moves or is
moved by its own wheels, tracks, or skids, including but not limited to
automobiles, trucks (both on road and off road), trailers, tractors, bulldozers,
scrapers, loaders, cranes, excavators, gradalls, drills, pavers, rollers,
milling machines, material transfer vehicles, forklifts, travel lifts, portable
crushers, portable screens, portable conveyors, light plants, arrow boards
included in fixed assets on the Borrower’s Consolidated balance sheet, portable
and fixed crash attenuators included in fixed assets on the Borrower’s
Consolidated balance sheet, message boards included in fixed assets on the
Borrower’s Consolidated balance sheet and any other motor vehicles and mobile
equipment; provided, however, that if any of the foregoing is included as
Inventory, then it shall not be Rolling Stock. For the sake of clarity, with
respect to any ABL Priority Collateral, Rolling Stock shall not include
dedicated processing equipment located at any Material Real Property or Specific
Real Property.

 

Sale and Leaseback Transaction: any direct or indirect arrangement pursuant to
which property is sold or transferred by the Borrower or a Restricted Subsidiary
and is thereafter leased back by the Borrower or a Restricted Subsidiary.

 

Scheduled Principal Payments: for any period, the amount of all scheduled
principal payments (including scheduled amortization and payments due at
maturity), including the portion of scheduled payments under Capital Leases
allocable to principal, of the Borrower and its Restricted Subsidiaries on a
Consolidated basis in respect of Indebtedness during such period. “Amount” of
principal means such amount as was paid or payable. With respect to any
revolving credit, “Scheduled Principal Payments” shall include the amount of any
scheduled reduction or termination of the commitment.

 

Secured Obligations: collectively, (a) the Obligations, (b) any Banking Services
Obligations, and (c) any obligations under or arising out of Hedging Agreements
that have been or will be entered into with any Swap Party from time to time
consistent with the terms of this Agreement.

 

Secured Party: the Agent, the Lenders, the Issuing Bank, the Indemnitees, the
Swap Parties and all other Persons referred to in any of the Loan Documents as a
beneficiary of the security interest granted therein and all other holders of
Secured Obligations.

 

Security Agreement: the meaning specified in Subsection 4.1.3 (Security
Agreement).

 

39

--------------------------------------------------------------------------------


 

Solvent: a condition of a Person on a particular date, whereby on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, but not limited to, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (d) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

South Woodbury: South Woodbury, L.P., a Pennsylvania limited partnership.

 

Specific Real Property: collectively, all Specific Real Property Leaseholds,
Specific Real Property Fee with Seconds and Specific Real Property Fee with No
Seconds.

 

Specific Real Property Fee with No Second: (a) on the Closing Date, any of the
parcels of real property listed on Schedule 1.1C hereto, owned by the Loan
Parties together with improvements thereon, fixtures thereto, dedicated
processing equipment used thereat, minerals before extraction and proceeds of
the foregoing and (b) real property received in exchange therefor pursuant to
clause (b)(ix) of Subsection 8.7.2 (Sales and Other Dispositions) to the extent
that the Agent decides, in its discretion, that such real property shall be
added as ABL Priority Collateral.

 

Specific Real Property Fee with Second: (a) on the Closing Date, any of the
parcels of real property listed on Schedule 1.1B-1 hereto, owned by the Loan
Parties together with improvements thereon, fixtures thereto, dedicated
processing equipment used thereat, minerals contained therein before extraction
and proceeds of the foregoing and (b) real property received in exchange
therefor pursuant to clause (b)(ix) of Subsection 8.7.2 (Sales and Other
Dispositions) to the extent that the Agent decides, in its discretion, that such
real property shall be added as ABL Priority Collateral.

 

Specific Real Property Leasehold: (a) on the Closing Date, any of the parcels of
real property listed on Schedule 1.1B-2 hereto, leased by the Loan Parties
together with improvements thereon, fixtures thereto, dedicated processing
equipment used thereat, minerals contained therein before extraction and
proceeds of the foregoing and (b) real property received in exchange therefor
pursuant to clause (b)(ix) of Subsection 8.7.2 (Sales and Other Dispositions) to
the extent that the Agent decides, in its discretion, that such real property
shall be added as ABL Priority Collateral.

 

SPFV: the meaning specified in Subsection 2.15.2 (Special Purpose Funding
Vehicle).

 

Subsidiary: with respect to any Person (referred to in this definition as the
“parent”), any other Person of which more than 50% of the issued and outstanding
equity having

 

40

--------------------------------------------------------------------------------


 

ordinary voting power to elect a majority of the Board of Directors or other
governing body is directly or indirectly owned or controlled by such parent, or
any other Person which, in accordance with GAAP, is Consolidated with the
parent.

 

Subsidiary Suretyship: the meaning specified in Subsection 4.1.4 (Guaranty and
Suretyship Agreement).

 

Sunrock: the meaning specified in clause (i) of Subsection 5.21 (Environmental
Compliance).

 

Sunrock Indemnification Agreement: the meaning specified in clause (i) of
Subsection 5.21 (Environmental Compliance).

 

Surety Liens: any and all Liens granted by the Borrower and/or its Subsidiaries,
in favor of Permitted Bonding Companies that provide surety bonds for the
Borrower and its Subsidiaries in the ordinary course of business so long as such
Liens (a) secure only their obligations under Bonding Arrangements with such
sureties, (b) encumber only assets relating to contracts supported by such
Bonding Arrangements but specifically excluding Plant and Quarry Assets and
(c) except with respect to Permitted Non-Job Surety Bonding Arrangements that do
not require intercreditor agreements, (to the extent such Liens encumber any
property or assets which constitute Collateral) are subject to intercreditor
agreements with terms and conditions reasonably satisfactory to the Agent,
including standstill terms pursuant to which such Liens are expressly junior and
subordinated to the Liens granted by the Borrower and its Subsidiaries in favor
of the Agent to secure the Secured Obligations.

 

Swap Party: any party to a Hedging Agreement that is a Lender or an Affiliate of
a Lender (or at the time the applicable Hedging Agreement was entered into was a
Lender or an Affiliate of a Lender (or if entered into prior to the Closing
Date, then was a Lender or Affiliate of a Lender on the Closing Date)), provided
that in the case of any such Affiliate, (a) the Agent shall have consented to
such Person being a Swap Party (which consent shall not be unreasonably withheld
or delayed) and (b) such Affiliate shall have executed and delivered to the
Agent a joinder to this Agreement (in form and substance and within a time frame
satisfactory to the Agent) agreeing to be bound by the provisions of this
Agreement respecting the role of the Agent, including, without limitation, all
exculpatory provisions and indemnification provisions, as if such Affiliate were
a Lender hereunder and the obligations under the Hedging Agreement were
Obligations hereunder.

 

Swing Lender: M&T, so long as it is a Lender, or if M&T is no longer a Lender,
then a Lender designated by the Borrower and reasonably acceptable to the Agent.

 

Swing Loan Commitment: the meaning specified in Subsection 2.3.1 (Swing Loan
Advances).

 

Swing Loans: the meaning specified in Subsection 2.3.1 (Swing Loan Advances).

 

Synthetic Lease: any synthetic lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing product where such transaction
is considered

 

41

--------------------------------------------------------------------------------


 

borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP.

 

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

Testing End Date: for any Testing Period, the first date after the commencement
of the Testing Period on which (a) there shall have been the Minimum Excess
Availability for a period of at least nine (9) consecutive months and (b) during
the period referenced in the foregoing clause (a) the Borrower shall have
delivered three Officer’s Compliance Certificates pursuant to Subsection 6.1.4
(Delivery of Officer’s Compliance Certificate) showing a Fixed Charge Coverage
Ratio as at the end of the applicable quarter of at least 1.0 to 1.0.

 

Testing Period: a period commencing on the date that the Excess Availability is
less than the Minimum Excess Availability and ending on the Testing End Date for
such Testing Period.

 

Trademark Security Agreement: the meaning specified in Subsection 4.1.7
(Intellectual Property Collateral Agreements).

 

Transferee: the meaning specified in Subsection 8.7.1 (Consolidations and
Mergers).

 

Trustee: Wells Fargo Bank, National Association, in its capacity as trustee for
the holders of the First Lien Notes and the Existing Notes, together with its
successors or assigns.

 

Uniform Commercial Code: the Uniform Commercial Code in effect on the date
hereof and as amended from time to time, and (unless otherwise specified) as
enacted in the Commonwealth of Pennsylvania.

 

Unreimbursed Drawings: drawings made under Letters of Credit which, for any
reason, have not been reimbursed by or on behalf of the Borrower, whether
through borrowings of Loans hereunder or otherwise.

 

Unrestricted Subsidiary:

 

(a)                                  any Subsidiary of the Borrower designated
as such by the Board of Directors of the Borrower as set forth below where
(a) neither the Borrower nor any of its Restricted Subsidiaries (i) provides
credit support for, or Guaranty of, any Indebtedness of such Subsidiary or any
Subsidiary of such Subsidiary (including any under-taking, agreement or
instrument evidencing such Indebtedness) or (ii) is directly or indirectly
liable for any Indebtedness of such Subsidiary or any Subsidiary of such
Subsidiary, and (b) no default with respect to any Indebtedness of such
Subsidiary or any Subsidiary of such Subsidiary (including any right which the
holders thereof may have to take enforcement action against such Subsidiary)
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of the Borrower and its Restricted Subsidiaries to declare a
default on such other

 

42

--------------------------------------------------------------------------------


 

Indebtedness or cause the payment thereof to be accelerated or payable prior to
its final scheduled maturity; and

 

(b)                                 any Subsidiary of an Unrestricted
Subsidiary.

 

The Borrower may designate any of its Subsidiaries to be an Unrestricted
Subsidiary unless such Subsidiary owns any Capital Stock of, or owns or holds
any Lien on any property of, any other Restricted Subsidiary of the Borrower,
provided that either:

 

(x)                                   the Subsidiary to be so designated has
total assets of $1,000 or less; or

 

(y)                                 immediately after giving effect to such
designation,

 

(A)                              (1) the Fixed Charge Coverage Ratio of the
Borrower and its Restricted Subsidiaries, determined on a pro forma basis as if
all Indebtedness (including any other Indebtedness being incurred
contemporaneously with the designation of such Subsidiary as an Unrestricted
Subsidiary), and any other Indebtedness incurred since the beginning of the four
fiscal quarter period just ended (other than RC Loans)) had been incurred and
the proceeds thereof had been applied at the beginning of such four quarter
period, and any other Indebtedness repaid since the beginning of such four
quarter period had been repaid at the beginning of such four quarter period,
would be greater than 1.50 to 1 and (2) no Default or Event of Default shall
have occurred and be continuing at the time or as a consequence of the
incurrence of such Indebtedness or the designation of such Subsidiary as an
Unrestricted Subsidiary and (3) such Subsidiary was permitted to be, and was
designated as an Unrestricted Subsidiary under the First Lien Notes; and

 

(B)                                the Borrower could make an Investment in an
amount equal to the portion attributable to the Borrower (based on the
proportion of the Capital Stock held by the Borrower and its Restricted
Subsidiaries in such Subsidiary) of the greater of the Fair Market Value or book
value of such Subsidiary pursuant to Section 8.3 (Investments, Loans,
Acquisitions, Etc.) such amount is thereafter treated as a Restricted Payment
for the purpose of calculating the amount available for Restricted Payments
thereunder.

 

An Unrestricted Subsidiary may be designated as a Restricted Subsidiary if
(i) all of the Indebtedness of such Unrestricted Subsidiary could be incurred
under Section 8.1 (Indebtedness) and (ii) all of the Liens on the property and
assets of such Unrestricted Subsidiary could be incurred pursuant to Section 8.2
(Liens; Licenses). As of the Closing Date, all of the Subsidiaries of the
Borrower will be “Restricted Subsidiaries” except NESL II, South Woodbury,
Kettle Creek Partners G.P., LLC and Kettle Creek Partners L.P., each of which
will be an Unrestricted Subsidiary.

 

U.S. Person: any Person that is a “United States Person” as defined in
Section 7701(a)(30)of the Code.

 

U.S. Tax Compliance Certificate: the meaning assigned to such term in paragraph
(c) of Subsection 2.16.5 (Status of Lenders).

 

43

--------------------------------------------------------------------------------


 

Withdrawal Liability: any withdrawal liability as defined in Section 4201 of
ERISA.

 

Withholding Agent: the Borrower and the Agent, as applicable.

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

44

--------------------------------------------------------------------------------


 

ARTICLE 2

 

THE LOANS

 

2.1                                 Revolving Credit Loans and RC Commitment.

 

2.1.1                        Commitment to Make RC Loans. Subject to and upon
the terms and conditions set forth in this Agreement, the Lenders shall make
advances to the Borrower until the Maturity Date in an aggregate principal
amount outstanding at any one time not to exceed the lesser of (a) $170,000,000
(as the same may be reduced pursuant to the terms of this Agreement, the “RC
Commitment”) and (b) the Borrowing Base; provided, however, that, subject to
Section 2.2 (Overadvances), (a) the aggregate amount of the RC Commitment
available for borrowing at any time shall not exceed the Available RC Commitment
at such time; and (b) the amount and percentage of the RC Commitment and the
Available RC Commitment which each Lender is obligated to lend shall not exceed
at any time the amount or percentage set forth opposite the name of such Lender
on Schedule 2.1.1 hereto, as modified by any Assignment and Assumption. The RC
Commitment of any Lender is sometimes referred to herein as such Lender’s RC
Commitment. Within the limits set forth above, the Borrower may borrow under
this Section 2.1, repay or prepay such advances, and reborrow under this
Section 2.1. The amounts loaned to the Borrower pursuant to the revolving credit
facility described in this Section 2.1 are referred to as the “RC Loans.”

 

2.1.2                        Available RC Commitment.

 

“Available RC Commitment” shall mean at any time an amount equal to the lesser
of (i) and (ii) where:

 

(i)                                     is equal to the initial RC Commitment,
as the same is reduced by:

 

(A)                              voluntary reductions in the RC Commitment
pursuant to Subsection 2.1.3 (Voluntary Commitment Reductions);

 

(B)                                the LC Obligations; and

 

(C)                                the aggregate principal amount of any
outstanding Swing Loans and RC Loans; and

 

(ii)                                  is equal to the amount of the Borrowing
Base at such time, as the same is reduced by:

 

(A)                              the LC Obligations; and

 

(B)                                the aggregate principal amount of any
outstanding Swing Loans and RC Loans.

 

45

--------------------------------------------------------------------------------


 

The amount of the Available RC Commitment of any Lender shall be determined
after giving effect to any adjustment made pursuant to the reallocation
provisions of paragraph (d) of Subsection 2.18.1 (Defaulting Lender
Adjustments).

 

2.1.3                        Voluntary Commitment Reductions. The Borrower shall
have the right at any time and from time to time upon five (5) Business Days’
prior written notice to the Agent to permanently reduce (on a pro rata basis
among the Lenders) or terminate the Commitment. Any partial reductions shall be
in minimum amounts of Five Million Dollars ($5,000,000).

 

2.1.4                        Determination of Borrowing Base. The amount of the
Borrowing Base shall be the amount specified on the most recently delivered
Borrowing Base Certificate, absent manifest error. Notwithstanding anything to
the contrary contained herein, if a Borrowing Base Certificate is not delivered
at the time specified in Subsection 6.1.7 (Borrowing Base Certificate), the
Borrower shall not be entitled to request RC Loans or Swing Loans until such
time as the Borrowing Base Certificate is so delivered.

 

2.1.5                        Other Commitment Reductions. If

 

(a)                                  the Borrower or any Restricted Subsidiary
sells or otherwise disposes of ABL Priority Collateral or receives proceeds in
connection with a condemnation or insurance proceeds in connection with a
casualty loss of ABL Priority Collateral and,

 

(b)                                 pursuant to the terms of either of the
Indentures, the net cash proceeds from such sale or other event described in
clause (a) above, would become Excess Proceeds (within the meaning of the
Indentures) unless the Borrower uses the proceeds to repay the Loans and
permanently reduce the RC Commitment in connection therewith,

 

then, the Borrower shall repay the Loans in accordance with Section 2.6
(Mandatory Prepayment) and on the Business Day prior to the date that such
proceeds would otherwise become Excess Proceeds, the RC Commitment shall be
automatically so reduced by the amount required to prevent the net cash proceeds
from becoming Excess Proceeds. For the sake of clarity, if, (x) under the
Indentures, the Borrower or any Restricted Subsidiary may use such net cash
proceeds to reinvest in the business within a specified period and such
reinvestment would cause the net cash proceeds to not be treated as Excess
Proceeds and (y) the Borrower or such Restricted Subsidiary so reinvests the
proceeds in a manner that causes them not to be treated as Excess Proceeds under
the Indentures, then the RC Commitment shall not be so reduced.

 

2.2                                 Overadvances.

 

(a)                                  Any provision of this Agreement to the
contrary notwithstanding, the Swing Lender may from time to time, in its sole
discretion (but with no obligation), at the request of the Borrower or pursuant
to clause (b) below, make Swing Loans to the Borrower (in connection with a cash
management program or otherwise), in excess of the Borrowing Base (such excess
Swing Loans are herein referred to collectively as “Overadvances”); provided
that, the Swing Lender shall make no Overadvance if, after giving effect to such
Overadvance, the total amount of the outstanding RC Loans, Swing Loans and LC
Obligations would exceed the lesser of (x) the Borrowing Base plus $5,000,000 or
(y) the RC Commitment; provided further, all Overadvances shall be due and
payable upon the earlier of (i) demand and (ii) fifteen (15)

 

46

--------------------------------------------------------------------------------


 

days after such Overadvance is made. All Overadvances shall be Base Rate Loans
bearing interest at the Base Rate plus the Applicable Margin.

 

(b)                                 Overadvances may be made even if the
conditions precedent set forth in Section 4.2 (Requirements for Each Loan/Letter
of Credit) have not been satisfied if the Agent deems such Overadvances
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Secured Obligations, or (iii) to pay any other amount
chargeable to or required to be paid by the Borrowers or any of them pursuant to
the terms of this Agreement, including payments of reimbursable expenses
(including costs, fees, and expenses) and other sums payable under the Loan
Documents. Nothing in this Section 2.2 shall be construed as a waiver of any
Default or Event of Default, if any, that may have occurred or be continuing.

 

(c)                                  Without limiting the generality of
Subsection 2.3.3 (Participation by Lenders) whether or not a Default or Event of
Default shall then exist or be continuing, the Swing Lender may require the
Lenders, at any time and from time to time, to fund their risk participations as
described in Subsection 2.3.3 (Participation by Lenders).

 

2.3                                 Swing Loans.

 

2.3.1                        Swing Loan Advances. Upon the terms and subject to
the conditions of this Agreement, the Swing Lender may (but is not obligated to)
make, from time to time, from and including the Closing Date to but excluding
the Maturity Date, one or more Loans (“Swing Loans”) to the Borrower, in an
aggregate outstanding principal amount not exceeding at any time $20,000,000
(the “Swing Loan Commitment”), provided, however, that (except for Overadvances)
no Swing Loan shall be made at any time in an amount in excess of the Available
RC Commitment at such time.

 

2.3.2                        Terms of Swing Loan Borrowings. The Borrower shall
give the Swing Lender notice (which shall be irrevocable) of a request for a
Swing Loan no later than 12:00 noon (Philadelphia, PA time) on the day such Loan
is requested; if such notice is received later than 12:00 noon (Philadelphia, PA
time), then the request shall be deemed to be a request for a Swing Loan to be
made on the next Business Day. Each Swing Loan shall bear interest at the Base
Rate plus the Applicable Margin. The Borrower shall repay all principal
(together with all accrued interest) on each Swing Loan no later than 3:00 p.m.
(Philadelphia, PA time) on the earlier of (a) the date that demand is made
therefor by the Swing Lender, and (b) the Maturity Date.

 

2.3.3                        Participation by Lenders. Upon demand made to the
Lenders by the Swing Lender, which demand may be made before or after an Event
of Default or Default, and before or after the maturity date of the subject
Swing Loans, but subject to the provisions of Subsection 2.3.5 (Certain
Limitations), each Lender shall promptly, irrevocably, and unconditionally
purchase from the Swing Lender, without recourse or warranty, an undivided
interest and participation in the Swing Loans then outstanding.

 

Each Lender shall effect such purchase by paying to the Swing Lender in
immediately available funds, without reduction or deduction of any kind,
including reductions or

 

47

--------------------------------------------------------------------------------


 

deductions for set-off, recoupment or counterclaim, an amount equal to such
Lender’s pro rata share of the principal amount of all Swing Loans then
outstanding. Each Lender’s pro rata share of the Swing Loans shall be based on
the amount of such Lender’s pro rata share of the total RC Commitment.
Thereafter, the Lenders’ respective interests in such Swing Loans, and the
remaining interest of the Swing Lender in such Swing Loans, shall in all
respects be treated as RC Loans under this Agreement, except that such Swing
Loans shall be due and payable by the Borrower on the dates referred to in
Subsection 2.3.2 (Terms of Swing Loan Borrowings).

 

If any Lender does not pay any amount which it is required to pay pursuant to
this Subsection 2.3.3 promptly upon the Swing Lender’s demand therefor, (a) the
Swing Lender shall be entitled to recover such amount on demand from such
Lender, together with interest thereon, at the Federal Funds Rate for the first
three (3) Business Days, and thereafter at the Base Rate, for each day from the
date of such demand, if made prior to 2:00 p.m. (Philadelphia, PA time) on any
Business Day, or, if made at any later time, from the next Business Day
following the date of such demand, until the date such amount is paid in full to
the Swing Lender by such Lender and (b) the Swing Lender shall be entitled to
all interest payable by the Borrower on such amount until the date on which such
amount is received by the Swing Lender from such Lender. Moreover, any Lender
that shall fail to make available the required amount shall not be entitled to
vote on or consent to or approve any matter under this Agreement and the other
Loan Documents until such amount with interest is paid in full to the Swing
Lender. Without limiting any obligations of any Lender pursuant to this
Subsection 2.3.3, if any Lender does not pay such corresponding amount promptly
upon the Swing Lender’s demand therefor, the Swing Lender shall notify the
Borrower and the Borrower shall promptly repay such corresponding amount to the
Swing Lender together with accrued interest thereon at the applicable rate on
such Swing Loans.

 

2.3.4                        No Set-off, Etc. Subject only to the limitations
set forth in Subsection 2.3.5 (Certain Limitations), the obligations of each
Lender to make available to the Swing Lender the amounts set forth in Subsection
2.3.3 (Participation by Lenders) shall be absolute, unconditional and
irrevocable under any and all circumstances, shall be without reduction for any
set-off or counterclaim of any nature whatsoever, may not be terminated,
suspended or delayed for any reason whatsoever, shall not be subject to
qualification or exception and shall be made in accordance with the terms of
this Agreement.

 

2.3.5                        Certain Limitations. Except for Loans made pursuant
to Subsection 2.2 (Overadvances), no Lender shall be obligated to purchase a
participation in any Swing Loan pursuant to Subsection 2.3.3 (Participation by
Lenders), if such Lender proves that (a) the conditions set forth in Subsections
4.2.1 (No Default) or 4.2.3 (Representations and Warranties) were not satisfied
at the time such Swing Loan was made (unless such condition was waived in
accordance with the terms of this Agreement) and (b) such Lender had notified
the Swing Lender in a writing received by the Swing Lender at least one Business
Day prior to the time that it made such Swing Loan that the Swing Lender was not
authorized to make such Swing Loan because such conditions were not satisfied
and stating with specificity the reason therefor.

 

2.3.6                        Cash Management Loans. The Swing Lender may from
time to time, in its sole discretion, extend Swing Loans pursuant to any cash
management system in place from time to time without giving effect to any
minimum borrowing amounts or minimum prepayment

 

48

--------------------------------------------------------------------------------


 

amounts or timing restrictions on borrowing or prepaying otherwise contemplated
by this Section 2.3 or Section 2.4 (Borrowing Notice).

 

2.4                                 Borrowing Notice.

 

Each RC Loan shall be in the minimum amount of One Million Dollars ($1,000,000)
and integral multiples of Five Hundred Thousand Dollars ($500,000) in excess of
such minimum amount. Each Swing Loan shall be in a minimum amount of Two Hundred
Thousand Dollars ($200,000) and integral multiples of One Hundred Thousand
Dollars ($100,000) in excess of such minimum amount. To effect a funding, the
Borrower shall give the Agent written notice in the form attached to this
Agreement as Exhibit B specifying the type, amount and date of each intended
borrowing and the manner in which the same shall be disbursed, which notice:

 

(a)                                  in the case of Loans that are Base Rate
Loans, shall be given no later than 2:00 p.m. (Philadelphia, PA time) at least
one Business Day prior to the date of such borrowing,

 

(b)                                 in the case of Loans that are LIBOR Loans,
shall be given no later than 2:00 p.m. (Philadelphia, PA time) at least three
(3) London Business Days prior to the date of such borrowing and shall specify
the Interest Period with respect to such borrowing, and

 

(c)                                  in the case of Swing Loans, shall be given
no later than 12:00 noon (Philadelphia, PA time) on the date of such borrowing.

 

Notwithstanding the foregoing, the Agent shall not be liable for acting upon
(but is not obligated to act upon) telephone notice by the Borrower whether or
not written notice is received; provided nothing in this sentence shall relieve
the Borrower from providing written notice as provided by this Section 2.4.

 

Except in the case of Swing Loans, the Agent in turn shall give prompt written
or telephonic (promptly confirmed in writing) notice to each Lender of its pro
rata share of the borrowing, the type of Loan, the interest rate option selected
and the scheduled date of the funding. After receipt of such notice, each Lender
shall make such arrangements as are necessary to assure that its share of the
funding shall be immediately available (in Dollars) to the Agent no later than
12:00 noon (Philadelphia, PA time), on the date on which the funding is to
occur. After receipt of the funds, the Agent, subject to the satisfaction of the
conditions precedent set forth in Section 4.2 (Requirements for Each Loan/Letter
of Credit) except for Loans made pursuant to clause (a) of Section 2.2
(Overadvances), shall disburse the amount of such funding in accordance with
instructions in the Borrower’s borrowing notice.

 

The Agent and Lenders shall not be obligated to comply with a borrowing notice
if there shall then exist an Event of Default or a Default regardless of whether
the Lenders have determined to exercise their remedies arising upon the
occurrence of such Event of Default or Default.

 

49

--------------------------------------------------------------------------------


 

2.5                                 Repayments of RC Loans and Swing Loans.

 

2.5.1                        Repayments in Connection with Fluctuations in
Borrowing Base. At any time that the amount of the Borrowing Base is reduced as
evidenced by the most recently delivered Borrowing Base Certificate, and the
effect of such reduction is to cause the aggregate principal amount of any
outstanding RC Loans and Swing Loans plus LC Obligations to exceed the amount of
the Borrowing Base, as so reduced, then the Borrower shall concurrently prepay
the RC Loans and/or Swing Loans (other than Overadvances, which are governed by
Section 2.2 (Overadvances)) and/or reimburse the Issuing Bank for any
Unreimbursed Drawings in an amount equal to such excess amount. If all such
Loans are prepaid and all Unreimbursed Drawings are reimbursed, and if after
giving effect to such prepayment and reimbursement, the aggregate face amount of
any outstanding Letters of Credit (to the extent such face amount is undrawn)
exceeds the Available RC Commitment, the Borrower shall provide cash collateral
in accordance with Subsection 3.1.9 (Cash Collateral Account) in an amount equal
to the excess.

 

2.5.2                        Repayment in Connection with Commitment Reductions.
Upon the effective date of each reduction in the RC Commitment, the Borrower
shall be required to repay the principal amount of the RC Loans and/or Swing
Loans and/or reimburse the Issuing Bank for any Unreimbursed Drawings, to the
extent, if any, that (a) the aggregate principal amount of any RC Loans and
Swing Loans then outstanding plus the aggregate face amount of Letters of Credit
then outstanding (to the extent such face amount is undrawn) plus any
Unreimbursed Drawings (if any), exceeds (b) the amount of the RC Commitment as
so reduced. If all such Loans are prepaid and all Unreimbursed Drawings are
reimbursed and if after giving effect to such prepayment and reimbursement, the
aggregate face amount of any outstanding Letters of Credit (to the extent such
face amount is undrawn) exceeds the Available RC Commitment, the Borrower shall
provide cash collateral in accordance with Subsection 3.1.9 (Cash Collateral
Account) in an amount equal to the excess.

 

2.5.3                        Repayment at Maturity. All principal (together with
all accrued interest and fees) on RC Loans and Swing Loans is due and payable on
the Maturity Date, unless it is due earlier in accordance with other terms of
this Agreement.

 

2.5.4                        Repayment in Connection with Availability. The
Borrower shall repay so much of the RC Loans and/or the Swing Loans as is
required by Section 2.6 (Mandatory Prepayments).

 

2.5.5                        Voluntary Prepayment. The Borrower shall be
permitted to prepay the RC Loans and Swing Loans at any time without penalty or
premium except as otherwise provided in Subsection 2.12.5 (Breakage).

 

(a)                                  The Borrower shall provide the Agent with
notice of its intention to prepay (which notice shall specify the proposed date
and principal amount of prepayment and the type or types of Loan(s) being
prepaid),

 

(i)                                     no later than 11:00 a.m. (Philadelphia,
PA time) on the date of prepayment in the case of Base Rate Loans, and

 

50

--------------------------------------------------------------------------------


 

(ii)                                  no later than 11:00 a.m. (Philadelphia, PA
time) three (3) Business Days prior to the date of prepayment in the case of
LIBOR Loans.

 

(b)                                 Each prepayment of principal of a RC Loan
shall be in a minimum amount equal to One Million Dollars ($1,000,000) or
integral multiples of Five Hundred Thousand Dollars ($500,000) in excess of such
minimum amount.

 

2.5.6                        Excess Proceeds. If at any time the Loan Parties
shall have “Excess Proceeds” (as such term is defined in the First Lien
Indenture) and the Borrower is required to offer to purchase First Lien Notes in
connection therewith, the Borrower shall also offer to prepay the Loans pro rata
with the other Indebtedness that the Borrower is required to offer to purchase
or prepay in connection therewith. The Agent may, on behalf of the Lenders,
accept such offer.

 

2.6                                 Mandatory Prepayments.

 

2.6.1                        Out of Formula Payments. If at any time the sum of
the aggregate principal amount of (i) outstanding RC Loans and Swing Loans
(other than Overadvances, which are governed by Section 2.2 (Overadvances)) and
(ii) the aggregate outstanding amount of any Unreimbursed Drawings and the
aggregate face amount of any outstanding Letters of Credit (to the extent such
face amount is undrawn) exceeds the Credit Limit, the Borrower shall,
immediately prepay an aggregate principal amount of the Swing Loans first and
then the other RC Loans then outstanding in an amount equal to such excess.

 

2.6.2                        Asset Sales, Etc. At any time that a Loan Party
sells or disposes of any ABL Priority Collateral (other than sales of Inventory
in the ordinary course of business), it shall use the net cash proceeds to repay
the outstanding Loans (to the extent thereof). In the event that any Specific
Real Property is subject to any condemnation proceeding or casualty loss, the
net cash proceeds of the condemnation or insurance, as applicable, shall be used
to prepay the Loans (to the extent thereof) and, the Agent may, in its
discretion, require that the Borrower obtain an updated appraisal for such
Specific Real Property and then from the time of the condemnation or casualty
until the time that the appraisal is obtained, without limiting any other
discretion that the Agent may have under this Agreement with respect to the
Borrowing Base, the Agent may apply such reserves as it deems appropriate in the
Borrowing Base relative to such property or, if the property is condemned or
destroyed substantially in its entirety, the Specific Real Property so condemned
or destroyed may be removed from the Borrowing Base and cease to be Eligible
Real Property.

 

2.6.3                        Excess Proceeds Payments. In the event that the
Borrower makes an offer to prepay Loans and the Agent accepts such offer
pursuant to Subsection 2.5.6 (Excess Proceeds), the Borrower shall prepay the
Loans subject to such offer and acceptance.

 

51

--------------------------------------------------------------------------------


 

2.7                                 Hedging Agreements. Any prepayments of the
Loans (scheduled, mandatory or voluntary) and reductions to the RC Commitment
(voluntary and mandatory) shall not affect the Borrower’s obligation to continue
making payments under any Hedging Agreement with any Swap Party, which
obligations shall remain in full force and effect notwithstanding such
prepayment, subject to the terms of such Hedging Agreement.

 

2.8                                 Lenders’ Obligations Several.

 

Each Lender is severally bound by this Agreement, but there shall be no joint
obligation of the Lenders under this Agreement. The failure of any Lender to
make any share of the Loans or fulfill any obligations respecting Letters of
Credit to be made or fulfilled by it on the date specified for the Loans or such
obligations shall not relieve any other Lender of its obligation to make its
share of the Loans or fulfill other obligations on such date, but neither any
Lender nor the Agent shall be responsible for the failure of any other Lender to
make a share of the Loans or fulfill other obligations to be made or fulfilled
by such other Lender.

 

2.9                                 Notes.

 

Upon the request of any Lender, the aggregate principal amount of each Lender’s
share of the RC Commitment and RC Loans shall be evidenced by a note to be
issued by the Borrower to each Lender in substantially the form attached to this
Agreement as Exhibit A-1 (with appropriate completion of the name of the
applicable Lender and the amount of the Loan). Upon the request of the Swing
Lender, the Swing Loans and commitment therefor shall be evidenced by a note to
be issued by the Borrower to the Swing Lender in substantially the form attached
to this Agreement as Exhibit A-2 (with appropriate completion of the name of the
Swing Lender and the amount of the Loan).

 

2.10                           Fees to Lenders.

 

2.10.1                  Commitment Fees. The Borrower shall pay to the Agent,
for the account of the Lenders, quarterly in arrears on each Quarterly Payment
Date a commitment fee (the “Commitment Fee”) (calculated on the basis of a
360-day year for the actual days elapsed) equal to the Applicable Commitment Fee
Rate multiplied by the average daily Commitment Fee Base for the preceding
quarter. The term “Applicable Commitment Fee Rate” when used with respect to the
average daily Commitment Fee Base shall mean the following:

 

If the quarterly average
Excess Availability is:

 

Then the Applicable
Commitment Fee Rate is:

 

 

 

< $65 million

 

0.250%

 

 

 

> $65 million < $80 million

 

0.375%

 

 

 

> $80 million < $95 million

 

0.500%

 

 

 

> $95 million

 

0.625%

 

52

--------------------------------------------------------------------------------


 

From the Closing Date until delivery of the Borrowing Base Certificate for the
month ending August 31, 2012 together with the Pro Forma Availability Report for
the fiscal quarter ended August 31, 2012, the Applicable Commitment Fee Rate
shall be 0.500%. Upon receipt of the Pro Forma Availability Report, the
Applicable Commitment Fee Rate shall be retroactively adjusted and applied to
the period beginning on September 1, 2012 in the chart above. The Applicable
Commitment Fee Rate shall thereafter be based on the most recently delivered
Quarterly Excess Availability Report delivered pursuant to Subsection 6.1.8
(Quarterly Excess Availability Reports), which shall apply retroactively to the
beginning of such fiscal quarter; provided, however, at any time that the
Borrower shall have not delivered such certificate at the time specified in
Subsection 6.1.4 (Delivery of Officer’s Compliance Certificates), until such
time as such certificate is so delivered to the Agent, the Applicable Commitment
Fee Rate shall be 0.625% without regard for the Excess Availability.

 

2.10.2                  Letter of Credit Fees. The Borrower shall pay to the
Agent for the account of the Issuing Bank and/or Lenders, as applicable, such
letter of credit fees as are described in ARTICLE 3 (Letters of Credit).

 

2.10.3                  Other Fees. The Borrower shall pay such other fees, if
any, as the Borrower has otherwise agreed in writing to pay to the Arranger, the
Agent, the Issuing Bank, and/or the Lenders.

 

2.11                           Interest.

 

2.11.1                  Rates. The Loans (other than Swing Loans) shall bear
interest at the Borrower’s option (subject to the limitation and conditions set
forth in this Section 2.11) at the Base Rate plus the Applicable Margin or at
the Adjusted LIBOR plus the Applicable Margin. Swing Loans shall bear interest
at the Base Rate plus the Applicable Margin. Interest on Base Rate Loans shall
be payable monthly on the last Business Day of each calendar month. Interest on
LIBOR Loans shall be payable on the last day of each Interest Period, provided
that if the Interest Period is six Months, interest shall be payable on the
ninetieth day of the Interest Period and on the last day of the Interest Period.
All computations of interest shall be made on the basis of a 360-day year for
LIBOR Loans or for Base Rate Loans that are based on the Federal Funds Rate and
on the basis of a 365-day year for all other Base Rate Loans and the actual
number of days elapsed. Changes in the rate of interest resulting from changes
in the Base Rate shall take place immediately without notice or demand of any
kind.

 

2.11.2                  Applicable Margin. Except as set forth in Subsection
2.11.3 (Adjustments to Commitment Fee Rate and Applicable Margin), the term
“Applicable Margin” shall mean the following:

 

(a)                                  when used with respect to RC Loans:

 

53

--------------------------------------------------------------------------------


 

If the quarterly average
Excess Availability is:

 

Then the Applicable Margin
for LIBOR Loans is:

 

Then the Applicable Margin for
Base Rate Loans is:

 

 

 

 

 

< $50 million

 

3.50%

 

1.50%

 

 

 

 

 

> $50 million < $65 million

 

3.25%

 

1.25%

 

 

 

 

 

> $65 million < $80 million

 

3.00%

 

1.00%

 

 

 

 

 

> $80 million < $95 million

 

2.75%

 

0.75%

 

 

 

 

 

> $95 million

 

2.50%

 

0.50%

 

(b)                                 when used with respect to Swing Loans, the
margin specified in clause (a) above for Base Rate Loans.

 

2.11.3                  Adjustments to Commitment Fee Rate and Applicable
Margin.

 

(a)                                  Notwithstanding the provisions of
Subsections 2.11.1 (Rates) and 2.11.2 (Applicable Margin) above, from the
Closing Date until delivery of the Borrowing Base Certificate for the month
ending August 31, 2012 (together with the Pro Forma Availability Report for the
fiscal quarter ended August 31, 2012), the Applicable Margin for LIBOR Loans
shall be 2.75% and the Applicable Margin for Base Rate Loans shall be 0.75%. As
of the date of receipt of the Pro Forma Availability Report, the Applicable
Margin shall be retroactively adjusted and applied to the period beginning on
September 1, 2012 and shall be the Applicable Margin set forth in Subsections
2.11.1 (Rates) and 2.11.2 (Applicable Margin). The Applicable Margin shall
thereafter be based on the most recently delivered Quarterly Excess Availability
Report delivered pursuant to Subsection 6.1.8 (Quarterly Excess Availability
Reports), which shall apply retroactively from the beginning of such fiscal
quarter; provided, however, at any time that the Borrower shall have not
delivered such certificate at the time specified in Subsection 6.1.4 (Delivery
of Officer’s Compliance Certificates), until such time as such certificate is so
delivered to the Agent, the Applicable Margin shall be the maximum amount for
the applicable type of Loan set forth in Subsection 2.11.2 (Applicable Margin)
without regard for the Excess Availability. The foregoing shall not limit any
rights of the Lenders to receipt of the Default Rate, if applicable.

 

2.11.4                  LIBOR Election.

 

(a)                                  Unless otherwise elected by the Borrower,
all Loans shall be Base Rate Loans. The Borrower may, upon at least three
(3) London Business Days’ prior written notice to the Agent in the form attached
to this Agreement as Exhibit C, and subject to and upon the terms and conditions
set forth in this Agreement, elect to borrow money that will bear interest based
on Adjusted LIBOR plus the Applicable Margin or to convert a portion of the
Loans to bear interest based on Adjusted LIBOR plus the Applicable Margin. Any
such election may be made with respect to a principal amount designated in such
notice for the next ensuing Interest Period designated by the Borrower in its
notice.

 

54

--------------------------------------------------------------------------------


 

(b)                                 The Borrower may not convert any outstanding
Loans to LIBOR Loans if at the time of such conversion there shall exist a
Default or an Event of Default.

 

(c)                                  If an interest rate based on Adjusted LIBOR
plus the Applicable Margin is elected, such interest rate shall remain in effect
for the Interest Period selected and such interest rate shall not otherwise be
converted to another interest rate prior to the expiration of the Interest
Period except as otherwise required by this Subsection 2.11.4. If an Interest
Period for any LIBOR Loan would otherwise commence on a day which is not a
London Business Day, such Interest Period shall commence on the next London
Business Day.

 

(d)                                 Each LIBOR Loan shall, on the last day of
the applicable Interest Period, automatically convert into a Base Rate Loan
unless, at least three (3) Business Days prior thereto, the Agent has received a
notice in the form attached hereto as Exhibit C that the Borrower has elected to
continue such Loan as a LIBOR Loan.

 

(e)                                  The Borrower may not elect an interest rate
based on Adjusted LIBOR if such election would require the Agent to administer a
combination of elective rates of interest based on Adjusted LIBOR and/or a
combination of Interest Periods that exceed an aggregate of eight at any one
time.

 

(f)                                    No Interest Period may be elected that
would end later than the Maturity Date.

 

2.11.5                  Breakage. In the event that the Borrower makes a
prepayment (whether voluntary or mandatory) of any LIBOR Loans on a day other
than the last day of the applicable Interest Period, including any such
prepayment as a result of an assignment required by Subsection 2.17.2
(Replacement of Lenders), or fails to borrow a LIBOR Loan, or fails to convert a
Loan to a LIBOR Loan on the date specified in the applicable notice, the
Borrower will pay to the Agent, upon demand, for the account of the affected
Lenders, any cost, loss or expense incurred as a result thereof. Each affected
Lender shall certify the amount of such cost, loss or expense to the Borrower,
which certification and statement shall be conclusive in the absence of manifest
error.

 

2.11.6                  Default Rate. Anything in this Agreement to the contrary
notwithstanding, upon the occurrence of an Event of Default (whether or not the
Agent has accelerated payment of the Notes) and until such Event of Default has
been waived in accordance herewith, the Borrower’s right to select interest at
LIBOR shall cease and the unpaid principal of the Loans shall bear interest at
the then applicable rate plus two percent (2.00%) (the “Default Rate”).

 

2.11.7                  Source of Funds. Although each Lender may elect to
purchase in the London Inter-Bank Eurocurrency Market one or more Eurodollar
Deposits in order to fund or maintain its funding of LIBOR Loans hereunder, it
is acknowledged that the provisions of this Agreement relating to such funding
are included only for the purpose of determining the rate of interest to be paid
and any other amounts owing under this Agreement in connection with such
election, and each Lender shall be entitled to fund and maintain its funding of
all or any part of that portion of the principal amount of the Loans in any
manner it sees fit. Nonetheless, all such

 

55

--------------------------------------------------------------------------------


 

determinations shall be made as if each Lender had actually funded and
maintained its LIBOR Loans through the purchase of Eurodollar Deposits.

 

2.11.8                  Interest Due with Certain Repayments and Prepayments.
Accrued interest on repayments and prepayments of any Loans shall be due and
payable as provided in Subsection 2.11.1 (Rates), except accrued interest on the
following repayments and prepayments shall be due and payable at the time of
such repayments and prepayments:

 

(a)                                  all repayments and prepayments of Swing
Loans; and

 

(b)                                 all repayments and prepayments of RC Loans
on the Maturity Date (whether such date is the originally contemplated Maturity
Date or an earlier date on which the RC Commitment is terminated),

 

it being understood that this Subsection 2.11.8 does not interfere with the
obligation of the Borrower pursuant to Subsection 2.11.5 (Breakage) with respect
to any such repayment or prepayment.

 

2.12                           Increased Costs; Unavailability.

 

2.12.1                  Increased Costs Generally. If any Change in Law shall:

 

(a)                                  impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBOR) or the Issuing Bank;

 

(b)                                 subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes, and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(c)                                  impose on any Lender or the Issuing Bank or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Bank or other Recipient, the Borrower
will pay to such Lender, Issuing Bank or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, Issuing Bank
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

 

56

--------------------------------------------------------------------------------


 

2.12.2                  Capital Requirements. If any Lender or the Issuing Bank
determines that any Change in Law affecting such Lender or the Issuing Bank or
any lending office of such Lender or such Lender’s or the Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Loans held by, such Lender, or the Letters of Credit issued by the Issuing Bank,
to a level below that which such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or the Issuing Bank’s policies and
the policies of such Lender’s or the Issuing Bank’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

 

2.12.3                  Certificates for Reimbursement. A certificate of a
Lender or the Issuing Bank setting forth the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in Subsections 2.12.1 (Increased Costs Generally) or 2.12.2
(Capital Requirements) and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

2.12.4                  Delay in Requests. Failure or delay on the part of any
Lender or the Issuing Bank to demand compensation pursuant to this Section 2.12
shall not constitute a waiver of such Lender’s or the Issuing Bank’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Bank pursuant to this Section 2.12 for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Bank’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

2.12.5                  Inability to Determine LIBOR. In the event that the
Agent or the Majority Lenders shall have determined that for any reason it has
become impossible or impracticable to determine the Adjusted LIBOR (or the
Adjusted LIBOR for any specified Interest Periods), the Agent shall promptly
give notice of such determination to the Borrower. In that case, no part of the
Loans shall thereafter be available at the Adjusted LIBOR (or at the Adjusted
LIBOR for the specified Interest Period) until the Agent determines that the
circumstances described above cease to exist.

 

2.12.6                  Laws Affecting LIBOR Availability. If any Lender shall
determine that it has become unlawful or impossible for any Lender (or any of
its lending offices) to make or maintain LIBOR Loans (or LIBOR Loans of a
specified duration) due to (a) the introduction of, or any change in, any Law or
any change in the interpretation or administration thereof by any

 

57

--------------------------------------------------------------------------------


 

Governmental Authority, or (b) compliance by any Lender (or any of its lending
offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, such Lender shall promptly give notice
thereof to the Agent and the Agent shall promptly give notice thereof to the
Borrower and the other Lenders. Thereafter, until the Agent notifies the
Borrower that such circumstances no longer exist, (i) the obligations of the
Lenders to make such LIBOR Loans (or LIBOR Loans of the specified duration) and
the right of the Borrower to convert any Loan or continue any Loan as such shall
be suspended and thereafter the Borrower may select only Base Rate Loans (or
LIBOR Loans of other durations) hereunder, and (ii) if any Lender may not
lawfully continue to maintain a Loan as a LIBOR Loan to the end of the then
current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to a Base Rate Loan.

 

2.12.7                  Determination of LIBOR Inadequacy. If on or prior to the
first day of an Interest Period for any LIBOR Loan requested by the Borrower
(whether as a new Loan, a conversion of a Base Rate Loan or an extension of an
existing LIBOR Loan), the Majority Lenders advise the Agent that Adjusted LIBOR
as determined by the Agent will not adequately and fairly reflect the cost to
such Lenders of funding their LIBOR Loans for such Interest Period, the Agent
shall promptly give notice thereof to the Borrower and Lenders, whereupon, the
Loan so requested to be made as a LIBOR Loan shall instead be a Base Rate Loan.

 

2.13                           Purpose.

 

The proceeds of the Loans shall be used by the Borrower: (a) to refinance
existing indebtedness, including indebtedness owed in respect of the Prior
Credit Agreement, (b) to provide for ongoing working capital and (c) for general
corporate purposes, including permitted acquisitions.

 

2.14                           Mechanics of Payments: Borrower Payments.

 

2.14.1                  Manner of Making Payments. All payments on account of
principal of and interest on the Loans, the Commitment Fee, and all other
amounts otherwise payable to the Lenders under this Agreement (other than
payments in respect of Swing Loans which shall be made directly to the Swing
Lender) shall be made to the Agent. All payments shall be made by the Borrower
to the Agent, in Dollars in immediately available funds, without counterclaim or
setoff and free and clear of, and without any deduction or withholding for, any
Taxes (except as required by applicable Law) or other payments. Unless otherwise
specified, all payments by the Borrower shall be made by 11:00 a.m.
(Philadelphia, PA time) on the due date for such payment, specifying the amount
and date of payment, re: New Enterprise Stone & Lime Co., Inc., by wire transfer
in accordance with the instructions on the signature page to this Agreement or
by the Agent debiting any account of the Borrower with the Agent. The failure by
the Borrower to make a payment by 11:00 a.m. (Philadelphia, PA time) shall not
constitute an Event of Default if such payment is made on the due date; however,
any payment made after such time on such due date shall be deemed made on the
next Business Day for the purpose of interest and reimbursement calculations.

 

2.14.2                  Payments by Borrower; Presumptions by Agent. Unless the
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the

 

58

--------------------------------------------------------------------------------


 

Agent for the account of the Lenders or the Issuing Bank (such payment being a
“Borrower Required Payment”) that the Borrower will not make the Borrower
Required Payment, the Agent may assume that the Borrower has made the Borrower
Required Payment on such date in accordance herewith and may, in reliance upon
such assumption (but shall not be required to), distribute to the Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such Borrower Required Payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Bank, with interest thereon, for each day from and including the date such
amount is distributed to it but excluding the date of payment to the Agent, at
the greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.

 

2.14.3                  Disbursements from the Agent to the Lenders. The Agent
shall promptly remit to each Lender its pro rata share of payments received
pursuant to Subsection 2.14.1 (Manner of Making Payments) (other than such
Taxes, if any, as are required to be withheld under applicable Law) in
immediately available funds, except that all reimbursement payments in respect
of losses, out-of-pocket expenses, funding losses or like matters shall be
retained by the Agent or remitted to the Lenders according to their respective
appropriate entitlement to such reimbursement and except as otherwise provided
with respect to Defaulting Lenders. Unless otherwise provided in this Agreement
or the other Loan Documents, payments from the Borrower shall be applied first
to fees, then to interest (to the extent then payable), then to principal of
Base Rate Loans, and then to principal of LIBOR Loans (and among such LIBOR
Loans, first to those with the earliest expiring Interest Periods).

 

2.14.4                  Authorization to Deduct Funds and Make Loans in
Satisfaction of Obligations. At any time that the Borrower is required to make a
payment of principal, interest, reimbursement obligations in respect of Letters
of Credit, fees, costs, expenses or other amounts pursuant to the terms of this
Agreement or the other Loan Documents and, in any case, fails to do so, in
addition to other rights and remedies of the Agent and the Lenders hereunder,
under the other Loan Documents and at Law, the Borrower hereby authorizes the
Agent and the Lenders (at their option, after receipt of notice from the Agent
to do so) to cause the aforesaid payments to be made, first by drawing under the
RC Commitment, and then (if there is no availability under the RC Commitment) by
deducting funds from the balance of any of the Borrower’s accounts maintained
with the Agent and the Lenders or by making additional loans (and any such loans
shall be subject to interest at the Default Rate and shall be part of the
Obligations secured by all of the security interests granted pursuant to the
Loan Documents); provided, however, that notwithstanding the making by the
Lenders of any of the aforesaid payments as set forth in this sentence, the
failure of the Borrower to make any of the aforesaid payments when due shall
constitute an Event of Default. The Agent and the Lenders may cause payments to
be made pursuant to this Subsection 2.14.4, in their sole discretion, regardless
of the existence of an Event of Default and whether or not the aggregate amount
of the outstanding Loans, after giving effect to such payments, exceeds the
amount of the Commitments. Notwithstanding the foregoing, the Lenders shall have
no obligation to make any additional loans to the Borrower pursuant to this
Subsection 2.14.4.

 

2.14.5                  Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or

 

59

--------------------------------------------------------------------------------


 

interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Agent of such fact, and (b) purchase (for cash
at face value) participations in the Loans and such other obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that

 

(a)                                  if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and

 

(b)                                 the provisions of this Subsection 2.14.5
shall not be construed to apply to (x) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender and
expense reimbursement or indemnity payments) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Letters of Credit to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Subsection 2.14.5 shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14.6                  Payments Due on Non-Business Days. Subject to Subsection
2.11.4 (LIBOR Election) as to payments with respect to Adjusted LIBOR, if any
payment under the Loan Documents becomes due on a day that is not a Business
Day, the due date of such payment shall be extended to the next succeeding
Business Day, and such extension of time shall be included in computing interest
and fees in connection with such payment.

 

2.15                           Mechanics of Payments: Lender Payments.

 

2.15.1                  Funding by Lenders; Presumption by Agent. Unless the
Agent shall have received notice from a Lender prior to 12:00 noon
(Philadelphia, PA time) on the date on which it is scheduled to fund to the
Agent any amount payable by a Lender under this Agreement (such payment being a
“Lender Required Payment”) that such Lender will not make available to the Agent
its Lender Required Payment, the Agent may assume that such Lender has made its
Lender Required Payment available on such date in accordance with Section 2.4
(Borrowing Notice) and may, in reliance upon such assumption (but shall not be
required to), make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its Lender Required Payment to the
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but

 

60

--------------------------------------------------------------------------------


 

excluding the date of payment to the Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
Base Rate. If the Borrower and such Lender shall pay such interest to the Agent
for the same or an overlapping period, the Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its Lender Required Payment to the Agent, then the amount so
paid shall constitute such Lender’s Loan included in the applicable borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make its Lender Required
Payment to the Agent. Any Lender that fails to make a Lender Required Payment
upon receipt of notice therefor shall not be entitled to vote on any matters
that it otherwise would be entitled to vote on under this Agreement until it
makes such payment.

 

2.15.2                  Special Purpose Funding Vehicle. Notwithstanding
anything to the contrary contained herein, any Lender (a “Granting Lender”) may
grant to a special purpose funding vehicle (a “SPFV”) the option to fund all or
any part of any Loan that such Granting Lender would otherwise be obligated to
fund pursuant to this Agreement; provided that (a) nothing herein shall
constitute a commitment by any SPFV to fund any Loan, and (b) if a SPFV elects
not to exercise such option or otherwise fails to fund all or any part of such
Loan, the Granting Lender shall be obligated to fund such Loan pursuant to the
terms hereof. The funding of a Loan by a SPFV hereunder shall utilize the RC
Commitment of the Granting Lender to the same extent, and as if, such Loan were
funded by such Granting Lender. Each party hereto hereby agrees that no SPFV
shall be liable for any indemnity or payment under this Agreement for which a
Lender would otherwise be liable for so long as, and to the extent, the Granting
Lender provides such indemnity or makes such payment. Notwithstanding anything
to the contrary contained in this Agreement, any SPFV may disclose on a
confidential basis any nonpublic information relating to its funding of Loans to
any rating agency, commercial paper, dealer or provider of any surety or
guarantee to such SPFV. This Subsection 2.15.2 may not be amended without the
prior written consent of each Granting Lender, all or any part of whose Loan is
being funded by a SPFV at the time of such amendment. No SPFV shall be entitled
to any indemnities or additional costs or other amounts referred to in
Section 2.12 (Increased Costs; Unavailability) or breakage pursuant to
Subsection 2.11.5 (Breakage) or similar payments except to the extent it shares
in payments made to the Granting Lender pursuant to entitlements of the Granting
Lender hereunder.

 

2.16                           Taxes.

 

2.16.1                  Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable Law. If any applicable Law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including deductions and withholdings applicable to additional sums payable
under

 

61

--------------------------------------------------------------------------------


 

this Section 2.16) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

 

2.16.2                  Payment of Other Taxes by the Borrower. Without limiting
the provisions of Subsection 2.16.1 (Payments Free of Taxes), the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Law or at the option of the Agent timely reimburse it for the
payment of any Other Taxes.

 

2.16.3                  Indemnification by the Borrower. The Borrower shall
indemnify the Agent, each Lender and the Issuing Bank, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.16) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

 

2.16.4                  Evidence of Payments. As soon as practicable after any
payment of Taxes by the Borrower to a Governmental Authority pursuant to this
Section 2.16, the Borrower shall deliver to the Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent.

 

2.16.5                  Status of Lenders.

 

(a)                                  Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments hereunder or under
any other Loan Document shall deliver to the Borrower (with a copy to the
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (b)(i),
(b)(ii) and (b)(iv) of Subsection 2.16.5 (Status of Lenders)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(b)                                 Without limiting the generality of the
foregoing:

 

(i)                                     any Lender that is a U.S. Person shall
deliver to the Borrower and the Agent on or prior to the date on which such
Lender becomes a

 

62

--------------------------------------------------------------------------------


 

Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(ii)                                  any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Agent), whichever of the following is applicable:

 

(A)                                      in the case of a Foreign Lender
claiming the benefits of an income tax treaty to which the United States is a
party (x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(B)                                        executed originals of IRS
Form W-8ECI;

 

(C)                                        in the case of a Foreign Lender
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, (x) a certificate substantially in the form of Exhibit O-1
to the effect that such Foreign Lender is not a “bank” within the meaning of
section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(D)                                       to the extent a Foreign Lender is not
the beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit O-2 or Exhibit O-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit O-4 on behalf of each such direct and indirect partner;

 

(iii)                               any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Agent (in such
number of copies as shall

 

63

--------------------------------------------------------------------------------


 

be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

 

(iv)                              if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable law (including
as prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

2.16.6                  Treatment of Certain Refunds. If any party determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, under this
Section 2.16 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the indemnifying party, upon the
request of the such indemnified party, agrees to repay the amount paid over to
the indemnifying party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to such indemnified party in the event such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Subsection 2.16.6,
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Subsection 2.16.6 the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Returns (or any other information relating to its Taxes which it
deems confidential) to the indemnifying party or any other Person.

 

64

--------------------------------------------------------------------------------


 

2.16.7                  Survival. Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 2.16 shall survive the repayment,
satisfaction or discharge of the Obligations and the termination of the
Commitments, the resignation or replacement of the Agent or any assignment of
rights by, or the replacement of, a Lender.

 

2.16.8                  Issuing Bank. For purposes of this Section 2.16, the
term “Lender” includes the Issuing Bank.

 

2.16.9                  Indemnification by the Lenders. Each Lender shall
severally indemnify the Agent, within ten (10) days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Agent for such Indemnified
Taxes (and made payment pursuant to such indemnification) and without limiting
the obligation of the Borrower to do so), and (ii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this Subsection 2.16.9.

 

2.17                           Designation of a Different Lending Office;
Replacement of Lenders.

 

2.17.1                  Designation of a Different Lending Office. If any Lender
requests compensation under Section 2.12 (Increased Costs; Unavailability), or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16 (Taxes), then such Lender shall (at the request of the Borrower)
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 (Increased Costs; Unavailability) or
Section 2.16 (Taxes), as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender or the Borrower. The Borrower hereby agrees to
pay all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

2.17.2                  Replacement of Lenders. If any Lender requests
compensation under Section 2.12 (Increased Costs; Unavailability), or requires
the Borrower to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16 (Taxes) and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Subsection 2.17.1
(Designation of a Different Lending Office), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Agent, require such Lender to
assign and delegate, without recourse (in accordance with and

 

65

--------------------------------------------------------------------------------


 

subject to the restrictions contained in, and consents required by, Section 11.5
(Successors and Assigns), all of its interests, rights (other than its existing
rights to payments pursuant to Section 2.12 (Increased Costs; Unavailability) or
Section 2.16 (Taxes)) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

 

(a)                                  the Borrower or assignee shall have paid to
the Agent the assignment fee specified in Section 11.5 (Successors and Assigns);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
Letters of Credit, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Subsection 2.11.5 (Breakage)) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 2.12 (Increased Costs;
Unavailability) or payments required to be made pursuant to Section 2.16
(Taxes), such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable law; and

 

(e)                                  in the case of any assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

2.18                           Defaulting Lenders.

 

2.18.1                  Defaulting Lender Adjustments. Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(a)                                  Waivers and Amendments. Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Majority Lenders.

 

(b)                                 Defaulting Lender Waterfall. Any payment of
principal, interest, fees or other amounts received by the Agent for the account
of such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant
to ARTICLE 9 (Events of Default) or otherwise) or received by the Agent from a
Defaulting Lender pursuant to Section 11.10 (Right of Setoff) shall be applied
at such time or times as may be determined by the Agent as follows:

 

66

--------------------------------------------------------------------------------


 

first, to the payment of any amounts owing by such Defaulting Lender to the
Agent hereunder;

 

second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or Swing Lender hereunder;

 

third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Subsection 2.18.1(e) (Defaulting
Lenders; Cash Collateral; Repayment of Swing Loans);

 

fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent;

 

fifth, if so determined by the Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Subsection 2.18.1(e) (Cash
Collateral; Repayment of Swing Loans);

 

sixth, to the payment of any amounts owing to the Lenders, the Issuing Bank or
Swing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Bank or Swing Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement;

 

seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

 

eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

 

provided that if (x) such payment is a payment of the principal amount of any
Loans or Unreimbursed Drawings in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.2 (Requirements for Each Loan/Letter of Credit) were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and
Unreimbursed Drawings owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or Unreimbursed Drawings
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in LC Obligations and Swing Loans are held by the
Lenders pro rata in accordance with the Commitments without giving effect to
Subsection 2.18.1(d) (Defaulting Lender — Reallocation of Participations to
Reduce Fronting Exposure). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to

 

67

--------------------------------------------------------------------------------


 

post Cash Collateral pursuant to this Subsection 2.18.1(b) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(c)                                  Certain Fees.

 

(i)                                     No Defaulting Lender shall be entitled
to receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(ii)                                  Each Defaulting Lender shall be entitled
to receive letter of credit fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.20 (Cash Collateral).

 

(iii)                                    With respect to any Commitment Fee, any
other fees due hereunder or letter of credit not required to be paid to any
Defaulting Lender pursuant to clause (i) or (ii) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LC Obligations or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to Subsection 2.18.1(d) (Defaulting Lender —
Reallocation of Participations to Reduce Fronting Exposure), (y) pay to the
Issuing Bank and Swing Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank’s or Swing Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

 

(d)                                 Defaulting Lender - Reallocation of
Participations to Reduce Fronting Exposure. All or any part of such Defaulting
Lender’s participation in LC Obligations and Swing Loans shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.2
(Requirements for Each Loan/Letter of Credit) are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the Agent
at such time, the Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s RC Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(e)                                  Cash Collateral; Repayment of Swing Loans.
If the reallocation described in clause (d) above cannot, or can only partially,
be effected, the Borrower shall, without prejudice to any right or remedy
available to it hereunder or under law, (x) first, prepay

 

68

--------------------------------------------------------------------------------


 

Swing Loans in an amount equal to the Swing Lender’s Fronting Exposure and
(y) second, Cash Collateralize the Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in Subsection 3.1.9 (Cash Collateral
Account).

 

2.18.2                  Defaulting Lender Cure. If the Borrower, the Agent, the
Swing Lender and the Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swing Loans to be held pro rata
by the Lenders in accordance with the Commitments under the applicable facility
(without giving effect to Subsection 2.18.1(d) (Defaulting Lender — Reallocation
of Participations to Reduce Fronting Exposure), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

2.18.3                  New Swing Loans/Letters of Credit. Without limiting any
other rights of the Swing Lender or Issuing Bank not to extend such credit
hereunder, so long as any Lender is a Defaulting Lender, (i) the Swing Lender
shall not be required to fund any Swing Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swing Loan and
(ii) no Issuing Bank shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

69

--------------------------------------------------------------------------------


 

2.19                           Termination of Defaulting Lender. The Borrower
may terminate the unused amount of the Commitment of any Lender that is a
Defaulting Lender upon not less than three (3) Business Days’ prior notice to
the Agent (which shall promptly notify the Lenders thereof), and in such event
the provisions of Subsection 2.18.1(b) (Defaulting Lender Waterfall) will apply
to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (i) no Event of
Default shall have occurred and be continuing, and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the Agent,
the Issuing Bank, the Swing Lender or any Lender may have against such
Defaulting Lender.

 

2.20                           Cash Collateral. Without limiting the provisions
of Subsection 3.1.9 (Cash Collateral Account), at any time that there shall
exist a Defaulting Lender, within one Business Day following the written request
of the Agent or the Issuing Bank (with a copy to the Agent) the Borrower shall
Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Subsection
2.18.1(d) (Defaulting Lender Adjustments — Reallocation of Participations to
Reduce Fronting Exposure) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(a)                                  Grant of Security Interest. The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of LC Obligations, to be applied pursuant to clause (b) below. If at any
time the Agent determines that Cash Collateral is subject to any right or claim
of any Person other than the Agent and the Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Agent, pay or
provide to the Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)                                 Application. Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under
Section 2.18 (Defaulting Lenders) in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of LC Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(c)                                  Termination of Requirement. Cash Collateral
(or the appropriate portion thereof) provided to reduce the Issuing Bank’s
Fronting Exposure shall no longer be required to be held as Cash Collateral
pursuant to this Section 2.20 following (i) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender), or (ii) the determination by the Agent and the Issuing
Bank that there exists excess Cash Collateral; provided that, subject to this
Section 2.20, the Person providing Cash Collateral and the Issuing Bank may
agree that Cash Collateral shall be held to support

 

70

--------------------------------------------------------------------------------


 

future anticipated Fronting Exposure or other obligations and provided further
that to the extent that such Cash Collateral was provided by the Borrower, such
Cash Collateral shall remain subject to the security interest granted pursuant
to the Loan Documents.

 

ARTICLE 3

 

LETTERS OF CREDIT

 

3.1                                 Letters of Credit.

 

3.1.1                        Commitment to Issue Letters of Credit. Subject to
the requirements set forth below, the Borrower may use a portion of the RC
Commitment, which portion shall not exceed $15,000,000 (the “Letter of Credit
Sublimit”) for the purpose of causing the Issuing Bank to issue standby Letters
of Credit for the account of the Borrower, provided that (a) the Borrower
executes and delivers a letter of credit application and reimbursement agreement
in a form acceptable to the Issuing Bank and complies with any conditions to the
issuance of such Letter of Credit (including the payment of any applicable fees)
set forth therein; (b) the Issuing Bank approves the form of such Letter of
Credit; (c) such Letter of Credit bears an expiration date not later than the
earlier of (i) one year after the date of issuance (provided that, in the sole
discretion of the Issuing Bank, the Issuing Bank may issue auto-extension or
evergreen Letters of Credit so long as the same allow the Issuing Bank at least
once per year to decide whether or not to extend the same) and (ii) thirty (30)
days prior to the Maturity Date; (d) the Issuing Bank receives a request for
issuance three (3) Business Days prior to the date of issuance (unless the
Issuing Bank, in its sole and absolute discretion, agrees to shorter notice in
any instance); (e) the purpose of such Letter of Credit shall be acceptable to
the Issuing Bank; and (f) the conditions set forth in Section 4.2 (Requirements
for Each Loan/Letter of Credit) are fulfilled to the satisfaction of the Issuing
Bank as of the date of the issuance of such Letter of Credit. Each letter of
credit referenced on Schedule 3.1.1 hereto shall be deemed to be a Letter of
Credit issued under this Subsection 3.1.1.

 

3.1.2                        Reimbursement Obligations. The Borrower is
absolutely, unconditionally and irrevocably obligated to reimburse the Issuing
Bank for all amounts drawn under each Letter of Credit. If any draft is
presented under a Letter of Credit, the payment of which is required to be made
at any time on or before the Maturity Date, then, unless the Issuing Bank in its
sole discretion agrees in writing to other mechanics for reimbursement, payment
by the Issuing Bank of such draft shall constitute an RC Loan (which is a Base
Rate Loan) hereunder the proceeds of which are used to reimburse the Issuing
Bank (without regard to any required notice periods, Available RC Commitment
amount or minimum advance requirements, all of which are waived for this
purpose) and interest shall accrue from the date the Issuing Bank makes payment
on such draft under such Letter of Credit; provided, however, if there is not
then an Available RC Commitment in an amount at least equal to the amount of the
draw, Borrower shall immediately reimburse the Issuing Bank for any payments
made by the Issuing Bank. If any draft is presented under a Letter of Credit,
the payment of which is required to be made after the Maturity Date or at the
time when an Event of Default or Default shall have occurred and then be
continuing, then the Borrower shall immediately pay to the Issuing Bank, in
immediately available funds, the full amount of such draft together with
interest thereon at a rate per annum then in effect for RC Loans which are Base
Rate Loans from the date on which the Issuing Bank

 

71

--------------------------------------------------------------------------------


 

makes such payment of such draft until the date it receives full reimbursement
for such payment from the Borrower. Without limiting any other rights to payment
under the Loan Documents, the Borrower, for itself and on behalf of each
Subsidiary, further agrees that the Issuing Bank may reimburse itself for such
drawing at any time when there is no Available RC Commitment from the balance in
any other account of the Borrower maintained with the Issuing Bank.
Notwithstanding anything in this ARTICLE 3, the Issuing Bank shall be under no
obligation to issue any Letter of Credit if there is a Defaulting Lender, unless
the Issuing Bank has entered into arrangements satisfactory to the Issuing Bank
with the Borrower or such Lender to eliminate the Issuing Bank’s risk with
respect to such Defaulting Lender.

 

3.1.3                        Limitation on Amount. The Issuing Bank shall not be
obligated or permitted under this Section 3.1 to issue any Letter of Credit for
the account of the Borrower to the extent that the sum of (a) the amount that
would be available to be drawn under the proposed Letter of Credit plus (b) the
sum of all amounts available to be drawn under outstanding Letters of Credit
plus (c) any Unreimbursed Drawings would exceed the lesser of (i) the Letter of
Credit Sublimit and (ii) the excess of the Credit Limit over the aggregate
principal amount of the RC Loans and Swing Loans then outstanding.

 

3.1.4                        Obligations Absolute. The Borrower’s obligations
under this Section 3.1 (including any obligations to repay draws under Letters
of Credit issued hereunder) shall be absolute and unconditional under any and
all circumstances and irrespective of the occurrence of any Default or Event of
Default or any condition precedent whatsoever or any setoff, counterclaim or
defense to payment that the Borrower may have or have had against the Issuing
Bank, the Agent, any Lender or any beneficiary of a Letter of Credit. The
Borrower further agrees that the Issuing Bank, the Agent and the Lenders shall
not be responsible for, and the Borrower’s reimbursement obligations shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, the beneficiary of any Letter of Credit or any financial
institution or other party to which any Letter of Credit may be transferred or
any claims or defenses whatsoever of the Borrower against the beneficiary of any
Letter of Credit or any such transferee. The Issuing Bank, the Agent and the
Lenders shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. Any action taken or
omitted by the Issuing Bank under or in connection with each Letter of Credit
and the related drafts and documents shall be binding upon the Borrower and
shall not result in any liability on the part of the Issuing Bank.

 

3.1.5                        Reliance by Issuing Bank. The Issuing Bank shall be
entitled to rely, and shall be fully protected in relying upon, any Letter of
Credit, draft, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document believed by it in good faith to be genuine and correct
and believed by it to have been signed, sent or made by the proper Person(s) and
upon advice and statements of legal counsel, independent accountants and other
experts selected by the Issuing Bank and the Agent.

 

3.1.6                        Fees. The Borrower shall pay to the Agent, for the
account of the Lenders, a fee equal to the product of (a) the Applicable Margin
for RC Loans bearing interest at

 

72

--------------------------------------------------------------------------------


 

a rate based on Adjusted LIBOR multiplied by (b) the average daily undrawn face
amount of each outstanding Letter of Credit (the “Letter of Credit Fees”). In
addition, the Borrower shall pay to the Issuing Bank, for its own account, a
fronting fee equal to 0.125% per annum of the face amount of all outstanding
Letters of Credit (to the extent such face amount is undrawn) (a “Fronting
Fee”). All Letter of Credit Fees shall be payable quarterly in arrears on each
Quarterly Payment Date based on the number of days during each quarter that a
Letter of Credit is outstanding during such quarter (calculated on the basis of
a 360-day year). All Fronting Fees shall be paid in advance on the issue date
and on the date of any extension of a Letter of Credit. The Borrower shall also
pay to the Issuing Bank all of the Issuing Bank’s standard fees and charges for
the opening, amendment, modification, presentation or cancellation of a Letter
of Credit and otherwise in respect of a Letter of Credit and shall execute all
of the Issuing Bank’s standard agreements in connection with the issuance of the
Letter of Credit.

 

3.1.7                        Participation by Lenders.

 

(a)                                  Effective immediately upon the issuance of
each Letter of Credit and without further action on the part of the Issuing
Bank, the Issuing Bank shall be deemed to have granted to each Lender, and each
Lender shall be deemed to have irrevocably purchased and received from the
Issuing Bank, without recourse or warranty, an undivided interest and
participation in such Letter of Credit to the extent of each Lender’s percentage
of the RC Commitment. Further, each Lender acknowledges and agrees that it shall
be absolutely liable, to the extent of its percentage of the RC Commitment, to
fund on demand or reimburse the Issuing Bank on demand for the amount of each
draft paid by the Issuing Bank under each Letter of Credit to the extent that
such amount is not immediately reimbursed by the Borrower.

 

(b)                                 In furtherance of the provisions of the
preceding paragraph (a), the Issuing Bank shall notify the Agent promptly upon
receipt of notice of an intended draw under a Letter of Credit. The Agent shall
give written, telecopied or telegraphic notice to each of the other Lenders of
its pro rata share of such draw and the scheduled date thereof. After receipt of
such notice, and whether or not an Event of Default or Default then exists and
whether or not there then be any Available RC Commitment, each Lender shall make
available to the Agent such Lender’s share of such draw in immediately available
funds (in Dollars) to the Agent no later than 12:00 noon (Philadelphia, PA time)
on the date specified in the Agent’s notice. The failure of the Issuing Bank or
the Agent to give timely notice pursuant to this Subsection 3.1.7 shall not
affect the right of the Issuing Bank to reimbursement from the Lenders. Any
amount paid by the Agent and Lenders pursuant to a draw made under a Letter of
Credit shall constitute an RC Loan and shall be repaid pursuant to the
provisions respecting RC Loans, provided that if an Event of Default or Default
exists at the time of a draw, the Borrower shall immediately reimburse the
amount of such draw to the Agent for the benefit of the Lenders.

 

3.1.8                        Standard of Conduct. The Issuing Bank shall be
entitled to administer each Letter of Credit in the ordinary course of business
and in accordance with its usual practices, modified from time to time as it
deems appropriate under the circumstances, and shall be entitled to use its
discretion in taking or refraining from taking any action in connection herewith
as if it were the sole party involved. Any action taken or omitted to be taken
by the Issuing Bank under or in connection with any Letter of Credit shall not
create for the Issuing Bank any resulting liability to any other Lender except
for that which arises out of the Issuing

 

73

--------------------------------------------------------------------------------


 

Bank’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

 

3.1.9                        Cash Collateral Account. In the event that (a) the
excess of (i) the amount of the Credit Limit over (ii) the aggregate principal
amount of RC Loans and Swing Loans then outstanding is less than (b) the LC
Obligations for any reason (whether because the RC Commitment has been reduced
or terminated or otherwise), the Borrower shall forthwith pay to the Agent an
amount equal to the excess of the amount described in clause (b) above over the
amount described in clause (a) above. Such amount shall be applied first,
against any Unreimbursed Drawings and second, against the unpaid principal
amount of any RC Loans then outstanding, and the remainder shall be maintained
by the Agent in an interest bearing cash collateral account in the name of and
for the benefit of the Agent and the Lenders to secure the repayment of
Borrower’s obligation to reimburse the Lenders for drafts drawn or that may be
drawn under outstanding Letters of Credit until the earlier of (1) such time as
all outstanding Letters of Credit have expired or been cancelled and (2) the
excess of the amount described in clause (b) above over the amount described in
clause (a) above no longer exists.

 

3.1.10                  Obligations Secured. The obligations of the Borrower to
the Issuing Bank, the Agent and the Lenders in respect of Letters of Credit
shall be guaranteed pursuant to the Loan Documents and shall be secured by the
Collateral.

 

3.1.11                  Resignation of Issuing Bank. The Issuing Bank may resign
at any time by giving thirty (30) days’ prior notice to the Agent, the Lenders
and the Borrower. After the resignation of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation, but shall not be required to issue additional Letters of Credit or
to extend, renew or increase any existing Letter of Credit.

 

ARTICLE 4

 

CONDITIONS TO EFFECTIVENESS AND FUNDINGS

AND ISSUANCE OF LETTERS OF CREDIT

 

4.1                                 Conditions to Effectiveness.

 

The obligation of the Lenders to make Loans, the Swing Lender to make Swing
Loans and the Issuing Bank to issue Letters of Credit pursuant to this
Agreement, and the effectiveness of this Agreement, shall be subject to the
fulfillment, to the satisfaction of the Agent, the Lenders and the Issuing Bank
(unless otherwise specified), of the following conditions on or before March 15,
2012 (the date of such fulfillment being the “Closing Date”).

 

4.1.1                        Execution of this Agreement. This Agreement shall
have been duly executed by the Borrower, each Lender, the Issuing Bank and the
Agent.

 

4.1.2                        Notes. The Borrower shall have delivered a duly
executed Notes to each of the Lenders that requests such Notes.

 

74

--------------------------------------------------------------------------------


 

4.1.3                        Security Agreement. Each Loan Party shall have
executed and delivered to the Agent a Security Agreement (the “Security
Agreement”) in substantially the form attached to this Agreement as Exhibit D,
together with (a) such Uniform Commercial Code financing statements as are
necessary or advisable to perfect the security interests created by such
Security Agreement, (b) such landlord waivers, bailee waivers and mortgagee
waivers as the Agent shall request, (c) such account control agreements, if any,
as are required by clause (a) of Section 8.27 (Primary Operating Accounts;
Proceeds into Blocked Account), and (d) a power of attorney duly executed by
each Loan Party in substantially the form attached as Annex B to the Security
Agreement.

 

4.1.4                        Guaranty and Suretyship Agreement. Each Restricted
Subsidiary of the Borrower (other than Rock Solid Insurance) shall have executed
and delivered to the Agent a Guaranty and Suretyship Agreement (the “Subsidiary
Suretyship”) in substantially the form attached to this Agreement as Exhibit E.

 

4.1.5                        Reserved.

 

4.1.6                        Due Diligence. Except as otherwise required under
Section 4.1.9 (Real Estate Due Diligence), the Agent and the Lenders shall have
completed all legal, business and other due diligence with respect to the
Borrower and its Subsidiaries, including, without limitation, all such due
diligence relating to material contracts, ERISA, labor and environmental
matters, in form, substance and scope, and with results, reasonably satisfactory
to the Agent and the Lenders, and shall have received from the Borrower such
documentation relating to the foregoing as the Agent may request.

 

4.1.7                        Intellectual Property Collateral Agreements. The
Borrower and each of the other Loan Parties shall have executed and delivered to
the Agent: (a) if applicable, the Copyright Security Agreement (the “Copyright
Security Agreement”), in substantially the form attached to this Agreement as
Exhibit F-l, (b) the Patent Security Agreement (the “Patent Security
Agreement”), in substantially the form attached to this Agreement as
Exhibit F-2, (c) the Trademark Security Agreement (the “Trademark Security
Agreement”), in substantially the form attached to this Agreement as
Exhibit F-3, and (d) such other notices for recording in the United States
Patent and Trademark Office or the United States Copyright Office and such
Uniform Commercial Code financing statements as are necessary or as otherwise
reasonably requested by the Agent to perfect and maintain the security interests
created by the Security Agreement in any Intellectual Property.

 

4.1.8                        Mortgages.

 

(a)                                  With respect to each parcel constituting a
part of the Specific Real Property and located in the Commonwealth of
Pennsylvania, (other than the Specific Real Property Leasehold) the Borrower
shall have: (i) executed and delivered to the Agent a first priority fee
mortgage (subject to Permitted Additional ABL Liens) encumbering the Borrower’s
fee interest in and to such real property, including without limitation,
improvements thereon, fixtures attached thereto, extractions, and dedicated
processing equipment used thereat other than Rolling Stock, in substantially the
form attached to this Agreement as Exhibit G-1 (collectively, the “Closing PA
First Lien Fee Mortgages”); and (ii) authorized the Agent to file such

 

75

--------------------------------------------------------------------------------


 

Uniform Commercial Code financing statements as may be necessary to perfect the
security interests in fixtures and extractions created thereby, in each case, in
form appropriate for recording in the relevant jurisdiction, to secure the
Secured Obligations. Notwithstanding the foregoing, to the extent that as of the
Closing Date the Borrower cannot deliver first priority lien mortgages and first
priority lien title insurance policies on that portion of the Specific Real
Property referred to as Gettysburg and/or Shippensburg on Schedule 1.1B-1 and/or
Schedule 1.1B-2 (“IDA Encumbered Property”), because such properties are
encumbered by mortgage(s) (recorded or unrecorded) related to Variable Rate
Demand/Fixed Rate Revenue Bonds issued by Adams County Industrial Development
Authority (September 1999) (the “IDA Mortgage”), Borrower shall use commercially
reasonable efforts to deliver the first priority lien mortgages and first
priority lien title insurance policies for the IDA Encumbered Property within
sixty (60) days following the Closing Date (with such extensions as the Agent
may agree to).

 

(b)                                 With respect to each parcel constituting a
part of the Specific Real Property and located in the State of Florida,
Protection Services, Inc. shall have: (i) executed and delivered a first
priority fee mortgage (subject to Permitted Additional ABL Liens) encumbering
Protection Services, Inc.’s fee interest in and to such real property, including
without limitation, improvements thereon, fixtures attached thereto,
extractions, and dedicated processing equipment used thereat other than Rolling
Stock, in substantially the form attached to this Agreement as Exhibit G-2 (the
“Closing FL First Lien Fee Mortgage”); and (ii) authorized the Agent to file
such Uniform Commercial Code financing statements as may be necessary to perfect
the security interests in fixtures and extractions created thereby, in each
case, in form appropriate for recording in the relevant jurisdiction, to secure
up to $1,800,000 of the Secured Obligations.

 

(c)                                  With respect to the Specific Real Property
Leasehold, the Borrower shall have: (i) delivered to the Agent (A) if neither
the lease creating the leasehold nor a memorandum thereof sufficient to create a
leasehold estate capable of being mortgaged (a “Leasehold Recording Document”)
has previously been recorded with respect to such Specific Real Property
Leasehold, a Leasehold Recording Document executed by the landlord and the
tenant in form appropriate for recording in the relevant jurisdiction, (B) if
required by the lease creating the leasehold, a consent to a leasehold mortgage
executed by the landlord, in form and substance satisfactory to the Agent (the
“Consent to Leasehold Mortgage”) and (C) in the case of a Specific Real Property
Leasehold where any fee mortgage is of record prior to the Leasehold Recording
Document, a subordination, non-disturbance and attornment agreement executed by
each fee mortgagee in form and substance to the Agent; and (ii) (A) executed and
delivered to the Agent a leasehold mortgage subject only to Permitted Additional
ABL Liens, encumbering the Loan Party’s leasehold interest in and to such real
property, including without limitation, improvements thereon, fixtures attached
thereto, extractions, and dedicated processing equipment used thereat, in
substantially the form attached to this Agreement as Exhibit G-1 (the “Closing
First Lien Leasehold Mortgage”), and (B) authorized the Agent to file such
Uniform Commercial Code financing statements as may be necessary to perfect the
security interests in fixtures and extractions created thereby, in each case, in
form appropriate for recording in the relevant jurisdiction, securing the
Secured Obligations. Notwithstanding the foregoing, to the extent that as of the
Closing Date the Borrower cannot deliver a first priority lien mortgage and
first priority lien title insurance policy on the Specific Real Property
Leasehold because the landlord of such property has not executed and delivered a
Leasehold Recording Document and

 

76

--------------------------------------------------------------------------------


 

Consent to Leasehold Mortgage, Borrower shall use commercially reasonable
efforts to deliver the first priority lien mortgage and first priority lien
title insurance policy for the Specific Real Property Leasehold within
forty-five (45) days following the Closing Date (with such extensions as the
Agent may agree to).

 

(d)                                 With respect to each parcel of real property
owned by any Loan Party and located in the Commonwealth of Pennsylvania that is
subject to a Material Real Property Mortgage, such Loan Party shall have:
(i) executed and delivered to the Agent a mortgage (subject to any Material Real
Property Mortgages encumbering the Loan Party’s fee interest in and to such real
property and other Permitted Liens permitted by the First Lien Indenture to be
senior or pari passu with the Material Real Property Mortgages) encumbering the
Borrower’s fee interest in and to such real property, including without
limitation, improvements thereon, fixtures attached thereto, extractions, and
dedicated processing equipment used thereat other than Rolling Stock, in
substantially the form attached to this Agreement as Exhibit G-1 (collectively,
together with the Closing PA First Lien Fee Mortgages and the Closing FL First
Lien Fee Mortgage, the “Closing Fee Mortgages”) and (ii) authorized the Agent to
file such Uniform Commercial Code financing statements as may be necessary to
perfect the security interests in fixtures and extractions created thereby, in
each case, in form appropriate for recording in the relevant jurisdiction,
securing the Secured Obligations.

 

(e)                                  With respect to each parcel of real
property leased by any Loan Party and located in the Commonwealth of
Pennsylvania the leasehold of which is subject to a Material Real Property
Mortgage, such Loan Party shall have: (i) used commercially reasonable efforts
to deliver to the Agent (A) if a Leasehold Recording Document has not
theretofore been recorded, a Leasehold Recording Document executed by the
landlord and the tenant in form appropriate for recording in the relevant
jurisdiction, (B) if required by the lease creating the leasehold, a Consent to
Leasehold Mortgage, and (C) in the case of leaseholds where any fee mortgage is
of record prior to the Leasehold Recording Document, a subordination,
non-disturbance and attornment agreement executed by each fee mortgagee in form
and substance reasonably satisfactory to the Agent; and (ii) (A) executed and
delivered to the Agent a leasehold mortgage (subject to any Material Real
Property Mortgages encumbering the Loan Party’s leasehold interest in and to
such real property and other Permitted Liens permitted by the First Lien
Indenture to be senior or pari passu with the Material Real Property Mortgages)
encumbering the Loan Party’s leasehold interest in and to such real property,
including without limitation, improvements thereon, fixtures attached thereto,
extractions, and dedicated processing equipment used thereat, in substantially
the form attached to this Agreement as Exhibit G-1 (collectively, the “Closing
Leasehold Mortgages”, and together with the Closing Fee Mortgages and the
Closing First Lien Leasehold Mortgage, the “Closing Mortgages”), and
(B) authorized the Agent to file such Uniform Commercial Code financing
statements as may be necessary to perfect the security interests in fixtures and
extractions created thereby, in each case, in form appropriate for recording in
the relevant jurisdiction, securing the Secured Obligations.

 

4.1.9                        Real Estate Due Diligence. Each Loan Party shall
have caused to be delivered to the Agent (a) such marked-up title commitments
and title insurance policies, flood certifications and mortgage enforceability
opinion letters as may be reasonably requested by the Agent in connection with
the Specific Real Property and (b) to the extent delivered to the

 

77

--------------------------------------------------------------------------------


 

Collateral Agent in respect of the Material Real Property Mortgages such
mortgage enforceability opinion letters as may be requested by the Agent in
connection with the Mortgages relating to the applicable Material Real Property,
in each case in form and substance reasonably satisfactory to the Agent and only
with such exceptions as may be reasonably acceptable to the Agent. Without
limiting the generality of the foregoing, on the Closing Date, the Agent shall
have received policies of title insurance insuring each of the Closing Mortgages
(other than the Closing First Lien Leasehold Mortgage) on the Specific Real
Property as a first priority Lien, subject only to Liens reflected in the title
insurance and acceptable to the Agent (and, with respect to the IDA Encumbered
Property, the IDA Mortgage), with an insured amount of $73,200,000 (except in
the case of the Closing FL First Lien Fee Mortgages, which shall be insured in
the amount stated above such that the aggregate amount of title insurance shall
be $75,000,000), issued by title insurance companies reasonably acceptable to
the Agent. Borrower shall also have caused to be paid all necessary recording
taxes and fees. With respect to the standard survey exception, marked-up title
commitments and title insurance policies shall be acceptable to the Agent as to
Specific Real Property subject to Closing Mortgages, if the exception is removed
and replaced by a survey reading with only exceptions acceptable to Agent. As to
improvements in a special flood hazard area, flood certifications shall be
acceptable to the Agent if the improvements are covered by flood insurance which
satisfies all legal requirements applicable to the Agent and the Lenders.

 

4.1.10                  Environmental Indemnity Agreements. Each Loan Party
shall have executed and delivered to the Agent an Environmental Indemnity
Agreement (together with any other environmental indemnity agreements delivered
pursuant to this Agreement at any time, the “Environmental Indemnity
Agreements”) in substantially the form annexed to this Agreement as Exhibit I.

 

4.1.11                  Bonding Arrangements. The Borrower shall have delivered
copies of all Bonding Arrangements relating to itself or any of the Loan
Parties, and if the same provide for any Liens on property or assets which
constitute Collateral, (a) such Liens shall be Surety Liens and (b) except with
respect to Permitted Non-Job Surety Bonding Arrangements that do not require
intercreditor agreements, the Borrower shall have delivered intercreditor
agreements of the type referred to in the definition of Surety Liens (each, a
“Bonding Intercreditor Agreement”).

 

4.1.12                  Payment of Fees and Costs. The Borrower shall have paid
all of the fees required to be paid to the Agent, the Arranger and the other
Lenders on the Closing Date and all other fees, costs, expenses and other
amounts due and payable under this Agreement and the other documents
contemplated herein, including, without limitation, the reasonable fees and
expenses of counsel for the Agent and the Arranger in connection with the
negotiation, preparation, execution, and delivery of this Agreement and the
other documents contemplated herein.

 

4.1.13                  Corporate Proceedings. All corporate, partnership and
other legal proceedings and all instruments and documents in connection with the
transactions contemplated by this Agreement and other Loan Documents (including
certified Organizational Documents, resolutions and incumbency certificates)
shall be satisfactory in form and substance to the Agent and its counsel, and
the Agent and its counsel shall have received all information and copies of

 

78

--------------------------------------------------------------------------------


 

all documents and records of all corporate, limited liability, partnership and
other legal proceedings which the Agent or its counsel has requested, such
documents where appropriate to be certified by the proper corporate,
partnership, governmental or other authorities, and in form and substance
satisfactory to the Agent.

 

4.1.14                  Financial Statements; Projections.

 

(a)                                  The Agent shall have received an audited
Consolidated balance sheet, statement of income and changes in retained earnings
and statement of cash flows of the Borrower and its Restricted Subsidiaries for
the fiscal year ended February 28, 2011, certified (without qualification or
exception) by any nationally recognized independent public accountants selected
by the Borrower and acceptable to the Agent, all in form and substance
satisfactory to the Agent.

 

(b)                                 The Agent shall have received a final set of
operating projections for the Borrower and its Restricted Subsidiaries for the
fiscal year ending on February 29, 2012 through the fiscal year ending on
February 29, 2016, which shall be in reasonable detail, shall be based on the
closing capital structure of the Borrower and its Restricted Subsidiaries, shall
reflect the consummation of the transactions contemplated by this Agreement and
the issuance of the First Lien Notes and shall otherwise be in form and
substance satisfactory to the Agent.

 

4.1.15                  Reserved.

 

4.1.16                  First Lien Note Documentation. Prior to or substantially
simultaneously with the Closing Date, the Borrower shall have (a) issued the
First Lien Notes such that the aggregate principal amount of the First Lien
Notes shall be at least $225,000,000, and (b) delivered to the Agent an executed
and effective copy of the material definitive documentation in connection with
the issuance of the First Lien Notes, or, in the case of real estate filings,
evidence that they have been delivered to the title company for recording.

 

4.1.17                  Intercreditor Agreement. The Borrower shall have
delivered to the Agent an executed and effective copy of the Intercreditor
Agreement in substantially the form of Exhibit J hereto and otherwise with such
terms and conditions satisfactory to the Agent and the Lenders.

 

4.1.18                  Consents and Approvals. All corporate, governmental and
judicial consents, approvals and waivers and other third party consents,
approvals and waivers necessary in connection with this Agreement and the Loans
or other related transactions, shall have been obtained and, if applicable,
become final and nonappealable, and shall remain in full force and effect,
without the imposition of any conditions that are not acceptable to the Agent
and the Lenders.

 

4.1.19                  Material Litigation. Except as set forth on Schedule
4.1.19 hereto, there shall be no action, suit, investigation, material
litigation or proceeding pending or (to the knowledge of the Borrower or any
Restricted Subsidiary) threatened in a court or before any arbitrator or
governmental instrumentality against the Borrower or any Restricted Subsidiary
which would reasonably be expected to result in liability not covered by
insurance in excess of

 

79

--------------------------------------------------------------------------------


 

$1,000,000 or, if not for money damages, which could reasonably be expected to
result in a Material Adverse Change.

 

4.1.20                  Material Adverse Change.

 

(a)                                  No Material Adverse Change shall have
occurred since November 30, 2011.

 

(b)                                 There shall not have been a material adverse
change in the information previously given to the Lenders respecting the
Borrower and its Restricted Subsidiaries of which the Loan Parties have not
previously notified the Agent.

 

4.1.21                  Material Adverse Environmental Condition. No material
adverse environmental condition shall exist with respect to any properties
owned, leased or occupied by the Borrower or any of its Restricted Subsidiaries.

 

4.1.22                  Opinion of Counsel. The Agent shall have received the
following favorable opinions of counsel, each addressed to the Agent, the
Issuing Bank and the Lenders and dated as of the Closing Date, in form and
content satisfactory to the Agent, the Issuing Bank and the Lenders:

 

(a)                                  Pepper Hamilton LLP, counsel to the Loan
Parties, as to the transactions contemplated hereby and as is customary for a
transaction of this kind;

 

(b)                                 Shefsky & Froelich Ltd., special local
counsel to Work Area Protection Corp., as to the due organization of Work Area
Protection Corp.;

 

(c)                                  Weil, Gotshal & Manges LLP, special counsel
to Precision Solar Controls Inc., as to the due organization of Precision Solar
Controls Inc.; and

 

(d)                                 Mechanik Nuccio Hearne & Wester, P.A.,
special counsel to Protection Services, Inc., as to the enforceability of the
Closing FL First Lien Fee Mortgage and UCC-1 financing statements related
thereto.

 

4.1.23                  Reserved.

 

4.1.24                  Good Standing. The Agent shall have received (a) good
standing certificates of a recent date for each of the Loan Parties, evidencing
its good standing or subsistence under the laws of the state of its
incorporation or formation and (b) good standing certificates of a recent date
for each of the Loan Parties, evidencing its good standing or subsistence under
the laws of the states in which failure to qualify to do business could
reasonably be expected to result in a Material Adverse Change.

 

4.1.25                  Lien Searches. The Borrower shall have delivered to the
Agent results of lien searches (including, without limitation, Uniform
Commercial Code, tax and judgment lien searches) of a recent date, in scope and
substance satisfactory to the Agent, together with United States Patent and
Trademark Office and United States Copyright Office searches of a recent date,

 

80

--------------------------------------------------------------------------------


 

in each case, with respect to the Loan Parties, showing no Liens except
Permitted Liens and Liens to be released on the Closing Date.

 

4.1.26                  Insurance. The Agent shall have received evidence of the
Insurance required by Section 8.13 (Insurance), together with the lender loss
payee and additional insured clauses and endorsements required thereby.

 

4.1.27                  Repayment of Existing Indebtedness. Substantially
simultaneously with the making of the initial Loans on the Closing Date, the
Borrower shall have repaid all obligations (or, as applicable, assigned such
obligations in accordance with Section 10.10 of the Prior Credit Agreement, in a
manner satisfactory to the Agent) under or arising out of the Prior Credit
Agreement, and Borrower shall have delivered to the Agent satisfactory evidence
of the discharge of such Indebtedness.

 

4.1.28                  Patriot Act. The Agent and each Lender shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, as reasonably requested by the
Agent and each such Lender.

 

4.1.29                  Reserved.

 

4.1.30                  Sources and Uses. The Agent shall have received a
reasonably detailed statement describing the sources and uses of funds in
connection with the Loans to be made on the Closing Date and the other
transactions contemplated hereby.

 

4.1.31                  Appraisals/Mineral Evaluations. The Borrower shall have
delivered to the Agent appraisals and mineral evaluations of all Plant and
Quarry Assets of the Borrower for the Specific Real Property, performed by an
independent third party appraiser and evaluator acceptable to the Agent, each in
form, substance and scope, and with results, reasonably satisfactory to the
Agent.

 

4.1.32                  Review of Accounts, Etc. The Agent shall have received
and been satisfied with the results of a formal review of the Collateral,
including without limitation a satisfactory field exam, performed by an
independent third party auditor or the Agent.

 

4.1.33                  Borrowing Base Certificate. There shall have been
delivered to the Agent a Borrowing Base Certificate prepared as of December 31,
2011.

 

4.1.34                  Other Requirements. The Agent shall have received such
additional information, documents and material as the Agent may reasonably
request.

 

4.2                                 Requirements for Each Loan/Letter of Credit.

 

The Lenders shall not be required to make any Loans to the Borrower (including,
without limitation, the initial Loan) and the Issuing Bank shall not be required
to issue any Letters of Credit (including, without limitation, the initial
Letter of Credit) unless each of the following conditions are fulfilled to the
satisfaction of the Agent or the Issuing Bank, as applicable.

 

81

--------------------------------------------------------------------------------


 

4.2.1        No Default. There shall not, either prior to or after giving effect
to each such funding or Letter of Credit, exist a Default or Event of Default.

 

4.2.2        Borrowing Notice/Request for Letter of Credit. The Agent shall have
timely received a borrowing notice pursuant to Section 2.4 (Borrowing Notice) or
the Issuing Bank shall have timely received a request for a Letter of Credit
pursuant to Subsection 3.1.1 (Commitment to Issue Letters of Credit) and all
accompanying documentation required thereby.

 

4.2.3        Representations and Warranties. The representations and warranties
of the Borrower and the other Loan Parties made in the Loan Documents shall be
true and correct in all material respects as of the date of each such Loan or
Letter of Credit (both immediately prior to and after giving effect to such Loan
or Letter of Credit) as if made on and as of such date except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
materials respects at and as of such earlier date).

 

4.2.4        Method of Certifying Certain Conditions. The request for, and
acceptance of, each Loan and each Letter of Credit by the Borrower shall be
deemed a representation and warranty by the Borrower that the conditions
specified in Subsections 4.2.1 (No Default), and 4.2.3 (Representations and
Warranties) have been satisfied.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Issuing Bank and the Lenders to enter into this Agreement
and to make the Loans and other extensions of credit contemplated by this
Agreement, the Borrower hereby makes the following representations and
warranties (which are unaffected by any investigation of the Agent, the Issuing
Bank or any Lender):

 

5.1         Status.

 

5.1.1        Organization and Qualification. Each of the Loan Parties is a duly
organized and validly existing corporation, partnership or limited liability
company, as applicable, and each is in good standing under the laws of its state
of formation. Each of the Loan Parties has perpetual existence, and each of the
Loan Parties has the corporate, partnership or limited liability company, as
applicable, power and authority to own its property and assets and to transact
the business in which it is engaged or presently proposes to engage. Neither the
Borrower nor any other Loan Party has failed to qualify to do business in any
state or jurisdiction where the failure to so qualify could result in a Material
Adverse Change. As of the Closing Date, the states of formation of the Borrower
and the other Loan Parties as well as the states where such Persons are
qualified to do business as a foreign corporation, partnership, or limited
liability company, as applicable, are listed on Schedule 5.1.1 hereto.

 

5.1.2        Stock Ownership. As of the Closing Date, all of the issued and
outstanding shares of Capital Stock of the Borrower are owned by the Detwiler
Family. As of the Closing Date, the Borrower does not have any Subsidiaries and
does not operate all or any portion of its business through any other Persons,
other than as disclosed on Schedule 5.1.2

 

82

--------------------------------------------------------------------------------


 

hereto. Schedule 5.1.2 also correctly lists as to the Borrower and each of its
Subsidiaries on the date of this Agreement:

 

(a)           its name,

 

(b)           the jurisdiction of its incorporation or formation and the
organizational number issued by such jurisdiction, if any,

 

(c)           the classes of Capital Stock issued by the Borrower and each of
its Subsidiaries and the principal characteristics of each such class, and

 

(d)           the names of each of the equity holders and the number and
percentage of the issued and outstanding shares or other equity interests of
each class (and certificate numbers by which such shares or other equity
interests are designated, if applicable) owned by each of such holders.

 

All the outstanding shares of Capital Stock of the Borrower and each of its
Subsidiaries are validly issued, fully paid and nonassessable, and as of the
Closing Date all such shares and other equity interests indicated on Schedule
5.1.2 hereto as owned by the Borrower or the Persons indicated on Schedule 5.1.2
hereto are so owned beneficially and of record by such Person, free and clear of
any Lien, except for Liens created in favor of the Collateral Agent or pursuant
to the Loan Documents. Schedule 5.1.2 hereto also correctly lists as of the
Closing Date as to the Borrower and each of its Subsidiaries any options,
warrants or other securities issued by the Borrower or any Subsidiary of the
Borrower and the identity of each holder of any such option, warrant or other
security. Except as set forth on Schedule 5.1.2 hereto as of the Closing Date,
there are no preemptive rights, offers, options, rights, agreements or
commitments of any kind (contingent or otherwise) relating to the issuance,
conversion, registration, voting, sale or transfer of any equity interests or
other securities of the Borrower or any of its Subsidiaries (including, without
limitation, the Capital Stock of the Borrower or any of its Subsidiaries) or
obligating the Borrower, any of its Subsidiaries or any other Person to purchase
or redeem any such equity interests or other securities pursuant to the
Organizational Documents or any agreement or other instrument to which the
Borrower or any of its Subsidiaries is a party or by which any of them may be
bound.

 

5.1.3        Closing Date Designation of Subsidiaries.

 

(a)           As of the Closing Date, (i) South Woodbury has substantially no
assets other than the premises subject to the Headquarters Lease and the Roaring
Spring Lease and conducts no business other than as landlord under the
Headquarters Lease and the Roaring Spring Lease, (ii) NESL II has substantially
no assets other than 100% of the general partnership interests of South Woodbury
and conducts no business other than as general partner of South Woodbury, (iii)
Borrower or its Subsidiaries own 100% of the Capital Stock of Rock Solid
Insurance, (iv) Kettle Creek Partners G.P., LLC has substantially no assets
other than 100% of the general partnership interests of Kettle Creek Partners
L.P. and conducts no business other than as general partner of Kettle Creek
Partners L.P. and (v) Kettle Creek Partners L.P. has no assets.

 

83

--------------------------------------------------------------------------------


 

(b)           As of the Closing Date, Schedule 5.1.2 sets forth a list of each
Subsidiary of the Borrower, and identifies for each Subsidiary whether it is (i)
a Restricted Subsidiary or an Unrestricted Subsidiary, and (ii) a Guarantor or a
non-Guarantor.

 

5.2         Power and Authority; Enforceability.

 

Each Loan Party has the corporate, partnership or other similar power to
execute, deliver and carry out the terms and provisions of the Loan Documents to
which it is a party, and each such Person has taken all necessary corporate,
partnership or other similar action (including, without limitation, any consent
of stockholders or partners required by Law or by their respective
Organizational Documents) to authorize the execution, delivery and performance
of the Loan Documents to which it is a party. The Loan Documents, when executed
and delivered by each Loan Party which is a party thereto, constitute or will
constitute the authorized, valid and legally binding obligations of such Person
enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity.

 

5.3         No Violation of Agreements; Absence of Conflicts.

 

The execution and delivery of the Loan Documents, the consummation of the
transactions contemplated by the Loan Documents and compliance with the terms
and provisions of the Loan Documents, in each case by the Loan Parties, will
not:

 

(a)           require any consent or approval, governmental or otherwise, not
already obtained (including any consent or approval arising out of any ownership
interests in Rock Solid Insurance held by the Borrower or its Subsidiaries),

 

(b)           violate any Law or judgment respecting the Borrower or any of its
Subsidiaries,

 

(c)           conflict with, result in a breach of, or constitute a default
under, the Organizational Documents of the Borrower or any of the other Loan
Parties, or result in a material breach of, or constitute a material default
under, any material indenture, agreement, license or other instrument to which
the Borrower or any of the other Loan Parties is a party or by which any of them
or their respective properties may be bound, or

 

(d)           result in, or require the creation or imposition of, any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any of the other Loan Parties.

 

No consent or approval, governmental or otherwise (other than usual and
customary court approvals required in connection with a foreclosure action,
bankruptcy sale or similar remedial process), not already obtained, is necessary
for the exercise of remedies under the Mortgages except as set forth on Schedule
5.3 hereto.

 

84

--------------------------------------------------------------------------------


 

5.4         Recording, Enforceability and Consent.

 

Assuming the due recording of the UCC-1 financing statements, the Intellectual
Property Collateral Agreements, and the Mortgages delivered in connection
herewith, no consent, approval or authorization of any Person, or recording,
filing, registration, notice or other similar action with or to any Person, is
required in order to insure the legality, validity, binding effect or
enforceability of any of the Loan Documents as against all Loan Parties, except
such consents, approvals, authorizations and actions as are identified on
Schedule 5.4 hereto, all of which have been obtained and remain in effect. No
material consent, approval or authorization of any Person (other than any such
consents, approvals and authorization in respect of Intellectual Property or
constituting Governmental Licenses which are the subject of Section 5.9
(Licenses; Intellectual Property)) that has not been obtained is required for
the continued conduct by the Borrower or any of its Restricted Subsidiaries of
their respective businesses as presently conducted or as presently proposed to
be conducted.

 

5.5         Lines of Business.

 

The Borrower and its Restricted Subsidiaries are engaged only in Permitted
Businesses.

 

5.6         Security Interest in Collateral.

 

(a)           The Borrower has delivered, or caused to be delivered, to the
Agent all UCC-1 financing statements in recordable form that may be necessary to
perfect the security interests granted pursuant to the Loan Documents to the
extent that such security interests may be perfected by filing a financing
statement under the UCC. Except to the extent the same are not required to be
delivered pursuant to the Loan Documents, the Borrower has delivered, or caused
to be delivered, to the Agent all instruments, documents, certificates and
investment property (i) that may be necessary to perfect the security interests
granted pursuant to the Loan Documents (to the extent such security interests
may only be perfected by delivery) and (ii) to the extent that delivery of the
same provides perfection that is superior to filing. Upon the filing of such
UCC-1 financing statements in the offices specified thereon, and the execution
and delivery of deposit account control agreements satisfying the requirements
of Section 9-104(a)(2) of the Uniform Commercial Code to the extent required
under clause (a) of Section 8.27 (Primary Operating Accounts; Proceeds into
Blocked Account) (each of which deposit account control agreements have been
entered into and delivered to the Agent), no further action, including, without
limitation, any filing or recording of any document or the obtaining of any
consent, is necessary in order to (A) establish, perfect and maintain the
Agent’s first priority security interest in the ABL Priority Collateral that is
personal property (including fixtures) of the Borrower and the other Loan
Parties (for the benefit of the Secured Parties) purported to be created by the
Security Agreement subject to Permitted Additional ABL Liens or (B) establish,
perfect and maintain the Agent’s security interest in the other Collateral that
is personal property (including fixtures) of the Loan Parties (for the benefit
of the Secured Parties) purported to be created by the Loan Documents, in each
case, except for the periodic filing of continuation statements with respect to
such UCC-1 financing statements.

 

85

--------------------------------------------------------------------------------


 

(b)           The Fee Mortgages create first priority perfected Liens on the
Specific Real Property owned by the Borrower and other Loan Parties purported to
be encumbered thereby, subject to no prior Liens other than Permitted Additional
ABL Liens, and no further action, including, without limitation, the filing or
recording of any document, is necessary to maintain such first priority
perfected Liens.

 

(c)           The Leasehold Mortgages (other than the Closing First Lien
Leasehold Mortgage), when duly filed in the offices referred to thereon, will
create perfected Liens on the leasehold interest in the real property leased by
the Borrower and the other Loan Parties purported to be encumbered thereby,
subject to no prior Liens other than the Liens in favor of the Collateral Agent
securing the First Lien Notes, and other Permitted Liens permitted under the
First Lien Indenture to be senior or pari passu with such First Lien Notes. The
Closing First Lien Leasehold Mortgage, when duly filed in the offices referred
to thereon, will create perfected Liens on the leasehold interest in the real
property leased by the Borrower and the other Loan Parties purported to be
encumbered thereby, subject to no prior Liens other than Permitted Additional
ABL Liens.

 

(d)           The Fee Mortgages with respect to Material Real Property, when
duly filed in the offices referred to thereon, will create perfected Liens, on
the real property owned by the Borrower and the other Loan Parties purported to
be encumbered thereby, subject to no prior Liens other than those in favor of
the Collateral Agent securing the First Lien Notes and other Permitted Liens
permitted under the First Lien Indenture to be senior to or pari passu with such
First Lien Notes.

 

(e)           Schedule 5.6 hereto shows, as of the Closing Date, (i) each
location where the Borrower or any of the other Loan Parties has any Inventory
(other than Inventory in transit and Inventory in repair), (ii) each location
where the Borrower or any of the other Loan Parties has other assets (excluding
Rolling Stock, mobile equipment in transit and assets under repair at a
third-party location) with a fair market value, individually or in the
aggregate, in excess of $1,000,000 at any leased location, other than locations
of construction jobs in progress, (iii) in the case of leased locations
described in clause (i) or (ii) above (which has assets with a fair market
value, individually or in the aggregate, in excess of $1,000,000 at such
location), the names and addresses of the landlords and, in the case of any
other non-owned locations described in clause (i) or (ii) above (which has
assets with a fair market value, individually or in the aggregate, in excess of
$1,000,000 at such location), the names and addresses of the bailees, if any,
and (iv) respecting all non-owned property described in clause (i) or (ii)
above, whether a landlord waiver or bailee acknowledgement, as applicable, has
been obtained.

 

5.7         Litigation; Compliance with Laws.

 

(a)           There are no claims, investigations, actions, suits, protests,
reconsiderations or proceedings (collectively, “litigation”) pending, or to the
knowledge of the Borrower or any of the other Loan Parties, threatened, against
or affecting the Borrower or any of the other Loan Parties before any court or
Governmental Authority or arbitral tribunal that are not fully covered by
Insurance (except such litigation which individually or in the aggregate could
not reasonably be expected to result in net liability in excess of $5,000,000 at
any one

 

86

--------------------------------------------------------------------------------


 

time), and, to the knowledge of the Borrower and the other Loan Parties, there
is no basis for any of the foregoing. Schedule 5.7 hereto lists all litigation
as of the Closing Date in which the amount in controversy exceeds $1,000,000 or
which could reasonably be expected to result in a Material Adverse Change.

 

(b)           The Borrower and each of the other Loan Parties are in compliance
in all material respects with all Laws.

 

(c)           Neither the Borrower nor any of the other Loan Parties nor, to the
Borrower’s knowledge, any of their Affiliates, or any Person acting on their
behalf in connection with this Agreement, is a Prohibited Person.

 

(d)           Neither the Borrower nor any of the other Loan Parties nor, to the
Borrower’s knowledge, any of their Affiliates or any Person acting on their
behalf in connection with this Agreement, has engaged directly or indirectly in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or violates the requirements or prohibitions set forth in the
Executive Order or the PATRIOT Act.

 

5.8         Condition of Property.

 

The properties, equipment and systems of the Borrower and the other Loan Parties
are in good repair, working order and operating condition, subject to reasonable
wear and tear and breakdowns and breakages, and are and will be in compliance in
all material respects with all applicable Law and standards or rules imposed by
any Governmental Authority.

 

5.9         Licenses; Intellectual Property.

 

The Borrower and each of the other Loan Parties owns or is the licensee of all
material Intellectual Property and all material licenses, permits and
authorizations, governmental or otherwise, and all other rights, priorities or
privileges (including, without limitation, all registered Intellectual Property,
collectively, “IP and Licenses”) necessary for the conduct of their respective
businesses as presently conducted or as presently proposed to be conducted. All
material Intellectual Property of the Borrower and the other Loan Parties is
owned and/or used, as applicable, without any known material conflict with the
rights of any other Person. To the Borrower’s knowledge, none of the
Intellectual Property is being infringed, diluted, misappropriated or otherwise
violated by any Person in any material respect. Each material Governmental
License necessary for the business of the Borrower or any of the other Loan
Parties is in full force and effect and is not subject to any challenge or
revocation proceeding by the issuing Governmental Authority and, to the
Borrower’s knowledge, there is no basis for any Governmental Authority to revoke
the same. The Borrower and the other Loan Parties are operating their business
in compliance in all material respects with the applicable requirements of
Governmental Authorities having jurisdiction over them. No settlement
agreements, consents, licenses, judgments, orders, forbearance to sue or similar
obligations limit or restrict in any material respect the Borrower’s or any of
the other Loan Parties’ rights in and to such IP and Licenses, taken as a whole.
No written claim or proceeding, or, to the knowledge of the Borrower, threat of
claim or proceeding, has been asserted by any Person against the Borrower or any
of the other Loan Parties relating to the use, registration, right to use or
ownership of any

 

87

--------------------------------------------------------------------------------


 

Intellectual Property or Governmental Licenses, or challenging or questioning
the validity or effectiveness of any Intellectual Property or Governmental
Licenses, except in the case of Intellectual Property where such claim or
proceeding could not reasonably be expected to materially adversely affect the
Intellectual Property of the Borrower and the other Loan Parties, taken as a
whole and except, in the case of Governmental Licenses, where such claim or
proceeding could not reasonably be expected to materially adversely impact the
value of any Specific Real Property or any Material Real Property or materially
impair the ongoing business operations of the Borrower or any of the other Loan
Parties. The Borrower and the other Loan Parties have taken all commercially
reasonable steps to maintain the confidentiality of any material trade secrets
and, to the Borrower’s knowledge, there has been no misappropriation of any of
such trade secrets by any Person. Schedule 5.9 hereto (which schedule indicates
whether they are used in connection with the sale or other disposition of ABL
Priority Collateral)correctly lists, as of the Closing Date, all material IP and
Licenses of the Borrower and the other Loan Parties, including, without
limitation, all material Governmental Licenses and similar rights, of the
Borrower and the other Loan Parties to own and operate quarries other than any
such Governmental Licenses that relate solely to the ownership and operation of
any real property that is not Specific Real Property or Material Real Property.
All material copyrights of the Borrower and the other Loan Parties are
registered with the United States Copyright Office. Any applied for or
registered Intellectual Property, owned or licensed by the Borrower or any of
the other Loan Parties has been duly maintained and has not been cancelled,
allowed to expire, surrendered, or abandoned unless commercially reasonable
(other than such Intellectual Property required to be licensed to the Agent in
connection with ABL Priority Collateral). All IP and Licenses of the Borrower or
under which the Borrower or any of the other Loan Parties is either the licensee
or the licensor as of the Closing Date are listed on Schedule 5.9 hereto (which
schedule indicates whether they are used in connection with the sale or other
disposition of ABL Priority Collateral) and are, as of the Closing Date, valid,
subsisting and in full force and effect, and enforceable in accordance with
applicable Law in all material respects.

 

5.10       Title to Properties; Liens.

 

The Borrower and each of the other Loan Parties has good title to its properties
and assets, including the properties and assets reflected in the financial
statements referred to in Subsection 5.12.1 (Financial Statements) (except as
permitted by Subsection 8.7.2 (Sales and Other Dispositions)), and none of such
properties or assets is subject to any Liens except Permitted Liens. The
Borrower and each of the other Loan Parties enjoys peaceful and undisturbed
possession under all leases necessary in any material respect for the operation
of such properties and assets, and all such leases are valid and subsisting and
in full force and effect. Borrower and each of the other Loan Parties has
obtained all material easements, material equipment rental, material operating
leases or other material agreements necessary for the operation of its business
as now conducted or presently proposed to be conducted and each of those
agreements is in full force and effect and subject to no material defaults.

 

5.11       Management Agreements.

 

Except as disclosed on Schedule 5.11 hereto, neither the Borrower nor any of the
other Loan Parties is a party to any management, employment, consulting or other
similar agreement or arrangement (whether oral or written) respecting the
management of their

 

88

--------------------------------------------------------------------------------


 

respective businesses except for usual and customary employment agreements and
consulting agreements entered into in the ordinary course of business.

 

5.12       Financial Statements and Projections.

 

5.12.1      Financial Statements. Each of the financial statements delivered
pursuant to Subsections 4.1.14 (Financial Statements; Projections), 6.1.1
(Delivery of Monthly Financial Statements), 6.1.2 (Delivery of Quarterly
Financial Statements), and 6.1.3 (Delivery of Annual Financial Statements) has
been prepared in accordance with GAAP applied on a consistent basis throughout
the period specified and present fairly in all material respects the financial
position of the Borrower and its Restricted Subsidiaries as of the date
specified and the results of operations and statements of cash flow for the
period specified subject, in the case of quarterly financial statements
delivered pursuant to Subsection 6.1.2 (Delivery of Quarterly Financial
Statements) (or 4.1.14 (Financial Statements; Projections)) and monthly
financial statements delivered pursuant to Subsection 6.1.1 (Delivery of Monthly
Financial Statements), to usual year-end adjustments and the absence of
footnotes.

 

5.12.2      Undisclosed Liabilities. Neither the Borrower nor any of its
Restricted Subsidiaries has any material liabilities, contingent or otherwise,
other than as disclosed in the financial statements referred to in Subsection
5.12.1 (Financial Statements) and there are not now and not anticipated any
material unrealized losses of the Borrower or any of its Restricted
Subsidiaries.

 

5.12.3      Absence of Material Adverse Change. Since the date of the financial
statements delivered pursuant to paragraph (a) of Subsection 4.1.14 (Financial
Statements; Projections), there has been no event, circumstance, condition or
development that has resulted in, or could reasonably be expected to result in,
a Material Adverse Change.

 

5.12.4      Projections. The operating projections submitted on behalf of the
Borrower to the Lenders pursuant to paragraph (a) of Subsection 4.1.14
(Financial Statements; Projections) and Subsection 6.1.6 (Annual Budget) present
to the best of the Borrower’s knowledge and belief as at the dates such
projections were delivered and based on the assumptions set forth in such
projections, which assumptions were reasonable at the time presented, the
expected results of operations and sources and uses of cash of the Borrower and
its Restricted Subsidiaries for the periods covered by such projections.

 

5.13       Tax Returns and Payments; Other Fees.

 

(a)           All material Returns required by Law to be filed (including
extensions) by or in respect of the Borrower and the other Loan Parties and
their assets have been filed. All Taxes levied upon the Borrower and the other
Loan Parties and any of their respective properties, assets, income or
franchises that are required to be paid have been paid, other than those
presently payable without penalty or interest and other than any charge or claim
being contested in good faith by appropriate proceedings promptly initiated and
diligently conducted and for which any reserve or other appropriate provision,
if any, as shall be required by GAAP has been made therefore and, if the filing
of a bond or other indemnity is necessary to

 

89

--------------------------------------------------------------------------------


 

avoid the creation of a Lien against any of the assets of the Borrower or any of
the other Loan Parties, such bond has been filed or indemnity posted.

 

(b)           The Borrower and each of the other Loan Parties has paid all
franchise, license and other fees and charges that have become due pursuant to
any material franchise or permit in respect of its business and has made
appropriate provision as is required by GAAP for any such fees and charges which
have accrued.

 

5.14       Fiscal Year.

 

The fiscal year of the Borrower and each of its Restricted Subsidiaries (other
than Rock Solid Insurance) ends February 28 (or 29, as applicable). The fiscal
year of Rock Solid Insurance ends December 31.

 

5.15       Federal Reserve Regulations.

 

Neither the Borrower nor any of the other Loan Parties is engaged principally or
as one of its important activities in the business of extending credit for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
defined in Regulations T, U and X of the Board of Governors of the Federal
Reserve System. None of the proceeds of any of the Loans shall be used to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any “margin security” or “margin stock,” or to extend credit
to others for the purpose of purchasing or carrying any “margin security” or
“margin stock.” Neither the Borrower nor any of the other Loan Parties, nor any
bank acting on any of its behalf, has taken or will take any action which might
cause this Agreement or the Notes to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System, as now or
hereafter in effect.

 

5.16       Investment Company Act.

 

Neither the Borrower nor any of the other Loan Parties is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

 

5.17       Compliance with ERISA.

 

5.17.1      Plans. None of the Borrower, any of the other Loan Parties nor any
of their respective ERISA Affiliates maintains or contributes to any Plan which
is an Employee Pension Benefit Plan, except as disclosed on Schedule 5.17
hereto. The Borrower has furnished to the Agent a copy of the most recent
actuarial report for each Employee Pension Plan and a copy of the most recent
audited financial statement for each Plan that is a funded Employee Welfare
Benefit Plan, and each such report or statement is accurate in all material
respects. Except as disclosed on Schedule 5.17 hereto, none of the Borrower, any
of the other Loan Parties nor any of their respective ERISA Affiliates
contributes to, or has incurred or reasonably expects to incur any liability
with respect to, a Multiemployer Plan.

 

5.17.2      Favorable Determination Letters. Each Plan as most recently amended,
which is intended to be qualified within the meaning of Section 401 of the Code
is the subject of

 

90

--------------------------------------------------------------------------------


 

a favorable determination by the Internal Revenue Service with respect to its
qualification under Section 401(a) of the Code, and, to the knowledge of the
Borrower, nothing has occurred, whether by action or failure to act, since the
date of such letter, which would adversely affect the qualified status of such
Plan.

 

5.17.3      Compliance. The Borrower, the other Loan Parties and their
respective ERISA Affiliates have operated each Plan in all material respects in
compliance with the requirements of the Code, ERISA and other applicable Law and
the terms of each Plan.

 

5.17.4      Absence of Certain Conditions. Except as specifically disclosed on
Schedule 5.17 hereto, (a) no Plan has engaged in any transaction in connection
with which the Borrower, its Subsidiaries or any ERISA Affiliate could be
subject to any material fine or penalty (imposed by Section 4975 of the Code or
Section 502(i) of ERISA or otherwise); (b) no Employee Pension Plan is in
at-risk status as defined in Section 430(i) of the Code, there is no failure to
meet the Minimum Funding Standard for any Employee Pension Plan, or an
unfulfilled obligation to contribute to any Multiemployer Plan; (c) no Plan has
been terminated under conditions which resulted or could result in any liability
to the PBGC; (d) no liability to the PBGC has been or is expected by the
Borrower to be incurred with respect to any Plan, except for required premium
payments to the PBGC; (e) there has been (i) no Reportable Event with respect to
any Employee Pension Plan (other than those events as to which the 30-day notice
period referred to in Section 4043(c) of ERISA has been waived) and (ii) no
event or condition which presents a material risk of termination of any Plan by
the PBGC, in either case involving conditions which could result in any
liability to the PBGC; (f) none of the Borrower, its Subsidiaries or any ERISA
Affiliate has incurred or anticipates incurring Withdrawal Liability with
respect to any Multiemployer Plan (other than any Withdrawal Liability that has
been fully satisfied); (g) no Multiemployer Plan is in Reorganization; (h) the
Borrower, its Subsidiaries and all ERISA Affiliates have complied in all
material respects with the health continuation coverage requirements of COBRA
and the requirements of the Health Insurance Portability and Accountability Act
of 1996; (i) there is no unfunded benefit liability in respect of any Plan which
exceeds $1,000,000; (j) there is no Plan providing for retiree health benefits
(other than as required under applicable Law); (k) neither the Borrower, any of
its Subsidiaries nor any ERISA Affiliate is subject to the Early Warning Program
of the PBGC (as described in PBGC Technical Update 00-3); (l) neither the
Borrower, any of its Subsidiaries nor any ERISA Affiliate has been contacted by
the PBGC in connection with the PBGC’s Early Warning Program; (m) none of
Borrower, its Subsidiaries or any ERISA Affiliates are subject to a tax under
section 4971 of the Code.

 

5.17.5      Absence of Certain Liabilities. No liability (whether or not such
liability is being litigated) has been asserted against the Borrower, any of the
other Loan Parties or any of their respective ERISA Affiliates in connection
with any Employee Pension Plan or any Multiemployer Plan by the PBGC other than
for required premium payments to the PBGC, by a trustee appointed pursuant to
Section 4042 of ERISA, or by a sponsor or an agent of a sponsor of a
Multiemployer Plan, and no lien has been attached and no Person has threatened
to attach a lien on any of the Borrower’s, any of the other Loan Parties’ or any
of their respective ERISA Affiliates’ property as a result of failure to comply
with ERISA or as a result of the termination of any Plan.

 

91

--------------------------------------------------------------------------------

 


 

5.18       Accuracy and Completeness of Disclosure.

 

Neither this Agreement nor any other document, certificate or instrument
delivered to the Agent or the Lenders by or on behalf of the Borrower or any of
the other Loan Parties in connection with this Agreement contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained in this Agreement and in such other
documents, certificates or instruments not misleading in light of the
circumstances under which such statements were made.

 

5.19       Adequacy of Capital; Solvency.

 

The proceeds of the Loans, together with the proceeds of Indebtedness permitted
under Section 8.1 (Indebtedness), and the cash flow from operations of the
Borrower and its Subsidiaries will be sufficient to enable the Borrower and the
other Loan Parties to operate their respective businesses as presently conducted
or as presently proposed to be conducted. Each of the Borrower and the other
Loan Parties is Solvent and will be Solvent after giving effect to the
transactions contemplated by this Agreement.

 

5.20       Absence of Restrictive Provisions.

 

Other than the restrictions contained in this Agreement and the Indentures,
neither the Borrower nor any of the other Loan Parties is subject or party to
any agreement, lien or encumbrance, Organizational Document, regulatory or other
provision (except for applicable statutory corporate law) restricting, directly
or indirectly, except as permitted pursuant to Subsection 8.2.2 (Negative
Pledge), (a) the payment of dividends or distributions by a Restricted
Subsidiary of the Borrower or the making of advances or other cash payments by
any Restricted Subsidiary of the Borrower, in each case to the Borrower, or (b)
the ability of the Borrower or any of the other Loan Parties to create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of the Borrower or any of the other Loan Parties, other than Permitted Liens.

 

5.21       Environmental Compliance.

 

Except as disclosed on Schedule 5.21 hereto (which schedule discloses matters
which neither individually nor in the aggregate could reasonably be expected to
result in an Environmental Material Adverse Change):

 

(a)           None of the real property currently or previously owned or
occupied by the Borrower or any of the other Loan Parties or their assets has
ever been used by the Borrower or any of the other Loan Parties or, to the
knowledge of the Borrower or any other Loan Party, ever been used by previous
owners or operators, to treat, produce, store, handle, transfer, process,
transport, dispose or otherwise Release any Hazardous Substances in violation of
any Environmental Law, except where such violations, singly or in the aggregate,
could not reasonably be expected to result in an Environmental Material Adverse
Change, or so as to create a risk of harm to public or occupant health or
safety, or to the environment, that could reasonably be expected to result in an
Environmental Material Adverse Change.

 

92

--------------------------------------------------------------------------------


 

(b)           There is no condition that exists on the real property owned or
occupied by the Borrower or any of the other Loan Parties that requires Remedial
Action or such as may create a risk of harm to public or occupant health or
safety, or to the environment, that could reasonably be expected to result in an
Environmental Material Adverse Change.

 

(c)           Neither the Borrower nor any of the other Loan Parties has been
notified of, or has actual knowledge with regard to, a Release on, about or into
any real property now or previously owned or occupied by the Borrower or any of
the other Loan Parties or their assets except where such Release could not
reasonably be expected to result in an Environmental Material Adverse Change.

 

(d)           Neither the Borrower nor any of the other Loan Parties has
received a summons, citation, notice of violation, administrative order,
directive, letter or other communication, written or oral, from any Governmental
Authority concerning any intentional or unintentional action or omission related
to the generation, storage, transportation, handling, transfer, disposal or
treatment of Hazardous Substances in violation of any Environmental Law or so
creating or alleging a threatened or actual risk of harm to public or occupant
health or safety, or to the environment except where the foregoing could not
reasonably be expected to result in an Environmental Material Adverse Change.

 

(e)           There are no “friable” (as that term is defined in regulations
under the Federal Clean Air Act) asbestos or asbestos-containing materials which
have not been encapsulated in accordance with Environmental Law, including
accepted guidelines promulgated by the United States Environmental Protection
Agency, existing in any real property owned or occupied by the Borrower or any
of the other Loan Parties and all of the real property owned or occupied by the
Borrower or any of the other Loan Parties have been evaluated for, and are in
compliance with Environmental Law, including the OSHA asbestos requirements,
except where the foregoing could not reasonably be expected to result in an
Environmental Material Adverse Change.

 

(f)            No equipment containing polychlorinated biphenyls, including
electrical transformers, is located on any real property owned or occupied by
the Borrower or any of the other Loan Parties in levels that exceed those
permitted by any and all Governmental Authorities with jurisdiction over such
premises and which are not properly labeled in accordance with Environmental Law
except where the foregoing could not reasonably be expected to result in an
Environmental Material Adverse Change.

 

(g)           Each of the tanks on any real property owned or occupied by the
Borrower or any of the other Loan Parties has been registered, tested and
equipped with properly functioning leak detection systems, to the extent
required by, and in accordance with, any applicable Environmental Laws, and
there is no evidence of leakage from any such tanks except where the foregoing
could not reasonably be expected to result in an Environmental Material Adverse
Change. All such tanks, including any tanks that formerly were located on any
real property owned or occupied by the Borrower or any of the other Loan
Parties, that have been removed or abandoned have been closed in accordance with
applicable standards under Environmental Laws and no such tank creates a risk of
harm to public or occupant health or

 

93

--------------------------------------------------------------------------------


 

safety, or to the environment except where the foregoing could not reasonably be
expected to result in an Environmental Material Adverse Change.

 

(h)           Neither the Borrower nor any of the other Loan Parties has any
obligations, liability or agreement of any kind with respect to contributions,
whether monetary or material, to the cleanup, remediation, consolidation,
capping or management of the Pfohl Brothers Landfill site located at the
intersection of Aero Drive and Transit Road in Cheektowaga, New York that is not
fully covered by the Sunrock Indemnification Agreement.

 

(i)            The Indemnification Agreement dated March 5, 2002 (the “Sunrock
Indemnification Agreement”) between Buffalo Crushed Stone, Inc. (“BCS”) and
Sunrock Group Holdings Corporation (“Sunrock”) previously delivered to the Agent
is a true, correct and complete copy thereof, there having been no amendments or
modifications thereto since the execution thereof, The Sunrock Indemnification
Agreement was duly authorized by all necessary action by BCS and to the
Borrower’s knowledge, by Sunrock, and constitutes the valid and binding
obligation of BCS and Sunrock, enforceable in accordance with its terms.

 

5.22       Labor Matters.

 

Each of the Borrower and the other Loan Parties has a stable work force in place
and is not, as of the Closing Date, party to any collective bargaining agreement
nor has any labor union been recognized as the representative of its employees
except as set forth on Schedule 5.22 hereto. There are no strikes or other labor
disputes pending or, to the Borrower’s knowledge, threatened against the
Borrower or any of the other Loan Parties that materially impair the operations
of the Borrower or applicable Loan Party. The hours worked by and payments made
to the employees of the Borrower and the other Loan Parties have not been in
violation in any material respect of the Fair Labor Standards Act or any other
applicable Law dealing with such matters. The working conditions of employees of
the Borrower and the other Loan Parties are in compliance in all material
respects with OSHA and any other applicable Law dealing with such matters. All
material payments due from the Borrower and the other Loan Parties, or for which
any claim may be made against any of them, on account of wages and employee and
retiree health and welfare insurance and other benefits have been paid or
accrued as a liability on their books in accordance with GAAP, as the case may
be. The consummation of the transactions contemplated by the Loan Documents will
not give rise to a right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which the Borrower or any
of the other Loan Parties is a party or by which the Borrower or any of the
other Loan Parties is bound.

 

5.23       Brokers.

 

No finder or broker acting on behalf of the Borrower or any of the other Loan
Parties has brought about the obtaining, making or closing of the Loans, and
neither the Borrower nor any of the other Loan Parties has or will have any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

 

94

--------------------------------------------------------------------------------


 

5.24       Existing Indebtedness.

 

Schedule 5.24 hereto lists all Indebtedness of the Borrower and the other Loan
Parties as of the Closing Date (other than the Loans and the Letters of Credit),
and provides the following information with respect to each item of such
Indebtedness: the obligor, each guarantor and each other Person similarly liable
in respect thereof, the holder thereof, the aggregate amount of all commitments
thereunder (and the allocation of such commitments, if any, as among revolving
credit Indebtedness, term notes or similar Indebtedness and other credits such
as letter of credit or banker’s acceptance facilities), the approximate
outstanding amount thereunder (and under each individual facility thereunder),
and a description of the collateral securing such Indebtedness, if any. Except
as disclosed in Schedule 5.24 hereto as of the Closing Date, neither the
Borrower nor any of the other Loan Parties will be in default and no waiver of
any such default will be in effect, in the payment of any principal or interest
on any such Indebtedness and no event or condition will exist as of the Closing
Date with respect to any such Indebtedness that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its regularly scheduled dates
of payment.

 

5.25       Foreign Assets Control Regulations, Etc. Neither the making of the
Loans hereunder or the use of proceeds thereof will violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department or any enabling legislation or executive order
relating thereto. No Loan Party is a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order (“Designated
Person”). No Loan Party engages in any dealings or transactions with any such
Designated Person. Each Loan Party is in compliance, in all material respects,
with the PATRIOT Act (Title III of Pub.L. 107-56 (signed into law October 26,
2001)).

 

5.26       Borrowing Base Certificate.

 

The information contained in the most recently delivered Borrowing Base
Certificate is complete and correct and the amounts shown therein as “Eligible
Accounts” and “Eligible Inventory” have been determined as provided in the Loan
Documents.

 

5.27       Material Contracts.

 

Neither the Borrower nor any of its Restricted Subsidiaries (nor, to the
knowledge of the Borrower, any other party thereto) is in breach of or in
default under any Material Contract in any material respect. The Borrower and
its Restricted Subsidiaries have such good and enforceable agreements with third
parties as are necessary to conduct their business as presently conducted or as
contemplated to be conducted.

 

5.28       Absence of Defaults.

 

No event has occurred or is continuing which constitutes a Default or an Event
of Default.

 

95

--------------------------------------------------------------------------------


 

ARTICLE 6

 

REPORTING REQUIREMENTS AND NOTICES

 

The Borrower covenants that from the date of this Agreement, and for so long as
any of the Obligations remain unpaid, any Letters of Credit remain outstanding,
the Lenders have an unexpired commitment to lend hereunder or the Issuing Bank
has an unexpired commitment to issue Letters of Credit hereunder, it shall
comply with each of the reporting and notice requirements set forth in this
ARTICLE 6.

 

6.1         Financial Data and Reporting Requirements; Notice of Certain Events.

 

6.1.1        Delivery of Monthly Financial Statements. As soon as practicable
and in any event within forty-five (45) days after the last day of each of the
first eleven calendar months of each fiscal year, the Borrower shall deliver to
the Agent (a) management-prepared profit and loss statements of the Borrower and
its Subsidiaries in substantially the form of Exhibit N attached hereto and (b)
to the extent available, a management-prepared balance sheet, statement of
income, and a statement of cash flows of the Borrower and its Subsidiaries on a
Consolidated and condensed consolidating basis as at the end of and for (i) the
period commencing at the end of the previous fiscal year and ending with the end
of such month and (ii) the period commencing at the end of the previous month
and ending with the end of such month.

 

6.1.2        Delivery of Quarterly Financial Statements. As soon as practicable
and in any event within forty-five (45) days after the close of each of the
first three quarters of each fiscal year of the Borrower, the Borrower shall
deliver to the Agent a management-prepared balance sheet, statement of income,
and statement of cash flows of the Borrower and its Subsidiaries on a
Consolidated and condensed consolidating basis in each case, as at the end of
and for (a) the period commencing at the end of the previous fiscal year and
ending with the end of such quarter and (b) the period commencing at the end of
the previous fiscal quarter and ending with the end of such currently reported
quarter, setting forth in comparative form the corresponding figures for the
appropriate periods of the preceding fiscal year, certified by the chief
executive officer or chief financial officer of the Borrower as (i) having been
prepared in accordance with GAAP (with any changes in accounting policies
discussed in reasonable detail) and (ii) presenting fairly the financial
position and results of operations of the Borrower and its Subsidiaries, as
applicable, as at the date and for the period specified (subject to normal
recurring year end audit adjustments), it being understood that footnotes may be
omitted. Together with the financial statements delivered pursuant to this
Subsection 6.1.2, the Borrower shall deliver a narrative by the chief executive
officer or chief financial officer of the Borrower explaining variances to
budget and variances to the prior year period; provided, however, that to the
extent that the Borrower shall have delivered to the Agent a Quarterly Report on
Form 10-Q, such delivery shall be deemed to satisfy the requirements of this
Subsection 6.1.2.

 

6.1.3        Delivery of Annual Financial Statements. As soon as practicable and
in any event within ninety (90) days after the close of each fiscal year of the
Borrower, the Borrower shall deliver to the Lenders, an audited balance sheet,
statement of income and changes in retained earnings, and statement of cash
flows of the Borrower and its Subsidiaries on a Consolidated basis and a
condensed consolidating basis, as at the end of and for the fiscal year

 

96

--------------------------------------------------------------------------------


 

just closed in reasonable detail and certified, in the case of the Consolidated
statements, (without any qualification, modification or exception) by any
nationally-recognized independent certified public accountants selected by the
Borrower and satisfactory to the Agent; provided, however, that to the extent
that the Borrower shall have delivered to the Agent an Annual Report on Form
10-K, such delivery shall be deemed to satisfy the requirements of this
Subsection 6.1.3.

 

6.1.4        Delivery of Officer’s Compliance Certificates. As soon as
practicable after the close of each quarter of each fiscal year of the Borrower
and in any event no later than the date on which financial statements are
required to be delivered for each such quarter or year, as provided in
Subsections 6.1.2 (Delivery of Quarterly Financial Statements) or 6.1.3
(Delivery of Annual Financial Statements), the Borrower shall deliver to the
Agent an Officer’s Compliance Certificate certified by the chief executive
officer, chief financial officer or President of the Borrower (a) demonstrating
compliance with the financial covenants set forth in ARTICLE 7 (Financial
Covenants) and, if applicable, a reconciliation showing the calculation of such
financial covenants based on the Consolidated financial statements of the
Borrower (including Rock Solid Insurance), (b) certifying that, as at the date
of such certificate, there existed no Event of Default and no Default, or, if
any such Event of Default or Default existed, specifying the nature thereof, the
period of existence thereof and what action the Borrower proposes to take or has
taken with respect thereto and (c) certifying as to certain other compliance
matters.

 

6.1.5        SEC Filings, Etc.. Promptly upon receipt or transmission thereof,
as applicable, the Borrower shall deliver to the Agent:

 

(a)           at any time when the Borrower or any of the other Loan Parties is
subject to the reporting requirements of the Securities Exchange Act of 1934,
all letters of comment or material correspondence sent to the Borrower or any of
the other Loan Parties by any securities exchange or the Commission or any
Governmental Authority succeeding to any of its functions in relation to the
affairs of the Borrower or any of the other Loan Parties,

 

(b)           all regular and periodic reports and all registration statements
and prospectuses, if any, filed by the Borrower or any of the other Loan Parties
with any securities exchange or with the Commission or any Governmental
Authority succeeding to any of its functions,

 

(c)           to the extent not already delivered pursuant to the terms of this
Agreement, all financial statements, reports, notices and proxy statements sent
or made available generally by the Borrower or any of the other Loan Parties to
other lenders to such Persons (if any) and their other respective bondholders or
security holders (or any trustee or other representative of any of the
foregoing) (including the Indentures) and any non-routine notices or other
non-routine correspondence from such lenders, bondholders or security holders
(or trustee or other representative of such Persons), and

 

(d)           any management letters delivered by the accountants in connection
with an annual audit.

 

97

--------------------------------------------------------------------------------


 

6.1.6        Annual Budget. As soon as available, and in any event within ninety
(90) days following the commencement of each fiscal year, the Borrower shall
deliver to the Agent management-prepared operating projections and budgets for
the Borrower and its Restricted Subsidiaries for such fiscal year, with
quarterly projections specifically set forth therein, including an income
statement, a balance sheet (which shall include a separate line item for the RC
Loan and Swing Loan balance (i.e., the aggregate outstanding amount of RC Loans
and Swing Loans), the capital lease balance and the subordinated debt balance)
and a cash flow statement, in form and substance satisfactory to the Agent, and,
as soon as available, significant revisions, if any, of such projections and
budgets, in each case (a) in reasonable detail and otherwise in form and
substance satisfactory to the Lenders and (b) accompanied by a certificate of
the Borrower, executed on its behalf by its chief executive officer or chief
financial officer, stating that (i) such projections and budgets (x) have been
prepared on the basis of the assumptions stated therein and (y) represent the
Borrower’s best and most recent estimate of the future financial performance of
the Borrower and its Restricted Subsidiaries and (ii) such assumptions are
believed by the Borrower to be reasonable and fair in light of current business
conditions and current facts known to the Borrower.

 

6.1.7        Borrowing Base Certificate. As soon as practicable after the end of
each calendar month and in any event within thirty (30) days of the last day of
each calendar month (or more frequently if reasonable requested by the Agent)
Borrower shall deliver to the Agent a duly executed Borrowing Base Certificate
as of the late day of such calendar month.

 

6.1.8        Quarterly Excess Availability Reports. As soon as practicable and
in any event within fifteen (15) days after the close of each quarter of each
fiscal year of the Borrower, the Borrower shall deliver to the Agent a report
for such quarter that shall calculate the average daily Excess Availability for
such quarter (the “Quarterly Excess Availability Report”), all in form and
substance satisfactory to the Agent, provided, however, the Quarterly Excess
Availability Report for the quarter ending August 31, 2012 shall be calculated
based on the average daily Excess Availability for the quarter ending August 31,
2012 (the “Pro Forma Availability Report”).

 

6.1.9        Field Examinations. No more frequently than annually, or at any
time upon the occurrence and during the continuance of an Event of Default, the
Agent may, during normal business hours upon reasonable advance notice, conduct
such field examinations as it may deem necessary or advisable, in its
discretion, to evaluate the Inventory, Accounts and other assets of the Borrower
and the other Loan Parties, which field examinations shall be at the Borrower’s
sole cost and expense.

 

6.1.10      Aging Reports. As soon as practicable after the end of each calendar
month and in any event within thirty (30) days of the last day of each calendar
month, the Borrower shall deliver to the Agent (a) an aging report of accounts
payable of the Borrower and the other Loan Parties as of the end of such
calendar month, (b) an aging report of the Accounts of the Borrower and the
other Loan Parties showing the names of their Account Debtors, the amount owed
by them respectively, and the invoice dates for each such Account as of the end
of such calendar month and (c) an inventory report of the Borrower and the other
Loan Parties as of the end of such calendar month, all of which shall be in form
reasonably satisfactory to the Agent.

 

98

--------------------------------------------------------------------------------


 

6.1.11      Monthly Contracts in Progress Report. As soon as practicable after
the end of each calendar month and in any event within forty-five (45) days of
the last day of each calendar month, the Borrower shall deliver to the Agent a
report in substantially the form attached hereto as Exhibit P, completed in a
manner that is substantially consistent with past practice.

 

6.2         Notice of Defaults.

 

As soon as practicable but, in any event, within two (2) Business Days after any
officer of the Borrower or any of the other Loan Parties obtains knowledge (a)
of any Default or Event of Default, (b) that any Lender has given notice to the
Borrower or any of the other Loan Parties or taken any other action with respect
to a claimed Default or Event of Default under this Agreement, (c) that any
Person has given any notice of or taken any other action with respect to a
claimed default or event or condition of the type referred to in Subsection
9.1.3 (Cross Default to Indebtedness), or (d) any event which constitutes or
which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which the Borrower or
any of the other Loan Parties is a party or by which the Borrower or any of the
other Loan Parties or any of their respective properties may be bound, the
Borrower shall give written notice thereof to the Lenders, specifying the nature
and period of existence of any such Default or Event of Default, or specifying
the notice given or action taken by such Lender or Person and the nature of such
claimed Default, Event of Default, event or condition, and what action the
Borrower has taken, is taking or proposes to take with respect thereto,
provided, with respect to events described in clause (d) above pertaining to
Material Contracts other than Bonding Arrangements, such notice must only be
given if the default is a monetary default in excess of $1,000,000 or is a
non-monetary default that could reasonably be expected to result in a Material
Adverse Change.

 

6.3         Notice of Disputes and Other Matters.

 

The Borrower shall give written notice to the Agent and, in the case of any
notice under Subsection 6.3.3 (Material Adverse Change), the Lenders of the
following matters promptly upon (and in any event within two (2) Business Days
of) any officer of the Borrower or any of the other Loan Parties obtaining
knowledge thereof:

 

6.3.1        Certain Litigation. Any actions, proceedings or claims commenced or
asserted against the Borrower or any of its Restricted Subsidiaries in which the
amount involved is $2,000,000 or more and not fully covered by Insurance, or
which, if not solely a claim for monetary damages, would reasonably be expected
to, if adversely determined, result in a Material Adverse Change;

 

6.3.2        Conditions Affecting Collateral. Any of the following conditions:

 

(a)           the creation or acquisition of any new Subsidiaries;

 

(b)           the movement of Inventory or books and records (excluding
duplicate sets of books and records) to a location not set forth on Schedule 5.6
hereto, which as of the Closing Date lists all locations where Inventory is
located (or such other location as the Borrower has identified to the Agent
pursuant to this Subsection 6.3.2) other than (x) Inventory

 

99

--------------------------------------------------------------------------------


 

of Protection Services, Inc., ASTI Transportation Systems, Inc., Precision Solar
Controls, Inc., SCI Products Inc. and Work Area Protection Corp. which at any
time, is valued (at lower or cost or market in accordance with GAAP) at less
than $1,000,000 in the aggregate for all such Inventory, and for all such
Persons, excluded by this clause (x) at such time and (y) Inventory that is in
transit;

 

(c)           the movement of Collateral that is not Inventory or books and
records to a location not set forth on Schedule 5.6 (or such other location as
the Borrower has identified to the Agent pursuant to this Subsection 6.3.2)
except where the value of the Collateral at such location is less than
$2,000,000 or where the Collateral is located at a construction job in progress;

 

(d)           the acquisition of property by the Borrower or any of the other
Loan Parties not subject to a valid and perfected first priority Lien pursuant
to the Loan Documents (subject to Permitted Liens or Permitted ABL Additional
Liens, as applicable, and other than property having a fair market value of less
than $5,000,000);

 

(e)           any change of name, type of business entity or jurisdiction of
registration or any change of address of the chief executive office of the
Borrower or any of the other Loan Parties; or

 

(f)            any other circumstance that could affect the attachment,
perfection or enforcement of the Agent’s security interest in any other material
portion of the Collateral;

 

6.3.3        Material Adverse Change. Any Material Adverse Change or the
existence of any facts or circumstances or the occurrence or failure to occur of
any event which could reasonably be expected to result in a Material Adverse
Change;

 

6.3.4        Representations and Warranties. Any changes in facts or
circumstances on which the representations and warranties set forth in this
Agreement are made that makes such representations and warranties false or
misleading in any material respect;

 

6.3.5        Intellectual Property. Any of the following conditions: (i) the
acquisition (by way of license or otherwise) of any material Intellectual
Property; (ii) any changes in and to the ownership of, or rights to use, any
material Intellectual Property owned or licensed by the Borrower or any of the
other Loan Parties; (iii) any material change in the status of any material
trademark, service mark, trade dress, domain names, or copyright application or
registration, or any patent application or letters patent; (iv) the receipt of
any knowledge regarding any infringement, dilution, violation or
misappropriation of or unfair competition with any material Intellectual
Property owned or licensed by the Borrower or any of the other Loan Parties by
any Person; (v) the receipt of any written claim, demand or threat, or the
institution of any proceeding, relating to any Intellectual Property owned or
licensed by the Borrower or any of the other Loan Parties; or (vi) any other
material adverse change affecting or relating in any way to any Intellectual
Property owned or licensed by the Borrower or any of the other Loan Parties;

 

100

--------------------------------------------------------------------------------


 

6.3.6        Governmental Licenses. The revocation, termination or cancellation
of any material Governmental License or the institution by any Governmental
Authority of any proceeding to effect such a revocation, termination or
cancellation;

 

6.3.7        Leases. The termination or threatened termination of, or material
amendment, modification or supplement to, or any material dispute arising out
of, any lease subject to a Leasehold Mortgage; and

 

6.3.8        Bonding Arrangement Claims. Any claims, individually or in the
aggregate at any one time, in excess of $5,000,000 made under any Bonding
Arrangement.

 

6.4         ERISA Notices.

 

The Borrower shall deliver to the Agent, as soon as possible and in any event
within ten (10) Business Days after Borrower, any of the other Loan Parties or
any of their respective ERISA Affiliates knows or has reason to know that (i)
any Reportable Event for which notice thereof has not been waived has occurred
or is reasonably expected to occur with respect to any Employee Pension Plan,
(ii) there has been an unpaid “minimum required contribution” as defined in
Section 430 of the Code and Section 303 of ERISA or an application has been made
to the Secretary of the Treasury for a waiver or modification of the Minimum
Funding Standard or an extension of any amortization period under Section 412 of
the Code with respect to an Employee Pension Plan, (iii) proceedings have been
or are reasonably expected to be instituted under Title IV of ERISA to terminate
any Employee Pension Plan, (iv) any Employee Pension Plan is or is reasonably
expected to be in at-risk status under Section 430 of the Code, (v) any
Withdrawal Liability from a Multiemployer Plan has been or will be incurred by
Borrower, any of its Subsidiaries or any ERISA Affiliate, (vi) any Multiemployer
Plan is or is reasonably expected to be in Reorganization, in endangered or
critical status as defined in Section 432 of the Code and Section 305 of ERISA,
terminated, partitioned or declared insolvent, (vii) an action has been
instituted pursuant to Section 515 of ERISA to collect a delinquent contribution
to a Multiemployer Plan, (viii) any event, transaction or condition has occurred
or will occur that could reasonably be expected to result in the imposition of a
lien under Part 3 of Subtitle B of Title I of ERISA or Title IV of ERISA, (ix)
any Prohibited Transaction or other transaction, event or condition has occurred
or will occur with respect to a Plan that could reasonably be expected to result
in the Borrower, any of its Subsidiaries or any ERISA Affiliate incurring a
material liability or becoming subject to a material penalty or excise tax, or
(x) the PBGC has contacted the Borrower, any of its Subsidiaries or any ERISA
Affiliate with respect to the PBGC’s Early Warning Program, a certificate of the
chief executive officer or chief financial officer of the Borrower setting forth
the details as to such event, transaction or condition and the action the
Borrower has taken, is taking or proposes to take with respect thereto and with
respect to (i) and (ii) above, with copies of any notices and applications.

 

6.5         Miscellaneous.

 

With reasonable promptness, the Borrower shall deliver such other information
respecting the business, operations and financial condition of itself and its
Restricted Subsidiaries as the Agent or any Lender may from time to time
reasonably request.

 

101

--------------------------------------------------------------------------------

 


 

6.6         Authorization of Third Parties to Deliver Information.

 

Any opinion, report or other information delivered to the Agent, the Issuing
Bank or any Lender pursuant to any obligation of the Borrower or any of the
other Loan Parties, or any right of the Agent, the Issuing Bank or any Lender,
under the Loan Documents is hereby deemed to have been authorized and directed
by the Borrower to be delivered for the benefit, and reliance thereupon, of such
recipient.

 

6.7         Deliveries on Non-Business Days.

 

Any opinion, report (including financial reports) and other information
(including certificates) required to be delivered under this Agreement or other
Loan Documents on a day that is not a Business Day shall be due on the
subsequent Business Day.

 

ARTICLE 7

 

FINANCIAL COVENANTS

 

The Borrower covenants that from the Closing Date and for so long as any of the
Obligations remain unpaid, any Letters of Credit remain outstanding, the Lenders
have an unexpired commitment to lend hereunder or the Issuing Bank has an
unexpired commitment to issue Letters of Credit hereunder, it shall comply with
each of the financial covenants set forth in this ARTICLE 7.

 

7.1         Fixed Charge Coverage Ratio.

 

If the Excess Availability shall be less than the Minimum Excess Availability at
any time, then thereafter, during the applicable Testing Period, the following
covenant shall be tested using the financial statements most recently delivered
pursuant to Subsection 6.1.1 (Delivery of Monthly Financial Statements),
Subsection 6.1.2 (Delivery of Quarterly Financial Statements) or Subsection
6.1.3 (Delivery of Annual Financial Statements), as applicable.

 

As at the end of each fiscal quarter (unless the Agent determines that such
determination shall be made on a monthly basis, then as at the end of each
calendar month), the Borrower and its Restricted Subsidiaries, on a combined
basis, shall maintain a Fixed Charge Coverage Ratio of at least 1.0:1.0 for the
immediately preceding four fiscal quarters or twelve (12) consecutive months, as
applicable.

 

7.2         Additional Provisions Respecting Calculation of Financial Covenants.

 

Except as otherwise provided in this Agreement, the following provisions shall
apply.

 

(a)           All the calculations of financial covenants shall be, to the
extent applicable, based upon the figures set forth in the Consolidated
financial statements of the Borrower most recently delivered pursuant to this
Agreement.

 

102

--------------------------------------------------------------------------------


 

(b)           Calculations made pursuant to this ARTICLE 7 shall give effect, on
a pro forma basis, to all dispositions in excess of $2,500,000 (for any
disposition or series of related dispositions) and Acquisitions made during the
quarter or year to which the required compliance relates, as if such Acquisition
or disposition had been consummated on the first day of the applicable period;
provided, that items of revenue and expense related to any such Acquisition or
disposition shall be based on actual amounts and not adjusted to give effect to
potential savings and similar adjustments except to the extent satisfactory to
the Agent in its sole discretion. Calculation of financial covenants in
connection with any Acquisitions and such dispositions shall be based on the
results of operations and financial position of the Borrower and its Restricted
Subsidiaries set forth on the most recently delivered financial statements,
adjusted, in the case of an Acquisition, to give effect to any additional
Indebtedness incurred in connection therewith and to include the results of
operations and financial position of the target during the applicable period,
and in the case of such a disposition, to give effect to any repayment of
Indebtedness in connection therewith and to exclude the results of operations
and financial position for the applicable period of the assets so disposed of.

 

(c)           Notwithstanding the definition of “GAAP” in Section 1.1 (Defined
Terms), or any provision to the contrary in this Agreement, the determination of
whether a lease constitutes a “Capital Lease” and the amount thereof shall be
made in accordance with generally accepted accounting principles as in effect on
the date of delivery of the financial statements referred to in Subsection
4.1.14 (Financial Statements; Projections).

 

(d)           Notwithstanding the definition of “GAAP” in Section 1.1 (Defined
Terms), or any provision to the contrary in this Agreement, the financial
covenants set forth in this ARTICLE 1 shall be calculated for all purposes in
accordance with generally accepted accounting principles as in effect on the
date of the delivery of the financial statements referred to in Subsection
4.1.14 (Financial Statements; Projections) (“Closing Date GAAP”) subject to the
following provisions of this clause (d) of Section 7.2.

 

(i)            If, after the date of this Agreement, there are any changes to
GAAP that would affect the calculation of the financial covenants, and if (x)
the Borrower or (y) Agent or Majority Lenders so requests, the Agent (with the
consent of the Majority Lenders), in the case of a request by Borrower or the
Borrower in the case of a request by Majority Lenders, may:

 

(A)          approve the request to change the basis for calculating the
financial covenants from Closing Date GAAP to Closing Date GAAP as modified to
incorporate the change or changes in GAAP so requested, after which time,
Closing Date GAAP shall be deemed to be Closing Date GAAP as so adjusted
(“Adjusted GAAP”); and

 

(B)           in connection with any such change to Adjusted GAAP, approve an
adjustment to one or more of the financial covenants set forth in this ARTICLE 7
as is so requested and as is necessary or desirable to carry out the initial
intent of the parties with respect to such covenants as originally drafted.

 

103

--------------------------------------------------------------------------------


 

(ii)           At any time that GAAP changes, the Borrower, Agent or Majority
Lenders, as applicable, may initiate a request pursuant to the preceding clause
(b), it being understood that the right to make such a request is not a onetime
right. If Closing Date GAAP has already been adjusted to be Adjusted GAAP at the
time of any such request and if the Borrower, Agent (or Majority Lenders) agree
to such further adjustments, then Adjusted GAAP shall thereafter be deemed to
incorporate such further adjustments.

 

(e)           At any time that Closing Date GAAP (or Adjusted GAAP, as
applicable) is not the same as GAAP, the Borrower shall deliver, together with
the Officer’s Compliance Certificate pursuant to Subsection 6.1.4 (Delivery of
Officer’s Compliance Certificates), a reconciliation of each of the component
figures used in determining compliance with the financial covenants (based on
Closing Date GAAP or Adjusted GAAP, as applicable) and the corresponding amounts
shown on the financial statements delivered pursuant to Section 6.1 (Financial
Data and Reporting Requirements; Notice of Certain Events) (based on GAAP). If
so requested by the Agent, the Borrower shall also provide a confirmation of
such reconciliation by the Borrower’s independent certified public accountants.

 

ARTICLE 8

 

BUSINESS COVENANTS

 

The Borrower covenants that from the Closing Date, and for so long as any of the
Obligations remain unpaid, any Letters of Credit remain outstanding, the Lenders
have an unexpired Commitment to lend hereunder or the Issuing Bank has an
unexpired commitment to issue Letters of Credit hereunder, it shall and shall
cause each of its Restricted Subsidiaries, to comply with each of the covenants
set forth in this ARTICLE 8.

 

8.1         Indebtedness.

 

8.1.1        In General. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume,
guarantee, permit to exist or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness other than each of the following:

 

(a)           the Obligations;

 

(b)           the Existing Notes and the First Lien Notes in an aggregate
principal amount not exceeding $515,000,000 (plus the amount of any capitalized
interest in respect of the First Lien Notes);

 

(c)           Guaranties of Indebtedness incurred pursuant to clause (b) above;

 

(d)           Indebtedness (excluding Indebtedness referred to in clauses (a)
and (b) above) existing on the Closing Date and set forth on Schedule 5.24
hereto;

 

(e)           Indebtedness of the Borrower or a Restricted Subsidiary that is a
Guarantor owed to and held by the Borrower or a Restricted Subsidiary that is a
Guarantor;

 

104

--------------------------------------------------------------------------------


 

(f)            Guaranties by the Borrower of Indebtedness of a Restricted
Subsidiary that is a Guarantor; provided that (a) such Indebtedness is permitted
by this Section 8.1, and (b) such Guaranties are subordinated to the Secured
Obligations to the same extent, if any, as the Indebtedness being guaranteed;

 

(g)           Guaranties by any Restricted Subsidiary of Indebtedness of the
Borrower or any other Restricted Subsidiary that is a Guarantor; provided that
(a) such Indebtedness is permitted by this Section 8.1, and (b) such Guaranties
are subordinated to the Secured Obligations to the same extent, if any, as the
Indebtedness being guaranteed;

 

(h)           Indebtedness of Rock Solid Insurance to the Borrower or any
Restricted Subsidiary, or consisting of the Borrower’s guarantee of Indebtedness
of Rock Solid Insurance to the extent such guaranteed Indebtedness is permitted
in this Section 8.1 and provided, that the making of such loan to Rock Solid
Insurance or such guarantee of Rock Solid Insurance Indebtedness, as applicable,
is permitted as an Investment under clause (k) of Section 8.3 (Investments,
Loans, Acquisitions, Etc.);

 

(i)            Hedging Obligations (excluding Hedging Obligations entered into
for speculative purposes) for the purpose of limiting interest rate risk,
exchange rate risk with respect to any currency exchange, commodity risk or any
combination of the foregoing;

 

(j)            Capital Lease Obligations, Purchase Money Indebtedness and
Attributable Debt in respect of Sale and Leaseback Transactions in respect of
capital assets of the Borrower and its Restricted Subsidiaries, in an aggregate
outstanding principal amount not to exceed $75,000,000 at any time during the
term of this Agreement;

 

(k)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five (5) Business Days of incurrence;

 

(l)            appeal bonds in respect of judgments, which judgments do not
constitute an Event of Default and letters of credit issued to support such
appeal bonds, provided, the maximum amount of all cash collateral (such cash
collateral used for appeal bonds or to secure letters of credit permitted by
this clause (l), “Appeal Bond Cash Collateral”), letters of credit (including
Letters of Credit) or other credit support securing all such appeal bonds in the
aggregate do not exceed $5,000,000 at any time provided, if Appeal Bond Cash
Collateral is used to secure letters of credit referenced in this clause (l),
the calculation shall be made without duplication;

 

(m)          letters of credit that are unsecured or secured only by Permitted
Cash Collateral Accounts;

 

(n)           surety bonds of Permitted Bonding Companies in the ordinary course
of business;

 

105

--------------------------------------------------------------------------------


 

(o)           Indebtedness not otherwise permitted pursuant to clauses (a)
through (n) above in an aggregate principal amount not to exceed $25,000,000 at
any time outstanding; and

 

(p)           In the case of clauses (c) through (o), Refinancing Indebtedness;

 

provided, however, (x) that cash interest on any Disqualified Stock permitted by
this Subsection 8.1.1 shall not be in excess of seven percent (7%) and (y) the
Loan Parties shall not incur Indebtedness under this Subsection 8.1.1 if such
incurrence is prohibited by the Indentures.

 

8.1.2        Limitation on Incurrence. In addition to the limitations on the
incurrence or existence of Indebtedness referred to above, (a) no Indebtedness
may be incurred by the Borrower or any of its Restricted Subsidiary unless
immediately before and after giving effect to the incurrence of such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing and (b) no Guaranty shall be permitted by this Agreement unless it is
a Guaranty constituting Indebtedness expressly permitted by Subsection 8.1.1
(Indebtedness — In General) or a Guaranty of obligations of the Borrower or a
Subsidiary of the Borrower, which obligations (whether constituting Indebtedness
or otherwise) are permitted by this Agreement.

 

8.2         Liens; Licenses.

 

8.2.1        In General. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
permit to exist any Lien on or with respect to any property or assets of the
Borrower or any Restricted Subsidiary of the Borrower, except each of the
following (collectively, the “Permitted Liens”):

 

(a)           Liens existing on the Closing Date and listed on Schedule
8.2.1(a);

 

(b)           Liens on the Collateral in favor of the Agent and Liens on the
First Lien Note Collateral in favor of the Collateral Agent;

 

(c)           Liens securing obligations under Hedging Obligations and the costs
thereof so long as the related Indebtedness (if any) is permitted to be incurred
hereunder;

 

(d)           any Lien for Taxes or assessments or other governmental charges or
levies not then due and payable (or which, if due and payable, are being
contested in good faith and for which adequate reserves are being maintained, to
the extent required by GAAP, and which would not reasonably be expected to
result in a Material Adverse Change);

 

(e)           any statutory warehousemen’s, materialmen’s, landlord’s or other
similar Liens for sums not then due and payable (or which, if due and payable,
are being contested in good faith and with respect to which adequate reserves
are being maintained, to the extent required by GAAP, and which liabilities
would not reasonably be expected to result in a Material Adverse Change);

 

(f)            Liens on property or other assets (i) in connection with workers’
compensation, unemployment insurance and other types of statutory obligations or
the requirements of any official body in the ordinary course of business, or
(ii) to secure the

 

106

--------------------------------------------------------------------------------


 

performance of tenders, bids, surety or performance bonds (other than in
connection with litigation or judgments), purchase, construction, sales or
servicing contracts and other similar obligations incurred in the ordinary
course of business consistent with industry practice; provided that any
contractual Liens on Collateral securing performance bonds shall be Surety Liens
in favor of Permitted Bonding Companies; or (iii) arising in connection with any
attachment or judgment unless such Liens shall not be satisfied or discharged or
stayed pending appeal within thirty (30) days after the entry thereof or the
expiration of any such stay;

 

(g)           Liens on property or shares of Capital Stock of a Person existing
at the time such Person is merged with or into or consolidated with the Borrower
or a Restricted Subsidiary, or becomes a Restricted Subsidiary (and not incurred
in anticipation of such transaction), in each case, in accordance with the terms
of this Agreement; provided that such Liens are not extended to the property and
assets of the Borrower and its Restricted Subsidiaries other than the property
or assets acquired;

 

(h)           Permitted Cash Collateral Accounts and Appeal Bond Cash
Collateral;

 

(i)            other Liens incidental to the conduct of the business of the
Borrower or any of its Restricted Subsidiaries, as the case may be, or the
ownership of their assets, provided that (i) if such Liens secure Indebtedness,
all such Indebtedness does not in the aggregate have a principal amount in
excess of $25,000,000 and such Liens do not attach to ABL Priority Collateral
and (ii) such Liens do not materially impair the use or value of the property
subject thereto in its use in the business of the Borrower or such Restricted
Subsidiary;

 

(j)            Liens securing (i) Capital Lease Obligations and (ii) Purchase
Money Indebtedness; provided that (1) the obligations secured pursuant to this
clause (k), together with all Attributable Debt, shall not exceed $75,000,000 at
any one time outstanding and (2) such Liens may not extend to any other property
owned by such Person or any of its Restricted Subsidiaries at the time the Lien
is incurred (other than assets and property affixed or appurtenant thereto);

 

(k)           Liens in favor of customs or revenue authorities arising as a
matter of law to secure payment of custom duties in connection with the
importation of goods;

 

(l)            non-exclusive licenses of Intellectual Property granted in the
ordinary course of business, provided, that such licenses do not materially
affect the value of, or the ability of the Agent to dispose of, any ABL
Collateral included in the Borrowing Base;

 

(m)          Liens on property or assets existing at the time of acquisition of
such property or assets by the Borrower or a Restricted Subsidiary; provided,
however that such Liens were not incurred in anticipation of such acquisition;
provided further, however, that such Liens may not extend to any other property
owned by the Borrower or any Restricted Subsidiary;

 

(n)           security deposits and similar deposits in connection with leases
or similar obligations made in the ordinary course of business;

 

107

--------------------------------------------------------------------------------


 

(o)           leases and subleases granted to others with respect to real
property of the Borrower or any Restricted Subsidiary that do not materially
interfere with the ordinary course of business of the Borrower or any Restricted
Subsidiary but, in the case of any Specific Real Property the Borrower shall
notify the Agent of the proposed nature and terms of the lease or sublease, and
the Agent may, in its discretion, require that the Borrower obtain an updated
appraisal for such Specific Real Property and then from the time that the lease
or sublease is entered into until the time that the appraisal is obtained,
without limiting any other discretion that the Agent may have under this
Agreement with respect to the Borrowing Base, the Agent may apply such reserves
as it deems appropriate in the Borrowing Base relative to such lease or
sublease;

 

(p)           precautionary UCC financing statements regarding operating leases;

 

(q)           Liens to secure any Refinancing Indebtedness permitted under
Section 8.1 (Indebtedness) (or successive Refinancing Indebtedness) as a whole,
or in part, in respect of any Indebtedness secured by any Lien; provided,
however, that:

 

(i)            such new Lien shall have the same Lien priority as the original
Lien and be limited to all or part of the same property and assets that secured
or, under the written agreements pursuant to which the original Lien arose,
could secure the original Indebtedness (plus improvements and accessions to,
such property or proceeds or distributions thereof); and

 

(ii)           the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (1) the outstanding principal
amount or, if greater, committed amount of the Indebtedness at the time the
original Lien became a Permitted Lien and (2) the amount of any discounts,
commissions, premiums, fees and other costs and expenses related to such
refinancing, refunding, extension, renewal or replacement;

 

(r)            minor title exceptions, survey exceptions, easements or
reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning or other restrictions as to the use of real property that were not
incurred in connection with Indebtedness and that do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person (collectively,
“Miscellaneous Encumbrances”) but in the case of real property that constitutes
Specific Real Property, if existing on the Closing Date to the extent acceptable
to the Agent and, if arising after the Closing Date, only if the Borrower shall
notify the Agent of the proposed nature and terms of the Miscellaneous
Encumbrance, and the Agent may, in its discretion, require that the Borrower
obtain an updated appraisal for such Specific Real Property and then from the
time that the Miscellaneous Encumbrance is in effect until the time that the
appraisal is obtained, without limiting any other discretion that the Agent may
have under this Agreement with respect to the Borrowing Base, the Agent may
apply such reserves as it deems appropriate in the Borrowing Base relative to
such Miscellaneous Encumbrance; and

 

108

--------------------------------------------------------------------------------


 

(s)           the IDA Mortgage;

 

provided, however, the Loan Parties shall not create or permit to exist Liens
under this Section 8.2 if such Liens are prohibited by the Indentures.

 

8.2.2        Negative Pledge. The Borrower shall not, and shall not permit any
of its Restricted Subsidiaries to, agree with any Person to restrict or place
limitations on the right of the Borrower or any of its Restricted Subsidiaries
to create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of the Borrower or any of its Restricted Subsidiaries other
than a Permitted Lien pursuant to the Loan Documents and the Indentures. The
foregoing shall not apply to (a) restrictions and conditions imposed by law, (b)
customary restrictions and conditions contained in agreements relating to the
sale of any asset or property pending such sale, provided such restrictions and
conditions apply only to the asset or property that is to be sold and such sale
is permitted hereunder, (c) restrictions or conditions imposed by any agreement
relating to Capital Leases, Purchase Money Indebtedness and Sale and Leaseback
Transactions permitted by this Agreement if such restrictions or conditions
apply only to the property or assets subject to such Capital Leases, Purchase
Money Indebtedness and Sale and Leaseback Transactions, (d) customary provisions
in leases and other contracts restricting the assignment thereof, (e)
restrictions on Liens on any Excluded Key-Man Policies; provided that the
Borrower or applicable Restricted Subsidiary shall use commercially reasonable
efforts to avoid the creation of any such restrictions and (f) restrictions on
Liens contained in the Indentures and related security documents.

 

8.3         Investments, Loans, Acquisitions, Etc.

 

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, make or permit to exist any Investment or make any
Acquisition, except that the Borrower and its Restricted Subsidiaries may make
or permit to exist, any of the following Investments and Acquisitions:

 

(a)           Investments and Acquisitions by the Borrower or any Restricted
Subsidiary in a Person that is in the same line of business of the Borrower and
which Investment or Acquisition is not a Permitted Investment (collectively,
“Restricted Investments”), which at the time of and after giving effect to the
proposed Restricted Investment, together with any Restricted Payments made
pursuant to clause (a) of Section 8.4 (Restricted Payments) and all other
Investments and Acquisitions made pursuant to this clause (a), on or prior to
such date, does not exceed the sum (without duplication) of:

 

(i)            50% of Net Income (or if Net Income shall be a deficit, minus
100% of such deficit) accrued on a cumulative basis since the Closing Date, plus

 

(ii)           100% of the aggregate net proceeds received by the Borrower from
the issuance and sale of Capital Stock (other than to a Restricted Subsidiary)
that shall occur on or after the Closing Date, plus

 

(iii)          an amount equal to the sum of (A) the net reduction in Restricted
Investments, subsequent to the Closing Date, in any Person, resulting

 

109

--------------------------------------------------------------------------------


 

from payments of interest on Indebtedness, dividends, distributions,
repurchases, redemptions, repayments of loans or advances, proceeds realized on
the sale of such Restricted Investment and proceeds representing a return of
capital (but only to the extent such interest, dividends, distributions,
repurchases, redemption, repayments or proceeds are not included in the
calculation of Net Income), in each case to the Borrower or any Restricted
Subsidiary from any Person (including, without limitation, from Unrestricted
Subsidiaries); plus (B) the portion (proportionate to the equity interest of the
Borrower and its Restricted Subsidiaries in such Unrestricted Subsidiary) of the
fair market value of the net assets of an Unrestricted Subsidiary at the time
such Unrestricted Subsidiary is designated as a Restricted Subsidiary in
accordance with the terms of the definition of Unrestricted Subsidiary,
provided, however, that the amount determined in the case of (A) or (B) above
shall not exceed, in the case of any such Person, the amount of Investments and
Acquisitions (excluding Permitted Investments) previously made by the Borrower
or any Restricted Subsidiary of the Borrower in such Person or Unrestricted
Subsidiary, as the case may be;

 

provided, that no such Investment or Acquisition shall be made under this
paragraph (a) of Subsection 8.3 (Investments, Loans, Acquisitions, Etc.) if (x)
as of the date of the proposed Acquisition or Investment, the average Excess
Availability for the 180 day period ending on such date (or, if shorter, the
period beginning on the Closing Date and ending on the aforementioned date) is
less than $75,000,000, (y) a Default or Event of Default is then existing or
will exist after giving effect to the proposed Investment, or (z) the Fixed
Charge Coverage Ratio for the four most recently ended fiscal quarters after
giving pro forma effect to the proposed Investment is less than 1.1:1.0;

 

(b)           Investments and Acquisitions in existence on the Closing Date and
listed on Schedule 8.3(b);

 

(c)           Investments and Acquisitions required pursuant to any agreement or
obligation of the Borrower or a Restricted Subsidiary, in effect on the Closing
Date, to make such Investments and listed on Schedule 8.3(c);

 

(d)           Cash Equivalents;

 

(e)           [RESERVED;]

 

(f)            Investments by the Borrower or by any of its Restricted
Subsidiaries that are Guarantors in any Restricted Subsidiary that is a
Guarantor or in the Borrower;

 

(g)           Investments and Acquisitions by the Borrower or any Restricted
Subsidiary in a Person in the same or related line of business, if, as a result
of such Investment or Acquisition, (i) such Person becomes a Restricted
Subsidiary and a Guarantor in accordance with the provisions of Section 8.24
(Certain Obligations Respecting Subsidiaries), or (ii) such Person is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated or wound-up into, the Borrower or a
Restricted Subsidiary that is a

 

110

--------------------------------------------------------------------------------


 

Guarantor; provided, that (x) that no Default or Event of Default is then
existing or will exist after giving effect to the proposed Investment, (y) the
Fixed Charge Coverage Ratio for the four most recently ended fiscal quarters is
at least 1.1:1.0, and (z) as of the date of the proposed Acquisition or
Investment, the average Excess Availability for the 180 day period ending on
such date (or, if shorter, the period beginning on the Closing Date and ending
on the aforementioned date) is at least $75,000,000;

 

(h)           Hedging Obligations permitted pursuant to Section 8.1
(Indebtedness);

 

(i)            Non-cash consideration received in conjunction with an asset sale
that is otherwise permitted under Section 8.7.2 (Sales and Other Dispositions);

 

(j)            Investments received in settlement of obligations owed to the
Borrower or any Restricted Subsidiary by and unrelated Person and as a result of
bankruptcy or insolvency proceedings of such Person or a foreclosure or
enforcement of a Lien in favor of the Borrower or a Restricted Subsidiary;

 

(k)           Investments and Acquisitions by the Borrower or any Restricted
Subsidiary (other than in an Affiliate that is not a joint venture or an
Unrestricted Subsidiary) in the same line or similar business not otherwise
permitted under this Section 8.3, in an aggregate amount which together with the
net amount of all other Investments and Acquisitions then outstanding pursuant
to this clause (k) does not exceed $30,000,000; provided, that (w) no Default or
Event of Default shall have then occurred and be continuing or be created
thereby, (x) such Investment or Acquisition is permitted under the Indentures,
(y) the Fixed Charge Coverage Ratio for the four most recently ended fiscal
quarters is at least 1.1:1.0, and (z) as of the date of the proposed Acquisition
or Investment, the average Excess Availability for the 180 day period ending on
such date (or, if shorter, the period beginning on the Closing Date and ending
on the aforementioned date) is at least $75,000,000;

 

(l)            Loans and advances (including for travel and relocation) to
employees in an amount not to exceed $2,500,000 in the aggregate at any one time
outstanding;

 

(m)          any Investment consisting of a Guaranty permitted under Section 8.1
(Indebtedness); and

 

(n)           any Investment in Rock Solid Insurance or any other Person formed
by the Borrower or by the Borrower and other Persons for the purpose of, and to
the extent necessary or, in the good faith determination of the Board of
Directors of the Borrower, desirable to fund self-insurance obligations in the
ordinary course of business or consistent with the Borrower’s past practice
provided, however, the Loan Parties shall make no Investment in Rock Solid
Insurance in excess of the amount that is required by applicable Law to fund
such self-insurance obligations if there is a Default or Event of Default then
in existence or caused thereby;

 

provided, however, the Loan Parties shall not make, or allow to exist,
Investments or Acquisitions pursuant to this Section 8.3 if they are prohibited
by the Indentures. Premiums paid to Rock Solid Insurance by a Loan Party on
terms that are no less favorable to the Loan Party

 

111

--------------------------------------------------------------------------------

 


 

than would paid in connection with an arm’s length transaction to an
unaffiliated insurance company are not Investments within the meaning of this
Agreement.

 

8.4         Restricted Payments.

 

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, declare, order, pay, make or set apart any sum or
property for any Restricted Payment, except that so long as (in the case of any
Restricted Payment other than those permitted by paragraphs (b), (c) and (e)
below) no Default or Event of Default then exists or would be caused thereby,
the Borrower and its Restricted Subsidiaries may permit to be made and may make,
any of the following Restricted Payments:

 

(a)           Restricted Payments made by the Borrower or any Restricted
Subsidiary (other than Restricted Payments under clause (g) of the definition of
Restricted Payments) which at the time of and after giving effect to the
proposed Restricted Payment, together with any Investments and Acquisitions made
pursuant to clause (a) of Section 8.3 (Investments, Loans, Acquisitions, Etc.)
and any other Restricted Payments made pursuant to this clause (a) on or prior
to such date, does not exceed the sum (without duplication) of:

 

(i)            50% of Net Income (or if Net Income shall be a deficit, minus
100% of such deficit) accrued on a cumulative basis since the Closing Date, plus

 

(ii)           100% of the aggregate net proceeds received by the Borrower from
the issuance and sale of Capital Stock (other than to a Restricted Subsidiary)
that shall occur on or after the Closing Date, plus

 

(iii)          an amount equal to the sum of (A) the net reduction in Restricted
Investments, subsequent to the Closing Date, in any Person, resulting from
payments of interest on Indebtedness, dividends, distributions, repurchases,
redemptions, repayments of loans or advances, proceeds realized on the sale of
such Restricted Investment and proceeds representing a return of capital (but
only to the extent such interest, dividends, distributions, repurchases,
redemption, repayments or proceeds are not included in the calculation of Net
Income), in each case to the Borrower or any Restricted Subsidiary from any
Person (including, without limitation, from Unrestricted Subsidiaries); plus (B)
the portion (proportionate to the equity interest of the Borrower and its
Restricted Subsidiaries in such Unrestricted Subsidiary) of the fair market
value of the net assets of an Unrestricted Subsidiary at the time such
Unrestricted Subsidiary is designated as a Restricted Subsidiary in accordance
with the terms of the Indentures, provided, however, that the amount determined
in the case of (A) or (B) above shall not exceed, in the case of any such
Person, the amount of Investments (excluding Permitted Investments) previously
made by the Borrower or any Restricted Subsidiary of the Borrower in such Person
or Unrestricted Subsidiary, as the case may be;

 

112

--------------------------------------------------------------------------------


 

provided, that no such Restricted Payment shall be made under paragraph (a) of
this Section 8.4 if (x) if, as of the date of the proposed Restricted Payment,
the average Excess Availability for the 180 day period ending on such (or, if
shorter, the period beginning on the Closing Date and ending on the
aforementioned date) date is less than $75,000,000; or (y) the Fixed Charge
Coverage Ratio for the four most recently ended fiscal quarters after giving pro
forma effect to the proposed Restricted Payment is less than 1.1:1.0;

 

(b)           the retirement of any Capital Stock of the Borrower by conversion
into or by exchange for Common Stock of the Borrower;

 

(c)           any Restricted Payment paid to the Borrower or a Restricted
Subsidiary that is a Guarantor;

 

(d)           so long as there is no Default or Event of Default that has
occurred and is continuing or would be caused thereby, regularly scheduled
payments of principal, interest, fees or other amounts in respect of
Indebtedness that is subordinated in right of payment to the Secured
Obligations, to the extent not prohibited by the terms of such subordination;

 

(e)           the redemption, defeasance, repurchase or acquisition or
retirement for value of any Indebtedness of the Borrower or any Guarantor that
is subordinated by its terms in right of payment to the Loans, out of the net
cash proceeds of a substantially concurrent issue and sale or incurrence (other
than to a Subsidiary of the Borrower), including any such issuance or sale or
incurrence within ninety (90) days of such redemption, defeasance, repurchase or
acquisition or retirement for value, of (x) new subordinated Refinancing
Indebtedness of the Borrower or a Restricted Subsidiary incurred in accordance
with Section 8.1 (Indebtedness) subordinated on terms at least as favorable to
the Agent and the Lenders than the terms then in existence, (y) Common Stock of
the Borrower or from the proceeds of a contribution to the Common Stock of the
Borrower;

 

(f)            the purchase, redemption, retirement or other acquisition for
value of Capital Stock in the Borrower held by future, current or former
employees, officers, directors or shareholders of the Borrower or any Restricted
Subsidiary (or their estates or beneficiaries under their estates) upon death,
disability, retirement or termination of employment or pursuant to the terms of
any agreement under which such Capital Stock were issued; provided that the
aggregate cash consideration paid for such purchase, redemption, retirement or
other acquisition of such Capital Stock does not exceed $1,500,000 in any
calendar year; provided, however that any unused amounts in any calendar year
may be carried forward to one or more future periods (in each case, plus the
amount of any proceeds received in respect of key-man life insurance);

 

(g)           payment on account of Disqualified Stock incurred in accordance
with Section 8.1 (Indebtedness); and

 

(h)           as at any date, repurchase of Existing Notes and First Lien Notes;
provided that (i) the aggregate amount expended for such repurchases on such
date, together with the aggregate amount expended for all such repurchases made
during the four most recently ended fiscal quarters, may not exceed fifty
percent (50%) of Excess Cash Flow for the four most recently ended fiscal
quarters, (ii) as of the date of the proposed Restricted Payment, the average

 

113

--------------------------------------------------------------------------------


 

Excess Availability for the 180 day period ending on such date (or, if shorter,
the period beginning on the Closing Date and ending on the aforementioned date)
is at least $75,000,000; and (iii) the pro forma Fixed Charge Coverage Ratio for
the four most recently ended fiscal quarters (taking into consideration such
repurchase in Fixed Charges) is at least 1.20 to 1.00;

 

provided, however, the Loan Parties shall not make Restricted Payments under
this Section 8.4 if they are prohibited by the Indentures.

 

8.5         Corporate Separateness.

 

The Borrower shall, and shall cause each of its Restricted Subsidiaries that are
Guarantors to, conduct its business and operations separate from that of each
other Affiliate of the Borrower and its Restricted Subsidiaries that are
Guarantors (except the Borrower, itself and other Restricted Subsidiaries that
are Guarantors, themselves). Without limiting the generality of the foregoing,
the Borrower shall not, and shall not permit any of its Restricted Subsidiaries
that are Guarantors, to commingle funds with any Person that is not the Borrower
or a Restricted Subsidiary that is a Guarantor.

 

8.6         Transactions with Affiliates.

 

The Borrower will not, and will not permit any of its Restricted Subsidiaries
that are Guarantors to, directly or indirectly, conduct any business or enter
into or permit to exist any transaction or series of related transactions
(including, but not limited to, the purchase, sale or exchange of property, the
making of any Investment, the giving of any Guaranty or the rendering of any
service) with any Non-Guarantor Restricted Subsidiary, Unrestricted Subsidiary
or any Affiliate of the Borrower or any Restricted Subsidiary other than
transactions solely among any of the Borrower and its Restricted Subsidiaries
that are Guarantors (an “Affiliate Transaction”) involving aggregate
consideration in excess of $2,500,000, unless:

 

(i)            such business, transaction or series of related transactions is
on terms not materially less favorable to the Borrower or such Restricted
Subsidiary that is a Guarantor than those that could be obtained in a comparable
arm’s length transaction between unaffiliated parties; and

 

(ii)           with respect to an Affiliate Transaction involving an amount or
having a value in excess of $5,000,000 the Borrower delivers to the Agent an
Officer’s Certificate stating that such business, transaction or series of
related transactions complies with clause (i) above;

 

provided, that except as set forth in (a) and (b) below, in no event shall
Borrower or any of its Restricted Subsidiaries that are Guarantors enter into or
permit to exist any transaction or series of related transactions with any
Affiliate of the Borrower involving aggregate consideration in excess of
$10,000,000. The limitation in amount set forth in the preceding proviso shall
not apply, however, to (a) the annual rental payments (not to exceed $3,000,000
per year) to South Woodbury in respect of the Headquarters Lease or (b)
Investments in Rock Solid Insurance permitted by clause (n) of Section 8.3
(Investments, Loan, Advances) or (c) premiums paid to Rock Solid Insurance by a
Loan Party on terms that are no less favorable to the Loan Party than would paid
in connection with an arm’s length transaction to an unaffiliated insurance
company.

 

114

--------------------------------------------------------------------------------


 

8.7         Mergers and Dispositions.

 

8.7.1        Consolidations and Mergers. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, directly or indirectly:

 

(a)           consolidate with or merge with or into any other Person or allow
any other Person to merge with or into it except so long as no Default or Event
of Default has occurred and is continuing or would be created thereby (i) solely
for the purpose of redomestication within a state of the United States so long
as the successor complies with any and all applicable notice requirements in
connection with such redomestication under the Loan Documents and takes such
action as may be necessary to ensure that its equity and assets are subject to a
first-priority Lien in favor of the Agent, subject only to Permitted Liens, (ii)
a Restricted Subsidiary of the Borrower that is a Guarantor may consolidate with
or merge into the Borrower or a wholly-owned Restricted Subsidiary of the
Borrower that is a Guarantor, (iii) a Non-Guarantor Restricted Subsidiary of the
Borrower may consolidate with or merge into the Borrower or a wholly-owned
Restricted Subsidiary of the Borrower, and (iv) a Restricted Subsidiary of the
Borrower may merge with or into a Person and a Person that is not a Restricted
Subsidiary of the Borrower may merge with or into the Borrower or a wholly-owned
Restricted Subsidiary of the Borrower to effect an Acquisition permitted by
Section 8.3 (Investments; Loans, Acquisitions, Etc.) or a disposition permitted
by Subsection 8.7.2 (Sales and Other Dispositions) below so long as, the
Borrower or applicable Restricted Subsidiary notifies the Agent and, in the case
of an Acquisition, the successor takes such action as may be necessary to ensure
that its assets are subject to a first-priority Lien in favor of the Agent (or
if the assets are not ABL Priority Collateral, such other priority as is
permitted by this Agreement); or

 

(b)           enter into or suffer any winding-up, liquidation, dissolution,
division or similar transaction except that a Restricted Subsidiary of the
Borrower may be dissolved following the transfer of all of its assets to the
Borrower or one or more wholly-owned Restricted Subsidiaries of the Borrower
(“Transferee”), subject to the conditions that (i) both before and after the
transfer and subsequent dissolution, no Event of Default or Default shall exist,
and (ii) all of the equity of the Transferee (unless the Transferee is the
Borrower) shall have been pledged to the Collateral Agent and the Agent, all of
the material assets of the Transferee shall have been pledged as security
pursuant to the Security Agreement, and the Transferee (unless it is the
Borrower) shall be party to one or more Subsidiary Suretyships.

 

In the case of any merger or winding up permitted by paragraphs (a) or (b) of
this Subsection 8.7.1, the Borrower shall give prompt written notice to the
Agent of the occurrence thereof and promptly deliver to the Agent a true,
correct and complete (and filed-stamped, if applicable) copy of any certificate
of merger, dissolution, or other documents evidencing such transaction, together
with copies of all notices to and consents of third parties required or
appropriate to effect such merger or winding up.

 

8.7.2        Sales and Other Dispositions. (a) The Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, directly or indirectly, sell,
lease, abandon or otherwise transfer or dispose of any of its assets or property
of any nature (including, without limitation, the sale of any receivables and
leasehold interests and any Sale and Leaseback

 

115

--------------------------------------------------------------------------------


 

Transaction or similar transaction), whether now owned or hereafter acquired,
except for sales of assets or property of any nature in which all of the
following are satisfied:

 

(i)            the Borrower or Restricted Subsidiary, as applicable, receives
consideration at the time of the sale at least equal to the Fair Market Value of
the asset sold or otherwise disposed of,

 

(ii)           at least 75% of the consideration is in the form of cash or Cash
Equivalents, and

 

(iii)          (x) if the assets so transferred or disposed of constitutes ABL
Priority Collateral, the net cash proceeds are used to prepay the Loans and any
non-cash proceeds are delivered to the Agent as additional ABL Priority
Collateral and (y) if the assets so disposed of are First Lien Note Priority
Collateral, the net cash proceeds are used in a manner permitted by the First
Lien Indenture;

 

(b)           Notwithstanding the foregoing, the requirements of clause (a)
above shall not apply to any of the following:

 

(i)            sales of inventory in the ordinary course of its business;

 

(ii)           dispositions or transfers of assets or property to the Borrower
or a Restricted Subsidiary of the Borrower that is a Guarantor, so long as such
assets remain subject to a valid, perfected first priority Lien in favor of the
Agent, subject only to Permitted Liens or, as applicable, Permitted Additional
ABL Liens;

 

(iii)          dispositions involving a trade-in of equipment in exchange for
other equipment useful in the business of the Borrower or any of its Restricted
Subsidiaries and provided, that in the good faith judgment of the Borrower, the
Borrower or such Restricted Subsidiary receives equipment (or credit toward the
acquisition cost of equipment) having a fair market value equal to or greater
than the equipment being traded-in;

 

(iv)          sales or dispositions of equipment which is obsolete or no longer
used or useful in the business of the Borrower or any of its Restricted
Subsidiaries;

 

(v)           leases or subleases permitted by clause (o) of Section 8.2 (Liens;
Licenses);

 

(vi)          sales or dispositions of the assets of the Borrower or any of its
Restricted Subsidiaries not in the ordinary course of business with a fair
market value not to exceed $ 1,000,000 in the aggregate in any fiscal year;

 

(vii)         dispositions or transfers of any asset is effected by a Sale and
Leaseback Transaction so long as (x) the imputed principal component of the
lease entered into in connection with such Sale and Leaseback Transaction,

 

116

--------------------------------------------------------------------------------


 

together with the Capital Lease Obligations and Purchase Money Indebtedness
pursuant to Subsection 8.1.1 (Indebtedness – In General) does not exceed
$75,000,000 at any one time outstanding, and (y) the disposition or transfer of
such asset shall occur within 365 days of the acquisition thereof;

 

(viii)        other sales or dispositions of property of the Borrower or any of
its Restricted Subsidiaries (other than Specific Real Property) having a fair
market value of up to, and the gross proceeds derived therefrom (exclusive of
indemnities), not exceeding (in any one or a related series of transactions)
$5,000,000 and, in the aggregate in any fiscal year of $20,000,000; provided,
that no Default or Event of Default shall exist at such time or be caused
thereby;

 

(ix)           dispositions by the Borrower and its Restricted Subsidiaries that
are like-kind exchanges pursuant to Section 1031 of the Code and other exchanges
of assets by the Borrower or a Restricted Subsidiary in which the consideration
received by the Borrower or a Restricted Subsidiary consists solely of (1) cash
or Cash Equivalents, (2) long-term assets (and current assets that are ancillary
to such long-term assets) that are used or useful in a Permitted Business, or
(3) any combination of (1) or (2) of this clause (ix); provided, that (x) any
consideration received which consists of cash or Cash Equivalents shall be
considered proceeds of the asset so disposed of; (y) to the extent that assets
constituting ABL Priority Collateral are exchanged pursuant to this clause (ix),
the assets received by the Borrower or the Restricted Subsidiary in such
exchange shall, in the discretion of the Agent, be added to the ABL Priority
Collateral on terms and pursuant to documents reasonably satisfactory to the
Agent, subject to receipt by the Agent of usual and customary valuations and
diligence materials acceptable to the Agent, and (z) no Default or Event of
Default then exists or would result therefrom;

 

(x)            dispositions of Cash Equivalents;

 

(xi)           any Restricted Payment permitted by Section 8.4 (Restricted
Payments) or any Investment or Acquisition permitted by Section 8.3
(Investments, Loans, Acquisitions, Etc.); and

 

(xii)          the creation of a Permitted Lien;

 

provided, however, the Loan Parties shall not dispose of assets pursuant to this
Subsection 8.7.2 if they are prohibited from doing so under the Indentures and
provided, further, that no Loan Party shall dispose of any Specific Real
Property when a Default or Event of Default shall have occurred and be
continuing or would be caused thereby.

 

8.8         Existence.

 

Subject to the provisions of Subsection 8.7.1 (Consolidations and Mergers), the
Borrower shall at all times preserve and keep in full force and effect (a) its
corporate existence and (b) the corporate, partnership or other existence of
each of its Restricted Subsidiaries, and

 

117

--------------------------------------------------------------------------------


 

the good standing of such Persons in all states in which they are formed or
required to qualify to do business, except, as to qualification only, where the
failure to keep in full force and effect any such good standing could not
reasonably be expected to result in a Material Adverse Change.

 

8.9         Compliance with Law.

 

The Borrower shall, and shall cause each of its Restricted Subsidiaries to,
comply in all material respects with all Laws, and obtain or maintain all
material permits, franchises and other Governmental Licenses necessary for the
ownership, acquisition and disposition of their respective properties and the
conduct of their respective businesses. Without limiting the generality of the
foregoing, the Borrower and its Restricted Subsidiaries shall be in compliance
with all orders, rules, regulations issued by, and recommendations of, the U.S.
Department of the Treasury and OFAC pursuant to IEEPA, the PATRIOT Act, other
legal requirements relating to money laundering or terrorism and any executive
orders related thereto, which at the time apply to them.

 

8.10       Payment of Taxes and Claims.

 

The Borrower shall, and shall cause each of its Restricted Subsidiaries to, pay
all federal and other material Taxes, assessments, water and sewer rents and
other governmental charges which may be assessed, levied or filed against or
imposed upon it or any of its properties or assets (including, without
limitation, the Specific Real Property and the Material Real Property) or in
respect of any of its franchises, business, income or profits before any penalty
or interest accrues thereon, and all claims (including, without limitation,
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by Law have or might become a Lien upon any of its
properties or assets, provided that no such charge or claim need be paid if
being contested in good faith by appropriate proceedings promptly initiated and
diligently conducted and if such reserve or other appropriate provision, if any,
as shall be required by GAAP shall have been made therefor and, if the filing of
a bond or other indemnity is necessary to avoid the creation of a Lien against
any of the assets of the Borrower or any of its Restricted Subsidiaries, such
bond shall have been filed or indemnity posted. The Borrower shall produce to
the Agent, upon request, receipts for the payment of all such Taxes,
assessments, water and sewer rents and other governmental charges. In the event
the Borrower or any of its Restricted Subsidiaries fails to make such payment
within five (5) days after written notice thereof from the Agent, then the Agent
shall have the right, but shall not be obligated, to pay the amount due, and the
Borrower shall, on demand, reimburse the Agent for said amount.

 

8.11       Tax Consolidation.

 

The Borrower will not file or consent to or permit the filing of any
consolidated income tax return on behalf of it or any of its Restricted
Subsidiaries with any Person (other than a consolidated return of the Borrower
and its Restricted Subsidiaries). The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, enter into any agreement with any Person
which would cause the Borrower or any of such Restricted Subsidiaries to bear
more than the amount of Taxes to which it would have been subject had it
separately filed (or filed as part of a consolidated return among the Borrower
and its Restricted Subsidiaries).

 

118

--------------------------------------------------------------------------------


 

8.12       Compliance with ERISA.

 

(a)                                  The Borrower shall not, and shall not
permit its Restricted Subsidiaries and their respective ERISA Affiliates to,
cause there to be an unpaid “minimum required contribution” as defined in
Section 430 of the Code and Section 303 of ERISA with respect to any Employee
Pension Plan.

 

(b)                                 The Borrower shall, and shall cause its
Restricted Subsidiaries and their respective ERISA Affiliates to, comply in all
material respects with the provisions of ERISA and the Code with respect to any
Plan both in form and operation, including, but not limited to, the timely
filing of required annual reports and the payment of PBGC premiums.

 

(c)                                  The Borrower shall, and shall cause its
Restricted Subsidiaries and their respective ERISA Affiliates to, comply in all
material respects with the requirements of COBRA regarding continued health
coverage and of the Health Insurance Portability and Accountability Act of 1996
with respect to any Plans subject to the requirements thereof.

 

(d)                                 The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries or any of their respective ERISA Affiliates
to, take, or fail to take, any of the following actions or permit any of the
following events to occur if such action or event individually or together with
all other such actions or events would subject the Borrower, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates to any
material Tax, penalty, or other liabilities:

 

(i)            engage in or knowingly consent to any “party in interest” or any
“disqualified person,” as such terms are defined in Section 3(14) of ERISA and
Section 4975(e)(2) of the Code respectively, engaging in any Prohibited
Transaction in connection with which the Borrower, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates could be subject to
either a civil penalty assessed pursuant to Section 502(i) of ERISA or a Tax
imposed by Section 4975 of the Code;

 

(ii)           terminate any Employee Pension Plan in a manner, or take any
other action, which could result in any liability of the Borrower, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates to the PBGC;

 

(iii)          fail to make full payment when due of all amounts which, under
the provisions of any Plan or any Multiemployer Plan, the Borrower, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates is required
to pay as contributions thereto, or cause there to be an unpaid “minimum
required contribution” as defined in Section 430 of the Code and Section 303 of
ERISA, whether or not there has been a waiver of any funding deficiency within
the meaning of Section 412 of the Code or Section 303 of ERISA, with respect to
any Employee Pension Plan or fail to pay PBGC premiums when due;

 

(iv)          permit the current value of all vested accrued benefits under all
Plans which are subject to Title IV of ERISA to exceed the current value of the
assets of such Plans allocable to such vested accrued benefits, except as

 

119

--------------------------------------------------------------------------------


 

may be permitted under actuarial funding standards adopted in accordance with
Section 430 of the Code; or

 

(v)           withdraw from any Multiemployer Plan, if such withdrawal would
result in the imposition of Withdrawal Liability.

 

(e)                                  The Borrower shall comply with the ERISA
reporting requirements set forth in Section 6.4 (ERISA Notices).

 

As used in this Section 8.12, the term “accrued benefit” has the meaning
specified in Section 3(23) of ERISA and the term “current value” has the meaning
specified in Section 4001(a)( 18)(B) of ERISA.

 

8.13       Insurance.

 

8.13.1      Liability, Property Damage, Etc. The Borrower shall maintain, and
shall cause each of its Restricted Subsidiaries to maintain, with financially
sound and reputable insurers, Insurance against loss or damage and liability of
the kinds customarily insured against by Persons of established reputation
engaged in the same or similar businesses and similarly situated and in such
amounts as are customarily carried under similar circumstances by other such
Persons and otherwise as is prudent for Persons engaged in such business. All
such Insurance shall name the Agent as mortgagee, lender loss payee and
additional insured, as applicable and shall provide for at least thirty (30)
days advance notice to the Agent prior to any non-renewal or cancellation of any
such Insurance, except as may otherwise be agreed to by Agent. In addition, the
Borrower shall, and shall cause each of its Restricted Subsidiaries to, maintain
such other Insurance as may be required by the Agent. Annually (and from time to
time upon request of the Agent), the Borrower shall promptly furnish to the
Agent evidence, in form and substance reasonably satisfactory to the Agent, of
the maintenance of all Insurance, indemnities or bonds required by this Section
8.13.

 

8.13.2      PBGC. The Borrower shall maintain or cause to be maintained all
insurance available through the PBGC and/or insurers reasonably acceptable to
the Agent against its obligations and the obligations of its Restricted
Subsidiaries to the PBGC.

 

8.14       Maintenance of Properties.

 

The Borrower shall, and shall cause each of its Restricted Subsidiaries to: (a)
maintain its properties in good repair, working order and condition, ordinary
wear and tear excepted; and (b) make all appropriate and proper repairs,
renewals, replacements, additions and improvements thereto, ordinary wear and
tear excepted; and (c) keep all systems and equipment that may now or in the
future be subject to compliance with any material standards or rules imposed by
any Governmental Authority in compliance in all material respects with such
standards or rules. The Borrower shall, and shall cause each of its Restricted
Subsidiaries to, take all commercially reasonable steps necessary to prosecute,
maintain, preserve, defend and protect, and, when necessary, renew: (i) all
material Governmental Licenses, franchises, licenses, permits, patent
applications, patents, trademarks, service marks, trade dress, domain names,
trade names, trade secrets, copyrights and other general intangibles and other
Intellectual Property owned or licensed by any of them, including the payment of
all necessary maintenance

 

120

--------------------------------------------------------------------------------


 

fees and the filing of all statutory declarations, and Intellectual Property
necessary for the operation of their businesses, including but not limited to
the payment of all necessary maintenance fees and the filing of all statutory
declarations, and (ii) all material agreements to which any of them are parties
that are necessary to conduct the Borrower’s or the applicable Restricted
Subsidiary’s business. Without limiting the generality of the foregoing, the
Borrower shall, and shall cause each of its Restricted Subsidiaries to: (w)
abstain from and not permit the commission of waste in or about the Specific
Real Property and the Material Real Property, (x) except in the ordinary course
of business, not remove, demolish, or alter the structural character of any
building erected at any time on the Specific Real Property and the Material Real
Property, without the prior written consent of the Agent, (y) except in the
ordinary course of business, not permit the Specific Real Property and the
Material Real Property to become vacant or deserted, and (z) maintain the
Specific Real Property and the Material Real Property in good condition and
repair, reasonable wear and tear, condemnation and casualty excepted, making, as
and when necessary, all repairs of every nature.

 

8.15       Maintenance of Records; Fiscal Year.

 

The Borrower shall, and shall cause each of its Restricted Subsidiaries to, keep
at all times books of record and account in which full, true and correct entries
shall be made of all dealings or transactions in relation to its business and
affairs. The Borrower shall, and shall cause each of its Restricted Subsidiaries
to, keep its books of account and financial statements in accordance with GAAP
and in compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties and to report on the basis of a
fiscal year ending February 28 (or 29, as applicable).

 

8.16       Inspection.

 

Upon reasonable notice (and for this purpose no more than two (2) Business Days’
notice shall be required under any circumstances) if no Event of Default or
Default shall exist, or at any time with or without notice after the occurrence
and during the continuance of an Event of Default or Default, the Borrower
shall, and shall cause each of its Restricted Subsidiaries to, allow any
representative of the Agent, the Issuing Bank or any Lender to visit and inspect
any of the properties of the Borrower and any of its Restricted Subsidiaries, to
examine the books of account and other records and files of the Borrower and any
of its Restricted Subsidiaries (including, without limitation, the financial
statements (audited and unaudited, to the extent prepared) of each Restricted
Subsidiary and information with respect to each business operated by the
Borrower and any of its Restricted Subsidiaries), to make copies thereof and to
discuss the affairs, business, finances and accounts of the Borrower and its
Restricted Subsidiaries with their personnel and accountants.

 

8.17       Exchange of Notes.

 

Upon receipt of a written notice certifying the loss, theft, destruction or
mutilation of any or all of the Notes and of a letter of indemnity as to such
loss, theft, destruction or mutilation, as the case may be, from the affected
Lender or its successors or assigns, and upon surrendering for cancellation such
Notes if mutilated (in which event no indemnity shall be

 

121

--------------------------------------------------------------------------------

 


 

required), the Borrower shall execute and deliver a new Note or Notes of like
tenor in lieu of such lost, stolen, destroyed or mutilated Notes, as the case
may be.

 

8.18         Type of Business.

 

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly enter into any business that is not a Permitted
Business.

 

8.19         Change in Documents.

 

(a)     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, amend or otherwise modify the respective Organizational
Documents or any shareholders’ agreement of such Person in any manner adverse in
any respect to the rights or interests of the Lenders. No Loan Party shall enter
into a Bonding Arrangement with any surety unless it is a Permitted Bonding
Company.

 

(b)     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, amend any Indenture (i) to increase the principal amount of
such Indenture in excess of the amount permitted by clause (b) of Section 8.1
(Indebtedness), (ii) to increase the amount of cash interest payments on such
Indenture if on a pro forma basis the Fixed Charge Coverage Ratio would be less
than 1.0 to 1.0, or the amount of non-cash interest by more than 2% per annum,
(iii) to cause any scheduled prepayments or the final maturity of such Indenture
to be accelerated, (iv) to provide additional covenants or render more
restrictive the covenants, taken as a whole, set forth in such Indenture on the
Closing Date or add, or make more restrictive, any financial covenants under
such Indenture, (v) to provide any collateral security in contravention of the
provisions of Section 8.2 (Liens; Licenses), or (vi) in any other manner that
could reasonably be adverse to the rights or interests of the Lenders. No Loan
Party shall take any action to cause the Intercreditor Agreement to be amended
to add additional parties without the prior written consent of the Majority
Lenders.

 

8.20         Certain Restrictions on Capital Stock If the Borrower or any of its
Restricted Subsidiaries shall issue any Disqualified Stock, it shall constitute
Indebtedness subject to the limitations of Section 8.1 (Indebtedness).

 

8.21         Compliance with Federal Reserve Regulations.

 

No proceeds of the Loans shall be used, in whole or in part, by the Borrower,
any of its Restricted Subsidiaries or other Person, directly or indirectly, to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any “margin security” or “margin stock,” or to extend credit
to others for the purpose of purchasing or carrying any “margin security” or
“margin stock.” Neither the Borrower nor any of its Restricted Subsidiaries
shall, directly or indirectly, otherwise take or permit to be taken any action
which would result in the Loans or the carrying out of any of the other
transactions contemplated by this Agreement being violative of Regulation T, U
or X of the Board of Governors of the Federal Reserve System or any other
regulation of the Board of Governors of the Federal Reserve System. If requested
by the Agent, the Borrower shall complete and sign Part I of a copy of the
Federal Reserve Form U-l referred to in Regulation U of the board of governors
of the Federal Reserve System and deliver such copy to each Lender.

 

122

--------------------------------------------------------------------------------


 

8.22         Limitations on Certain Restrictive Provisions.

 

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, (a) permit or place any restriction, directly or indirectly, on (i) the
payment of dividends or distributions by any of such Restricted Subsidiaries,
(ii) the making of advances or other cash payments by any of such Restricted
Subsidiaries, or (iii) the transfer by any of such Restricted Subsidiaries of
any of its properties or assets, in each case, to the Borrower or its Restricted
Subsidiaries, or, (b) agree with any Person that the Borrower and/or any of its
Restricted Subsidiaries shall not amend the Loan Documents except for any such
agreement with the Agent, the Issuing Bank or the Lenders set forth in the Loan
Documents and with the Trustee and the Collateral Agent pursuant to the
Indenture.

 

The restrictions in clause (a) above will not apply to the following
encumbrances or restrictions existing under or by reason of:

 

(a)     any encumbrance or restriction in existence on the Closing Date;

 

(b)     any encumbrance or restriction contained in any agreement, document or
instrument governing Purchase Money Indebtedness, Sale and Leaseback
Transactions and Capital Leases entered into after the Closing Date in
accordance with this Agreement, provided that such agreements, documents and
instruments only restrict the transfer of the assets subject to such agreements,
documents and instruments;

 

(c)     any restriction contained in an agreement respecting Indebtedness of a
Subsidiary that is permitted under Section 8.1 (Indebtedness) (which is not
guaranteed by the Borrower) so long as such restriction (i) does not prohibit
the ability to pay dividends or make any other distributions for purposes of
making principal and interest payments on the Loan absent an event of default or
failure to achieve or maintain a specified financial ratio under such agreement
or (ii) will not, as determined in good faith by the Board of Directors of the
Borrower, be likely to materially adversely affect the ability of the Borrower
to make principal and interest payments on the Loan when due;

 

(d)     any encumbrance or restriction pursuant to any agreement effecting a
permitted Refinancing Indebtedness issued pursuant to an agreement containing
any encumbrance or restriction referred to in the foregoing clauses (a) through
(d), so long as the encumbrances and restrictions contained in any such
refinancing agreement are no less favorable to the holders of such Refinancing
Indebtedness than the encumbrances and restrictions contained in the agreements
governing the Indebtedness being renewed, refunded, replaced, refinanced or
extended in the good faith judgment of the Board of Directors of the Borrower;

 

(e)     customary provisions restricting subletting or assignment of any lease,
contract, or license of any Restricted Subsidiary so long as, in the good faith
judgment of the Board of Directors of the Borrower, those restrictions do not
impair the value of the same to the Borrower;

 

(f)      any encumbrance or restriction by reason of applicable law, rule,
regulation or order; and

 

123

--------------------------------------------------------------------------------


 

(g)     any encumbrance or restriction under an agreement for the sale or
disposition of assets of a Subsidiary of the Borrower (including assets
consisting of equity interests owned by such Subsidiary) that restricts
distributions of those assets by that Subsidiary pending its sale or other
disposition;

 

provided, however, none of the exceptions in this Section 8.22 shall be
construed to allow any Loan Party to enter into any agreement, instrument or
document that is prohibited by any other provisions of this Agreement or the
other Loan Documents.

 

8.23         Environmental Matters.

 

(a)     The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to:

 

(i)            cause a Release of any Hazardous Substance in violation of any
Environmental Law or so as to create a risk of harm to public or occupant health
or safety or to the environment, or

 

(ii)           permit to exist any Release of any Hazardous Substance on any
real property owned or occupied by the Borrower or any of its Restricted
Subsidiaries in violation of any Environmental Law or so as to create a risk of
harm to public or occupant health or safety or to the environment, or

 

(iii)          take any other action (or fail to take any action) in violation
of any Environmental Law or take any action (or fail to take any action) so as
to create a risk of harm to public or occupant health or safety or to the
environment.

 

(b)     The Borrower shall and shall require its Restricted Subsidiaries to
(i) comply with, and ensure such compliance by all tenants and subtenants with
all applicable Environmental Laws and obtain and comply with and maintain, and
ensure that all tenants and subtenants, if any, obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, and (ii) conduct and complete
all investigations, studies, sampling and testing, and all remedial, removal and
other actions required under, and to ensure compliance with, Environmental Laws,
and promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws.

 

8.24         Certain Obligations Respecting Subsidiaries.

 

The Borrower will take such action, and will cause each of its Restricted
Subsidiaries to take such action, from time to time as shall be necessary to
ensure that all new Restricted Subsidiaries are guarantors of the Secured
Obligations and that all of the Collateral of such Restricted Subsidiaries is
subject to a valid and enforceable first (or, in the case of First Lien Note
Priority Collateral, second) priority Lien securing the Secured Obligations,
subject to no other Lien except in the case of ABL Priority Collateral,
Permitted Additional ABL Liens, and in the case of other Collateral, Permitted
Liens. Without limiting the generality of the foregoing, in the event that the
Borrower or any of its Restricted Subsidiaries shall form or acquire any new
Restricted Subsidiary (which it shall only do in conformity with the provisions

 

124

--------------------------------------------------------------------------------


 

of this Agreement and only if no Default or Event of Default shall then be in
existence or caused thereby), the Borrower, contemporaneously with the formation
or acquisition of such new Restricted Subsidiary: (i) will execute and deliver,
and shall cause the holders of any equity interests not owned by the Borrower to
execute and deliver, such documents as shall be necessary to cause all of the
Capital Stock of such new Restricted Subsidiary to be duly pledged to the
Collateral Agent under the First Lien Indenture and to execute a negative pledge
in favor of the Agent with respect to such Capital Stock; (ii) will cause such
new Restricted Subsidiary to execute and deliver a Subsidiary Suretyship (or a
joinder thereto), and joinders to the Security Agreement, UCC-1 financing
statements, and such other documents as may be necessary to cause such new
Restricted Subsidiary to be a guarantor of the Secured Obligations and its
Collateral to be pledged to secure such guaranty; (iii) will cause such new
Restricted Subsidiary to deliver such proof of corporate action, incumbency of
officers, opinions of counsel and other documents as is consistent with those
delivered by the Borrower pursuant to Section 4.1 (Conditions to Effectiveness)
upon the Closing Date or as the Agent shall have reasonably requested, and to
take such other action as (x) the Agent shall request to perfect the Agent’s
security interest in the Collateral of such new Restricted Subsidiary created
pursuant to the Loan Documents, and (y) the Collateral Agent shall request to
perfect the Collateral Agent’s security interest in the Capital Stock pursuant
to the First Lien Indenture; and (iv) if such new Restricted Subsidiary is the
owner or lessee of real estate, the Borrower shall cause such Restricted
Subsidiary to comply with the provisions of Section 8.25 (Real Property).

 

8.25         Real Property.

 

(a)     Without limiting any other restrictions set forth in this Agreement, if
any Material Real Property located in the Commonwealth of Pennsylvania in which
a Loan Party owns a fee interest that is not subject to a Material Real Property
Mortgage on the Closing Date but becomes subject to a Material Real Property
Mortgage after the Closing Date, such Loan Party shall: (i) promptly execute and
deliver to the Agent a mortgage in form and substance reasonably satisfactory to
the Agent encumbering such Loan Party’s fee interest in and to such real
property subject to Liens in favor of the Collateral Agent securing the First
Lien Notes and any other Permitted Liens which is pari passu or senior to the
Liens in favor of the Collateral Agent, including without limitation,
improvements thereon, fixtures attached thereto, extractions, and dedicated
processing equipment used there at other than Rolling Stock and subject to such
other Permitted Liens as the Collateral Agent may permit to be senior to or pari
passu to its Lien, in substantially the form attached to this Agreement as
Exhibit G-1 (the “Additional Fee Mortgages”, and collectively, together with the
Closing Fee Mortgages, the “Fee Mortgages”) and (ii) authorize the Agent to file
such Uniform Commercial Code financing statements as may be necessary to perfect
the security interests in fixtures and extractions created thereby, in each
case, in form appropriate for recording in the relevant jurisdiction, securing
the Secured Obligations. In addition, such Loan Party shall deliver such
opinions of counsel, environmental reports, flood certifications, title
commitments and insurance policies, surveys, lease agreements, landlord consents
and waivers, mortgagee waivers and other instruments, agreements, documents and
certificates as may be reasonably requested by the Agent in connection
therewith, all in form and substance reasonably satisfactory to the Agent.

 

(b)     Without limiting any other restrictions set forth in this Agreement, if
any Material Real Property located in the Commonwealth of Pennsylvania in which
a Loan

 

125

--------------------------------------------------------------------------------


 

Party leases or in which it otherwise owns a leasehold interest that is not
subject to a Material Real Property Mortgage on the Closing Date but becomes
subject to a Material Real Property Mortgage after the Closing Date, such Loan
Party shall: (i) use commercially reasonable efforts to deliver to the Agent
(A) if no Leasehold Recording Document has theretofore been recorded with
respect to such real property, a Leasehold Recording Document executed by the
relevant landlord and the tenant in form appropriate for recording in the
relevant jurisdiction, (B) if required by the lease creating the leasehold, a
Consent to Leasehold Mortgage, and (C) in the case of leaseholds where any fee
mortgage is of record prior to the Leasehold Recording Document, a
subordination, non-disturbance and attornment agreement executed by each fee
mortgagee in form and substance reasonably satisfactory to the Agent; and
(ii) as to each such parcel as to which a Leasehold Recording Document has been
recorded or delivered to the Agent and as to which a Consent to Leasehold
Mortgage has been delivered to the Agent, (A) execute and deliver to the Agent a
leasehold mortgage subject to any Liens in favor of the Collateral Agent
securing the First Lien Notes and other Permitted Liens that are pari passu or
senior to the Lien in favor of the Collateral Agent encumbering the Loan Party’s
leasehold interest in and to such real property, including without limitation,
improvements thereon, fixtures attached thereto, extractions, and dedicated
processing equipment used thereat other than Rolling Stock, in substantially the
form attached to this Agreement as Exhibit G-1 (the “Additional Leasehold
Mortgages”, and collectively, together with the Closing Leasehold Mortgages and
the Closing First Lien Leasehold Mortgage, the “Leasehold Mortgages”, and
together with the Closing Leasehold Mortgages ,the Fee Mortgages and the
Additional ABL Mortgages, the “Mortgages”), and (B) authorize the Agent to file
such Uniform Commercial Code financing statements as may be necessary to perfect
the security interests in fixtures and extractions created thereby, in each
case, in form appropriate for recording in the relevant jurisdiction, securing
the Secured Obligations. In addition, such Loan Party shall deliver such
opinions of counsel, environmental reports, flood certifications, title
commitments and insurance policies, surveys, lease agreements, landlord consents
and waivers, mortgagee waivers and other instruments, agreements, documents and
certificates as may be reasonably requested by the Agent in connection
therewith, all in form and substance reasonably satisfactory to the Agent.

 

(c)     The Borrower shall cause to be delivered to the Agent (i) within
forty-five (45) days following the Closing Date, environmental reports for each
Specific Real Property, and (ii) within sixty (60) days following the Closing
Date, surveys for each Specific Real Property as to which the survey reading at
the Closing Date was not satisfactory to the Agent, in each case, in form and
substance reasonably acceptable to the Agent and within such extensions of time
for delivery as the Agent may grant in the exercise of its reasonable
discretion. Should any survey delivered pursuant to clause (ii) of the preceding
sentence reveal that a legal description recorded on a Closing Mortgage was
erroneous or otherwise needs to be revised to ensure that the description of the
Specific Real Property is the same as survey, the relevant Loan Party shall
execute and deliver an amended Mortgage and have the respective title insurance
policy updated accordingly. Notwithstanding the foregoing, any failure by the
Borrower to deliver the aforementioned environmental reports or surveys within
the periods described above shall not be a Default or Event of Default under
this Agreement; provided that the Specific Real Property to which any such
environmental report or survey relates will, as from the date on which such
report or survey is due, be excluded from the scope of Eligible Real Property
until the receipt by the Agent of such report or survey in form and substance
acceptable to the Agent.

 

126

--------------------------------------------------------------------------------


 

(d)     Except to the extent otherwise agreed to by the Agent, in the event that
Collateral is located at a location not owned by a Loan Party, the Loan Parties
shall use commercially reasonable efforts to deliver to the Agent
Landlord/Warehousemen Agreement with respect to such location.

 

8.26         Additional Pari Passu Collateral. At any time that a Loan Party is
required to provide a Lien on assets to the Collateral Agent for the benefit of
the holders of the First Lien Notes on assets that are not First Lien Note
Priority Collateral nor ABL Priority Collateral, such Loan Party shall give the
Agent a Lien on such assets that is pari passu with that given to the Collateral
Agent and shall take such actions with respect to such Lien in favor of the
Agent as it takes with respect to the Lien in favor of the Collateral Agent.

 

8.27         Primary Operating Accounts; Proceeds Into Blocked Account.

 

(a)     The Borrower and each Guarantor shall maintain its primary operating
accounts with the Agent. At all times after sixty (60) days following the
Closing Date, at the request of the Agent, the Borrower shall cause to be
delivered account control agreements, in form and substance satisfactory to the
Agent, for any deposit account of the Borrower or any of the other Loan Parties
(a) not maintained with the Agent, (b) for which the Agent does not already have
an account control agreement, and (c) which is not an Excluded Bank Account. In
addition, at all times after sixty (60) days following the Closing Date, the
Borrower shall cause to be delivered to the Agent such other account control
agreements as shall be necessary to ensure that there do not exist deposit
accounts of the Borrower and the other Loan Parties (that are not (i) accounts
maintained at the Agent, (ii) Excluded Bank Accounts or (iii) accounts for which
there are in effect account control agreements in form and substance
satisfactory to the Agent).

 

(b)     The Borrower shall, and shall cause the other Loan Parties to, maintain
with the Agent lockbox agreements and collateral control agreements and shall
cause all monies payable to the Borrower and the other Loan Parties by their
respective account debtors and other proceeds of Collateral to be deposited into
a cash collateral account maintained with the Agent and subject to such
agreements, to be applied in accordance with the Agent’s cash management system
in place from time to time with the Agent.

 

8.28         Further Assurances.

 

At its sole cost and expense, upon the reasonable request of the Agent, the
Borrower shall, and shall cause each other Loan Party to, execute and deliver to
the Agent and the Lenders such further instruments and do or cause to be done
such further acts as may be necessary or proper in the reasonable opinion of the
Agent to carry out more effectively the provisions and purpose of this Agreement
and the other Loan Documents.

 

127

--------------------------------------------------------------------------------


 

8.29         Post-Closing Undertakings.

 

The Loan Parties shall take such actions as are specified on Schedule 8.29
hereto within the time periods specified on said Schedule.

 

ARTICLE 9

 

EVENTS OF DEFAULT

 

9.1           Events of Default.

 

“Event of Default” wherever used herein means any one of the following events
(whatever the reason for such Event of Default, whether it shall be voluntary or
involuntary or be effected by operation of Law or pursuant to any judgment,
decree or order of any court, or any order, rule or regulation of any
administrative or governmental instrumentality):

 

9.1.1              Failure to Pay Principal or Reimbursement Obligations. If the
Borrower shall fail to make any payment of (a) the principal or interest on the
Loans on the dates when the same shall become due and payable, whether at stated
maturity or at a date fixed for any installment or prepayment thereof or
otherwise or (b) reimbursement obligations in respect of Letters of Credit on
the dates when the same shall become due and payable, it being understood that
the failure to pay such reimbursement obligations shall not constitute an Event
of Default to the extent an RC Loan is deemed made in respect of Available RC
Commitment under Subsection 3.1.2 (Reimbursement Obligations) in payment of such
reimbursement obligations; or

 

9.1.2              Failure to Pay, Fees, Etc. If the Borrower shall fail to make
any payment of the Commitment Fees, or any other amounts owing hereunder (other
than principal of the Loans and reimbursement obligations in respect of Letters
of Credit) on the dates when such Commitment Fees or other amounts shall become
due and payable and such failure continues for more than two (2) Business Days;
or

 

9.1.3              Cross-Default to Indebtedness. (a) If the Borrower or any of
the other Loan Parties shall default (as payor or guarantor or other surety) in
the payment of any Indebtedness (other than obligations which are covered in
Subsections 9.1.1 (Failure to Pay Principal or Reimbursement Obligations) and
9.1.2 (Failure to Pay Interest, Fees, Etc.)) and the underlying obligation with
respect to which a default has occurred aggregates Three Million Dollars
($3,000,000) or more or could result in a required payment of Three Million
Dollars ($3,000,000) or more, or (b) if any event shall occur or condition shall
exist in respect of any Indebtedness referred to in clause (a) which would
permit, or shall have caused, the acceleration of the payment, time for payment
or maturity of any such Indebtedness; or

 

9.1.4              Bonding Arrangements. (a) If any claims, individually in
excess of $1,000,000 or in the aggregate, in excess of $5,000,000, shall be paid
by any surety under any Bonding Arrangement or (b) if an event of default shall
occur or exist under any Bonding Arrangement or any other event or condition
shall occur or exist (including any claim paid under any Bonding Arrangement
whether or not it constitutes an Event of Default under clause (a) above) that
would entitle the surety under any Bonding Arrangement (with the giving of
notice or passage of time or both) to take action against any of the Collateral;
or

 

128

--------------------------------------------------------------------------------


 

9.1.5              Other Cross-Defaults. If the Borrower or any of its
Subsidiaries shall default in the payment when due, or in the performance or
observance, of any obligation or condition, except obligations and conditions
which are covered in Subsections 9.1.1 (Failure to Pay Principal or
Reimbursement Obligations), 9.1.2 (Failure to Pay Interest, Fees, Etc.), 9.1.3
(Cross Default to Indebtedness) and 9.1.4 (Bonding Arrangements), whether now or
hereafter incurred, which default results in or could reasonably be expected to
result in a required payment of Three Million Dollars ($3,000,000) or more or
results in or could reasonably be expected to result in a Material Adverse
Change, unless the existence of any such default is being contested by the
Borrower or such Subsidiary in good faith by appropriate proceedings and
adequate reserves in respect thereof have been established on the books of the
Borrower or such Subsidiary to the extent required by GAAP; or

 

9.1.6              Misrepresentations. If any representation or warranty made by
any Loan Party in this Agreement or in any other Loan Document, shall be false
or misleading in any material respect when made or, pursuant to Subsection 4.2.4
(Method of Certifying Certain Conditions), deemed made; or

 

9.1.7              Certain Covenant Defaults. If there shall occur a default in
the due performance or observance of any term, covenant or agreement to be
performed or observed pursuant to any of (a) Subsections 6.1.1 (Delivery of
Monthly Financial Statements) through 6.1.5 (SEC Filings, Etc.), Subsection
6.1.7 (Borrowing Base Certificate), Subsection 6.1.9 (Field Examinations) and
Section 6.2 (Notice of Defaults) of ARTICLE 6 (Financial Data and Reporting
Requirements; Notice of Certain Events), (b) ARTICLE 7 (Financial Covenants), or
(c) Sections 8.1 (Indebtedness) through 8.10 (Payment of Taxes and Claims), 8.13
(Insurance), 8.16 (Inspection), 8.18 (Type of Business) through 8.22
(Limitations on Certain Restrictive Provisions); or

 

9.1.8              Other Covenant Defaults. If there shall occur any default in
the due performance or observance of any term, covenant or agreement to be
performed or observed pursuant to the provisions of this Agreement, other than
as provided in Subsections 9.1.1 (Failure to Pay Principal or Reimbursement
Obligations), 9.1.2 (Failure to Pay Interest, Fees, Etc.) and 9.1.7 (Certain
Covenant Defaults), or any other Loan Documents, and, if capable of being
remedied, such default shall continue unremedied for forty-five (45) days after
the commencement of such default; provided, however, that, no such default under
Section 8.23 (Environmental Matters) shall constitute an Event of Default unless
such default, singly or in the aggregate with all other defaults under
Section 8.23 (Environmental Matters), could reasonably be expected to result in
an Environmental Material Adverse Change; or

 

9.1.9              Validity of Loan Documents; Security. If the validity of this
Agreement or any of the other Loan Documents shall have been challenged or
disaffirmed by or on behalf of any of such parties thereto; or if any lessor or
mortgagee of any Specific Real Property or Material Real Property shall
challenge the right of the Agent to any Collateral purported to be subject to
the Lien in favor of the Agent; or if, other than as a direct result of any
action of the Agent, the Issuing Bank or the Lenders, any Liens created or
intended to be created by any of the Loan Documents shall at any time cease to
be valid and perfected Liens in favor of the Agent (for the benefit of the
Secured Parties), subject to no equal or prior Liens except Permitted Additional
ABL Liens or Permitted Liens, as applicable; or if any material covenant,
agreement

 

129

--------------------------------------------------------------------------------


 

or obligation of any Loan Party (or other party to an intercreditor agreement
which constitutes a Loan Document) contained in or evidenced by any of the Loan
Documents shall cease to be enforceable in accordance with its terms; or if any
Loan Document shall be cancelled, terminated, revoked or rescinded without the
express prior written consent of the Majority Lenders or other applicable
Lenders; or if any court or other Governmental Authority shall issue a judgment,
order, decree or ruling to the effect that any material covenant, agreement or
obligation of any Loan Party under any Loan Document (or other party to an
intercreditor agreement constituting a Loan Document) is illegal, invalid or
unenforceable; or

 

9.1.10            Custody or Control of Assets. If custody or control of any
substantial part of the property of the Borrower or any of the other Loan
Parties shall be assumed by any Governmental Authority or any court of competent
jurisdiction, or any other Person at the insistence of any Governmental
Authority or any court of competent jurisdiction; or

 

9.1.11            Discontinuance of Business. If the Borrower or any of the
other Loan Parties shall suspend or discontinue its business or any line thereof
except, in the case of any of the other Loan Parties, pursuant to a dissolution
or merger of such other Loan Party permitted by the terms of this Agreement,
and, in the case of the suspension or discontinuance of any such line of
business, such suspension or discontinuance results in a Material Adverse
Change; or

 

9.1.12            Insolvency. (a) If the Borrower or any of the other Loan
Parties shall (i) make an assignment for the benefit of creditors or a
composition with creditors, (ii) generally not be paying its debts as they
mature, (iii) admit its inability to pay its debts as they mature, (iv) file a
petition in bankruptcy, (v) become insolvent (howsoever such insolvency may be
evidenced), (vi) be adjudicated insolvent or bankrupt, (vii) petition or apply
to any tribunal for the appointment of any receiver, custodian, liquidator or
trustee of or for it or any substantial part of its property or assets, or
(viii) commence any proceeding relating to it under any bankruptcy,
reorganization, arrangement, readjustment of debt, receivership, dissolution or
liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; or (b) if there shall be commenced against the Borrower or any of the
other Loan Parties any such proceeding and the same shall not be dismissed
within sixty (60) days or an order, judgment or decree approving the petition in
any such proceeding shall be entered against the Borrower or any of the other
Loan Parties; or (c) if the Borrower or any of the other Loan Parties shall have
concealed, removed, or permitted to be concealed or removed, any part of its
property, with intent to hinder, delay or defraud its creditors, or any of them,
or shall have made or suffered a transfer of any of its property which may be
fraudulent under any bankruptcy, fraudulent conveyance or similar law; or (d) if
the Borrower or any of the other Loan Parties shall have suffered or permitted,
while insolvent, any creditor to obtain a lien upon any of its property through
legal proceedings or distraint; or

 

9.1.13            Material Adverse Change. If there shall occur or be threatened
any event, or if there shall exist any fact or condition, including, without
limitation, any loss, revocation, reduction or other impairment of any
Governmental License, which results in or could reasonably be expected to result
in a Material Adverse Change; or

 

9.1.14            Judgments. If any final judgment or judgments or
non-appealable assessment or assessments for the payment of money which is not
fully covered by Insurance in excess of Two Million Dollars ($2,000,000) in the
aggregate shall be rendered against the

 

130

--------------------------------------------------------------------------------


 

Borrower or any of the other Loan Parties and such judgment remains either
unstayed or unsatisfied for a period of thirty (30) days or more; or

 

9.1.15            Change of Control. If there shall occur a Change of Control;
or

 

9.1.16            Hedging Obligations. If at any time that the Borrower or any
of its Restricted Subsidiaries is a party to any Hedging Obligations with any
Swap Party, the Borrower or applicable Restricted Subsidiary shall default in
any payment or performance of any such Hedging Obligations, regardless of the
amount involved in such default and such payment or performance shall not be
made within two (2) Business Days.

 

9.2           Acceleration; Remedies.

 

9.2.1              Acceleration upon Insolvency. Upon the occurrence of any
event described in Subsection 9.1.12 (Insolvency), the entire unpaid principal
balance of the Notes, and interest accrued and premium, if any, thereon, and any
unpaid accrued Commitment Fees and all other amounts accrued hereunder or under
the other Loan Documents, shall be immediately due and payable by the Borrower
and the Commitments shall terminate without presentation, demand, protest,
notice of protest or other notice of dishonor of any kind, all of which are
hereby expressly waived by the Borrower.

 

9.2.2              Acceleration upon Other Defaults. Upon the occurrence and
during the continuance of any Event of Default other than any event described in
Subsection 9.1.12 (Insolvency), the Agent may (and shall if directed by the
Majority Lenders) (a) by written notice to the Borrower, declare the entire
unpaid principal balance or any portion of the principal balance of all or any
of the Notes, and interest accrued and premium, if any, thereon and any unpaid
accrued Commitment Fees and all other amounts accrued hereunder or under the
other Loan Documents, to be immediately due and payable by the Borrower, and/or
(b) terminate the Commitments.

 

9.2.3              Remedies in General. In the event of acceleration pursuant to
Subsection 9.2.1 (Acceleration upon Insolvency) or Subsection 9.2.2
(Acceleration upon Other Defaults), all principal and interest, premium, fees,
and other amounts shall thereupon become and be immediately due and payable,
without presentation, demand, protest, notice of protest or other notice of
dishonor of any kind, all of which are hereby expressly waived by the Borrower;
and the Agent (acting directly or through appointment of one or more trustees of
the Agent’s choosing) may proceed to protect and enforce its rights and those of
the Issuing Bank and the Lenders under the Loan Documents in any manner or order
it deems expedient without regard to any equitable principles of marshalling or
otherwise. In addition to all other rights hereunder or under Law, the Agent
shall have the right to institute proceedings in equity or other appropriate
proceedings for the specific performance of any covenant or agreement made in
any of the Loan Documents or for an injunction against the violation of any of
the terms of any of the Loan Documents or in aid of the exercise of any power
granted in any of the Loan Documents or by Law or otherwise. Further, the Agent
shall be entitled to the appointment of a trustee or receiver for all or any
part of the businesses of the Borrower or any of its Restricted Subsidiaries,
which trustee or receiver shall have such powers as may be conferred by the
appointing authority. All rights and remedies given by this Agreement, the Notes
and the other Loan Documents are

 

131

--------------------------------------------------------------------------------


 

cumulative and not exclusive of any of such rights or remedies or of any other
rights or remedies available to the Agent, the Issuing Bank or any Lender, and
no course of dealing between the Borrower or any of its Restricted Subsidiaries,
on one hand, and the Agent, the Issuing Bank or any Lender, on the other hand,
or any delay or omission in exercising any right or remedy shall operate as a
waiver of any right or remedy, and every right and remedy may be exercised from
time to time and as often as shall be deemed appropriate by the Agent.

 

9.3           Proceeds of Collateral.

 

Following an Event of Default and acceleration of the Obligations, the Agent
shall (subject to the terms of the Intercreditor Agreement, if applicable) apply
proceeds of Collateral as follows:

 

first, to payment of that portion of the Secured Obligations constituting fees,
expenses (including, without limitation, expenses relating to attorneys’ fees
and other professionals’ fees), indemnities and other amounts due to the Agent
in its capacity as such;

 

second, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest and accrued and unpaid Commitment Fees or other
fees, ratably amongst the Secured Parties in proportion to the respective
amounts described in this clause “second” due to them;

 

third, to payment of that portion of the Secured Obligations constituting unpaid
principal of the RC Loans, Swing Loans and reimbursement obligations under
Letters of Credit, ratably amongst the Lenders in proportion to the respective
amounts described in this clause “third” due to them;

 

fourth, to payment of all other Secured Obligations, ratably amongst the Secured
Parties in proportion to the respective amounts described in this clause
“fourth” due to them; and

 

Finally, the balance, if any, after all of the Secured Obligations have been
satisfied, to the applicable Loan Party or as otherwise required by Law.

 

For purposes of this Subsection 9.3, if there are Secured Obligations arising
out of Hedging Agreements, the Agent shall determine whether such obligations
are most appropriately characterized as interest, principal, fees or other and
shall add those obligations to the appropriate category above. Any determination
of the Agent in this regard shall be conclusive absent manifest error, provided,
however, that the characterization of such obligations shall be the same with
respect to all Secured Parties. By way of example, the Agent may determine that
(a) obligations such as the net amount of Settlement Amounts (as defined in the
1992 form of Master Agreement (Multicurrency — Cross Border) or the 1992 form of
Master Agreement (Local Currency — Single Jurisdiction) published by the
International Swaps and Derivatives Association or any successor forms) owing by
the Borrower to the relevant Secured Party (as reduced by the net amount of
Unpaid Amounts (as so defined), if any, or owing by the relevant Secured Party
to the Borrower shall be treated, for purposes of this Subsection 9.3, as
principal on the Loans, and (b) Unpaid Amounts, interest on Unpaid Amounts and
interest on Settlement

 

132

--------------------------------------------------------------------------------


 

Amounts owing by Borrower to the relevant Secured Party shall be treated, for
purposes of this Subsection 9.3, as interest.

 

ARTICLE 10

 

AGENCY

 

10.1         Appointment and Authority.

 

10.1.1                General. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints M&T to act on its behalf as the Agent hereunder and under
the other Loan Documents and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent, the Lenders and the Issuing Bank, and the Borrower shall not have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Agent or the
Arranger is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

10.1.2                Certain Specific Authorizations. Without limiting the
generality of the foregoing, the Lenders and the Issuing Bank hereby authorize
the Agent (in its sole discretion):

 

(a)           to appoint subagents to be the holder of record of a Lien to be
granted to the Agent (for the benefit of the Secured Parties) or to hold on
behalf of the Agent the Collateral or instruments relating thereto;

 

(b)           to enter into and perform its obligations under the other Loan
Documents; and

 

(c)           to execute and deliver the agreements contemplated by Section 11.4
(Amendments, Waivers and Consents).

 

10.1.3                Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Agent (irrespective of whether the principal of
any Loan or LC Obligation shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing

 

133

--------------------------------------------------------------------------------


 

Bank and the Agent and their respective agents and counsel and all other amounts
due the Lenders, the Issuing Bank and the Agent hereunder and under the other
Loan Documents allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Bank, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under Section 11.13
(Expenses; Indemnity; Damage Waiver).

 

10.1.4                Collateral and Guaranty Matters.

 

(a)           The Secured Parties irrevocably authorize the Agent, at its option
and in its discretion:

 

(i)            without limiting the Agent’s authority to release Liens in
accordance with Section 11.15 (Termination of Security; Partial Release of
Security), to release any Lien on any property granted to or held by the Agent
under any Loan Document (x) upon termination of all Commitments and payment in
full of the Secured Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the Agent
and the Issuing Bank shall have been made), (y) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted under the Loan Documents, or
(z) subject to Section 11.4 (Amendments, Waivers and Consents), if approved,
authorized or ratified in writing by the Majority Lenders;

 

(ii)           to subordinate any Lien on any property granted to or held by the
Agent under any Loan Document to the holder of any Permitted Lien;

 

(iii)          to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Loan Documents;

 

(iv)          to enter into landlord waivers and similar agreements which
release or subordinate its Lien on fixtures; and

 

(v)           to fail to obtain a perfected Lien on any assets if, in the sole
discretion of the Agent, it deems that the value thereof does not justify the
cost or difficulty of obtaining the same.

 

134

--------------------------------------------------------------------------------


 

Upon request by the Agent at any time, the Majority Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.1.4.

 

(b)           The Agent shall not be responsible for or have a duty to ascertain
or inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

10.1.5                Certain Actions During a Default. In addition to any other
rights and remedies hereunder or under the other Loan Documents or applicable
Law, upon the occurrence and during the continuance of an Event of Default, each
of the Secured Parties hereby authorizes the Agent to take such actions on
behalf of the Secured Parties and to exercise such powers as are delegated to
the Agent by the terms hereof and the other Loan Documents together with such
actions and powers as are reasonably incidental thereto and exercise any other
rights and remedies under applicable Law, in the name of the Secured Parties or
otherwise, including sell, assign, lease, license (on an exclusive or
nonexclusive basis) or otherwise dispose of the Collateral or any part thereof
in one or more parcels at public or private sale, at any of the Agent’s offices
or elsewhere, for cash, on credit or for future delivery, at such time or times
and at such price or prices and upon such other terms as the Agent may deem
commercially reasonable and to credit bid any or all of the Secured Obligations
on behalf of the Secured Parties in connection with any sale or other
disposition of any or all assets or equity of any or all Loan Parties.

 

10.2         Rights as a Lender.

 

The Persons serving as the Agent or the Arranger hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Agent or the Arranger and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each Person serving as the Agent or Arranger
hereunder in its individual capacity. Each such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Agent or the Arranger hereunder and without any duty to
account therefor to the Lenders.

 

10.3         Exculpatory Provisions.

 

The Agent and the Arrangers shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, neither the Agent nor the Arranger:

 

(a)           shall be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing;

 

135

--------------------------------------------------------------------------------


 

(b)           shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent or the
Arranger are required to exercise as directed in writing by the Majority Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that neither the
Agent nor the Arranger shall be required to take any action that, in its opinion
or the opinion of its counsel, may expose the Agent or Arranger to liability or
that is contrary to any Loan Document or applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

 

(c)           shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or the Arranger
or any of their Affiliates in any capacity.

 

The Agent and the Arranger shall not be liable for any action taken or not taken
by them (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.4 (Amendments, Waivers and Consents) and 9.2
(Acceleration; Remedies) or (ii) in the absence of their own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. Neither the Agent nor the Arranger shall be deemed
to have knowledge of any Event of Default unless and until written notice
describing such Event of Default is given to it by the Borrower, a Lender or the
Issuing Bank which notice states that it is a “Notice of a Default” or a “Notice
of an Event of Default”.

 

Neither the Agent nor the Arranger shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in ARTICLE 4 (Conditions to Fundings and
Issuances of Letters of Credit) or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to it. The Arranger shall
have no obligations, express or implied, hereunder or with respect to the Loan
Documents or the credit facility provided hereby.

 

10.4         Reliance by Issuing Bank, Agent and Arranger.

 

The Issuing Bank, Agent and Arranger shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise

 

136

--------------------------------------------------------------------------------


 

authenticated by the proper Person. The Agent and the Arranger also may rely
upon any statement made to them orally or by telephone and believed by them to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank, the Agent may presume that such condition is satisfactory to
such Lender or the Issuing Bank unless the Agent shall have received notice to
the contrary from such Lender or the Issuing Bank prior to the making of such
Loan or the issuance of such Letter of Credit. The Issuing Bank, Agent and
Arranger may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.5         Delegation of Duties.

 

The Agent may perform any and all of their duties and exercise their rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by them. The Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent or Arranger. The Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

10.6         Resignation; Termination.

 

10.6.1                Resignation. The Agent may at any time give notice of its
resignation to the Lenders, the Issuing Bank and the Borrower. Upon receipt of
any such notice of resignation, the Majority Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a Lender.
If no such successor shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Agent gives notice of its resignation, then the retiring Agent may within the
next thirty (30) days on behalf of the Lenders and the Issuing Bank, after
consultation with the Borrower, appoint a successor Agent meeting the
qualifications set forth above, or if no Lender accepts such appointment, then
the Agent may appoint any successor Agent that is an Eligible Assignee; provided
that if the Agent shall notify the Borrower and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective at the time specified above in accordance with such notice and
the retiring Agent shall be discharged from its duties and obligations hereunder
and under the other Loan Documents (except that in the case of any collateral
security held by the Agent on behalf of the Lenders or the Issuing Bank under
any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed);
provided, however, without limiting the Agent’s right to resign as aforesaid
before any such resignation shall become effective, the Agent shall use
commercially reasonable efforts to work with the Majority Lenders (and if no

 

137

--------------------------------------------------------------------------------


 

Event of Default shall have occurred and be continuing, the Borrower) to find a
suitable replacement.

 

10.6.2                Termination. The Agent may be terminated at any time with
or without cause by the Majority Lenders. Upon notice of any such termination,
the Majority Lenders shall have the right to appoint from among the Lenders a
successor Agent subject to the written consent of Borrower (which consent shall
not be unreasonably withheld, delayed, or conditioned and which shall not be
required if a Default or Event of Default shall then exist), unless none of the
Lenders is willing to act as successor Agent hereunder, in which event Majority
Lenders shall appoint a successor Agent, subject to the written consent of
Borrower (which consent shall not be unreasonably withheld, delayed, or
conditioned and which shall not be required if a Default or Event of Default
shall then exist) which successor shall have minimum capital and surplus of at
least $500,000,000. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within thirty (30)
days after the Majority Lenders give notice to the Agent of its termination,
then such termination shall nonetheless become effective in accordance with such
notice and the terminated Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Agent on the behalf of the Lenders
or the Issuing Bank under any of the Loan Documents, the terminated Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed).

 

10.6.3                Successor Agent. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retired or
terminated Agent (other than any rights to indemnity payments owed to the
retiring or terminated Agent), and the retired or terminated Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retired or terminated Agent’s resignation or termination
hereunder and under the other Loan Documents, the provisions of this ARTICLE 10
and Section 11.13 (Expenses; Indemnity; Damage Waiver) shall continue in effect
for the benefit of such retired or terminated Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retired or terminated Agent was acting as Agent.
During any period that there shall not be a duly appointed and acting Agent, all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Majority Lenders appoint a successor Agent
as provided for above.

 

10.7         Non-Reliance on Agent and Other Lenders.

 

Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Agent or the Arranger or other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Agent or the Arranger or any other
Lender or any of their Related Parties and based on such documents and
information as it shall

 

138

--------------------------------------------------------------------------------


 

from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

10.8         No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, (a) none of the Agent or the
Issuing Bank shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except as specifically expressly
set forth in this Agreement, and (b) none of the arrangers, syndication agents
or documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent, a Lender or the
Issuing Bank hereunder.

 

10.9         Collateral Agency Arrangement.

 

(a)     Each of the Lenders acknowledges that M&T may be acting in multiple
capacities under the Loan Documents and it waives any conflict of interest that
may now exist or hereafter arise relating to such multiple capacities and
specifically waives any rights to assert any claims against the Agent and
Arranger in connection therewith. Each Lender authorizes the Agent to execute,
on its behalf, each of the Loan Documents. Each Lender authorizes the Agent to
take any and all actions as it may deem appropriate or to refrain from taking
any and all actions as it may deem appropriate under or as contemplated by the
Loan Documents. Without limiting the rights and powers of the Agent to take such
actions or refrain from taking such actions, each Lender agrees that it will not
oppose any action taken or omitted to be taken at the direction of the Majority
Lenders, or that is otherwise supported by the Majority Lenders in connection
with the enforcement by the Agent of any rights under the Loan Documents.

 

(b)     Each of the Lenders acknowledges that M&T may, now or hereafter, be
acting as collateral agent with respect to the Mortgages and other collateral
documents in connection herewith. Each Lender waives any conflict of interest
that may now exist or hereafter arise relating to M&T’s service as collateral
agent under any collateral agency agreement and specifically waives any rights
to assert any claims against the Agent and the Arranger in connection therewith.
Each Lender agrees that in connection with M&T’s service as collateral agent
under any collateral agency agreement, M&T shall be entitled to the rights and
protections afforded to it as Agent hereunder, including the protections under
Section 10.3 (Exculpatory Provisions).

 

10.10       Assignment of Credit Facility. If any or all of the Indebtedness
under this Agreement is refinanced at any time, the Lenders authorize the Agent
to assign to any Person so refinancing any or all of such Indebtedness, the
rights and obligations under the Loan Documents and take all actions related
thereto as the Agent may deem appropriate.

 

10.11       No Reliance on Agent’s Customer Identification Program.

 

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s,

 

139

--------------------------------------------------------------------------------


 

participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the PATRIOT Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any Borrower, its Affiliates or its agents,
this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.

 

ARTICLE 11

 

MISCELLANEOUS

 

11.1         Notices; Effectiveness; Electronic Communication.

 

11.1.1                Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Subsection 11.1.2 (Electronic Communications)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

 

(a)           if to the Borrower, to it at 3912 Brumbaugh Road, P.O. Box 77, New
Enterprise, PA 16664, Attention of Mr. Paul I. Detwiler, III (Telecopier
No. 814-766-4402; Telephone No. 814-776-2211) with a copy to Pepper Hamilton
LLP, 3000 Two Logan Square, 18th & Arch Streets, Philadelphia, PA 19103,
Attention of Cary S. Levinson, Esquire (Telecopier No. 215-981-4750; Telephone
No. 215-981-4091);

 

(b)           if to the Agent, to it at Manufacturers and Traders Trust Company,
301 W. Plank Road, Altoona, PA 16602, Attention of Robert L. Bilger (Telecopier
No. 814-947-5908; Telephone No. 814-946-6761) with a copy to Drinker Biddle &
Reath LLP, One Logan Square, Suite 2000, Philadelphia, PA 19103, Attention of
Jill E. Bronson, Esquire (Telecopier No. 215-988-2757; Telephone
No. 215-988-2665);

 

(c)           if to the Issuing Bank, to it at Manufacturers and Traders Trust
Company, 301 W. Plank Road, Altoona, PA 16602, Attention of Robert L. Bilger
(Telecopier No. 814-947-5908; Telephone No. 814-946-6761) with a copy to Drinker
Biddle & Reath LLP, One Logan Square, 18th & Cherry Streets, Philadelphia, PA
19103, Attention of Jill E. Bronson, Esquire (Telecopier No. 215-988-2757;
Telephone No. 215-988-2665); and

 

(d)           if to a Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent

 

140

--------------------------------------------------------------------------------


 

provided in Subsection 11.1.2 (Electronic Communications), shall be effective as
provided in Subsection 11.1.2 (Electronic Communications). In the event of a
discrepancy between any telephonic and any written notice, the written notice
shall control. Any Lender giving any notice to the Borrower shall send
simultaneously a copy of such notice to the Agent.

 

11.1.2                Electronic Communications. Notices and other
communications to the Lenders and the Issuing Bank hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Section 2.15 (Mechanics of Payments: Lender Payments) or Subsection 2.3.3
(Participation by Lenders) if such Lender or the Issuing Bank, as applicable,
has notified the Agent that it is incapable of receiving notices under such
section by electronic communication. The Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Agent otherwise prescribes, (a) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (b) notices or communications posted to an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(a) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(a) and (b) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

11.1.3                Change of Address, Etc. Any party hereto may change its
address or telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto

 

11.1.4                Platform.

 

11.1.4.1   The Borrower agrees that the Agent may, but shall not be obligated
to, make the Communications (as defined below) available to the Issuing Bank and
the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).

 

11.1.4.2   The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind,

 

141

--------------------------------------------------------------------------------


 

including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of the Borrower pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Agent, any Lender
or the Issuing Bank by means of electronic communications pursuant to this
Section 11.1, including through the Platform.

 

11.2                           No Implied Waivers.

 

No failure or delay on the part of the Agent, the Issuing Bank or any Lender in
exercising any right, power or privilege under the Loan Documents and no course
of dealing between the Borrower or any of its Subsidiaries, on the one hand, and
the Agent, the Issuing Bank or any Lender, on the other hand, shall operate as a
waiver of any such right, power or privilege. No single or partial exercise of
any right, power or privilege under the Loan Documents precludes any other or
further exercise of any such right, power or privilege or the exercise of any
other right, power or privilege. The rights and remedies expressly provided in
the Loan Documents are cumulative and not exclusive of any rights or remedies
which the Agent, the Issuing Bank or any Lender would otherwise have. No notice
to or demand on the Borrower in any case shall entitle the Borrower to any other
or further notice or demand in similar or other circumstances or shall
constitute a waiver of the right of the Agent, the Issuing Bank or any Lender to
take any other or further action in any circumstances without notice or demand.
Any waiver that is given shall be effective only if in writing and only for the
limited purposes expressly stated in the applicable waiver.

 

11.3                           Severability.

 

Every provision of the Loan Documents is intended to be severable. If any term
or provision of the Loan Documents shall be invalid, illegal or unenforceable
for any reason, the validity, legality and enforceability of the remaining
provisions shall not be affected or impaired thereby. Any invalidity, illegality
or unenforceability of any term or provision of the Loan Documents in any
jurisdiction shall not affect the validity, legality or enforceability of any
such term or provision in any other jurisdiction.

 

11.4                           Amendments, Waivers and Consents.

 

11.4.1                  In General. This Agreement and the other Loan Documents
may not be amended or modified except by a written instrument describing such
amendment or modification executed by the Borrower and the Agent with the
consent of the Lenders as provided in this Subsection 11.4.1. With the written
consent of the Majority Lenders, the Agent may, on behalf of the Lenders, enter
into agreements that modify, amend or supplement this Agreement or any other
Loan Document, and with such consent, the Agent may waive compliance with any
provision of any of the Loan Documents, all as referred to in this Subsection
11.4.1. However, no such modification, amendment, supplement or waiver shall:

 

(a)          increase the maximum amount of the RC Commitment of any Lender
without such Lender’s consent,

 

142

--------------------------------------------------------------------------------


 

(b)         extend the Maturity Date or any date for payment of interest on the
Loans of any Lender, or the time for any scheduled payment of fees payable to
any Lender, in each case without such Lender’s consent,

 

(c)          forgive the payment of any principal amount owing to any Lender or
decrease the rate of interest applicable to the Loans of any Lender without such
Lender’s consent, provided that the written consent of the Majority Lenders,
rather than the consent of all Lenders, shall be sufficient to waive imposition
of the Default Rate pursuant to Subsection 2.11.6 (Default Rate),

 

(d)         reduce the amount of the fees payable to any Lender under Subsection
2.10.1 (Commitment Fees) or other fees payable to any Lender, in each case
without such Lender’s consent,

 

(e)          amend, modify or waive the provisions of this Section 11.4 or any
provision herein providing for consent or other action by all Lenders without
the consent of all Lenders,

 

(f)            amend or modify the definition of “Majority Lenders” without the
consent of all Lenders,

 

(g)         release all or substantially all of the guaranties or all or
substantially all of the Collateral that secures the Obligations without the
consent of all Lenders; provided however, the Agent may without the consent of
any Person release any guarantor or any Collateral granted pursuant to the Loan
Documents and file UCC-3 termination statements or statements of amendment or
take other appropriate action (i) as a court of competent jurisdiction may
direct, (ii) in connection with a disposition (other than to the Borrower or any
of its Subsidiaries) permitted under Subsection 8.7.2 (Sales and Other
Dispositions) (it being understood that an amendment to Subsection 8.7.2 (Sales
and Other Dispositions) requires the consent of the Majority Lenders) or as
otherwise provided under the Loan Documents, or (iii) if, in accordance with
this Agreement, cash proceeds from any sale or transfer of the Collateral are
used to prepay outstanding sums due under this Agreement or are reinvested in
the Borrower and its Subsidiaries,

 

(h)         reduce or extend the date of payment for reimbursement obligations
in respect of Letters of Credit without the consent of each Lender which has a
participation interest in such Letter of Credit, or

 

(i)             waive an Event of Default under Subsection 9.1.1 (Failure to Pay
Principal or Reimbursement Obligations) or 9.1.2 (Failure to Pay Interest,
Fees, Etc.) (other than in respect of the imposition of the Default Rate) after
such Event of Default shall have occurred without the consent of all Lenders
(but the Majority Lenders may direct the Agent to forbear under such
circumstances).

 

11.4.2                            Exception. Notwithstanding the foregoing
provisions of this Section 11.4 or anything to the contrary contained in this
Agreement, any Lender that has requested that it not receive material,
non-public information concerning the Borrower, and that is therefore unable or
unwilling to vote with respect to an issue arising under this Agreement, agrees
to vote,

 

143

--------------------------------------------------------------------------------


 

and will be deemed to have voted, its Commitment under this Agreement pro rata
in accordance with the percentage of Commitments voted in favor of, and the
percentage of Commitments voted against, any such issue under this Agreement.

 

11.5                           Successors and Assigns.

 

11.5.1                  Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (a) to an Eligible Assignee in accordance with the provisions
of Subsection 11.5.2 (Assignments by Lenders), (b) by way of participation in
accordance with the provisions of Subsection 11.5.4 (Participations) or (c) by
way of pledge or assignment of a security interest subject to the restrictions
of Subsection 11.5.6 (Certain Pledges) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Subsection 11.5.4 (Participations) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

11.5.2                  Assignments by Lenders. Any Lender may at any time
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that:

 

(a)          except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Agent or, if a “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of a RC Loan and RC Commitment, unless each of the
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consent (each such consent not to be unreasonably withheld or
delayed);

 

(b)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or Commitment assigned, except that this
clause (b) shall not apply to rights in respect of Swing Loans;

 

(c)          any assignment of a RC Commitment must be approved by the Agent,
the Swing Lender and the Issuing Bank unless the Person that is the proposed
assignee is

 

144

--------------------------------------------------------------------------------


 

itself a Lender with a RC Commitment (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee);

 

(d)         the parties to each assignment shall execute and deliver to the
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 (in the aggregate per assignment except for assignment by the
Arranger as to which there shall be no processing and recordation fee), and the
Eligible Assignee, if it is not a Lender, shall deliver to the Agent an
Administrative Questionnaire; and

 

(e)          Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent, the Issuing Bank, the Swing Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Agent pursuant to Subsection
11.5.3 (Register), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Subsection 2.11.5 (Breakage), Section 2.12
(Increased Costs; Unavailability) and Section 11.13 (Expenses; Indemnity; Damage
Waiver) with respect to the facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Subsection 11.5.4 (Participations).

 

Notwithstanding anything to the contrary in this Section 11.5.2 or
Section 11.5.1 (Successors and Assigns Generally), until syndication is complete
Manufacturers and Traders

 

145

--------------------------------------------------------------------------------


 

Trust Company may assign its rights and obligations under this Agreement,
including its Loans and Commitment, without the consent of the Borrower but
subject to consultation with the Borrower in advance of such assignment in
accordance with the Fee Letter and Commitment Letter between Manufacturers and
Traders Trust Company and the Borrower dated February 27, 2012.

 

11.5.3                  Register. The Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

11.5.4                  Participations.

 

(a)          Any Lender may at any time, without the consent of, or notice to,
the Agent or the Borrower, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Agent, the Issuing Bank and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
Lender may furnish any information concerning the Borrower in its possession
from time to time to prospective Participants, provided that such Lender shall
require any such prospective Participants to agree in writing to maintain the
confidentiality of such information as provided in Section 11.12 (Treatment of
Certain Information; Confidentiality; Advertisement). For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Subsection
11.13.3 (Reimbursement by Lenders) with respect to any payments made by such
Lender to its Participant(s).

 

(b)         Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the matters
specifically referred to in paragraphs (a), (b), (c), (d) and (g) of
Section 11.4 (Amendments, Waivers and Consents) as such matters apply to such
Lender. Subject to Subsection 11.5.5 (Limitations upon Participation Rights),
the Borrower agrees that each Participant shall be entitled to the benefits of
Subsection 2.11.5 (Breakage) and Section 2.12 (Increased Costs; Unavailability)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Subsection 11.5.2 (Assignments by Lenders), provided that

 

146

--------------------------------------------------------------------------------


 

such Participant agrees to be subject to the provisions of Section 2.17.1
(Designation of Different Lending Office) and Section 2.17.2 ( Replacement of
Lenders) as if it were an assignee under Section 11.5.2 (Assignments by
Lenders). Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.17.2 (Replacement of Lenders) with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.10 (Right of Setoff) as
though it were a Lender, provided that such Participant agrees to be subject to
Subsection 2.14.5 (Sharing of Payments by Lenders) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.l03-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as administrative agent)
shall have no responsibility for maintaining a Participant Register.

 

11.5.5                  Limitations upon Participant Rights. A Participant shall
not be entitled to receive any greater payment under Section 2.12 (Increased
Costs; Unavailability) or Section 2.16 (Taxes) than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, except to the extent that the Borrower shall have consented in
writing to such greater payment or such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.16 (Taxes)
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Subsection 2.16.5 (Status of Lenders) as though it were a Lender.

 

11.5.6                  Certain Pledges. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

11.5.6                  Assignment of Mortgages. Upon the termination of any
commitment to make financial accommodations to the Borrower pursuant to the
terms hereof and the receipt by the Secured Parties of cash in an amount
sufficient to pay and satisfy in full all of the Secured Obligations, the Agent
is authorized, in the name and on behalf of the Secured Parties, to assign and
shall assign any Mortgages and the underlying debt to such lending institutions
providing replacement financing arrangements to the Borrower and/or its
Subsidiaries (and/or any

 

147

--------------------------------------------------------------------------------


 

administrative agent for such lending institutions) as the Borrower may request
and pursuant to documentation satisfactory to the Agent (so long as such
documentation expressly provides that such assignment is made without any
representation or warranty of any kind and without recourse to any of the
Secured Parties).

 

11.6                           Calculations and Financial Data.

 

Except as otherwise provided in this Agreement, calculations under this
Agreement shall be made and financial data and terms referred to in this
Agreement shall be prepared and interpreted both as to classification of items
and as to amounts in accordance with GAAP.

 

11.7                           Descriptive Headings.

 

The descriptive headings of the several sections of this Agreement are inserted
for convenience only and shall not affect the meaning or construction of any of
the provisions of this Agreement.

 

11.8                           Governing Law; Jurisdiction; Etc.

 

11.8.1                  Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the Commonwealth of Pennsylvania
(excluding the laws applicable to conflicts or choice of law).

 

11.8.2                  Submission to Jurisdiction. The Borrower irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the Commonwealth of Pennsylvania sitting in
Philadelphia County and of the United States District Court of the Eastern
District of Pennsylvania, and any appellate court from any thereof, in any
action, litigation or proceeding arising out of or relating to this Agreement or
any other Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such Pennsylvania state court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Agent, any Lender or the Issuing Bank may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or its properties in the courts of any
jurisdiction.

 

11.8.3                  Waiver of Venue. The Borrower irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Subsection 11.8.2 (Submission to
Jurisdiction). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court. The Borrower
irrevocably waives, to the fullest extent permitted by applicable law, any right
to bring any action or proceeding against (a) the

 

148

--------------------------------------------------------------------------------


 

Agent in any court outside the county of Philadelphia, Commonwealth of
Pennsylvania, or (b) the Issuing Bank or any other Lender other than a state
within the United States designated by the Issuing Bank or such Lender.

 

11.8.4                  Service of Process. Each party hereto irrevocably
consents to service of process in the manner provided for notices in
Section 11.1 (Notices; Effectiveness; Electronic Communication). Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

 

11.9                           Maximum Lawful Interest Rate.

 

If, at any time, the rate of interest, together with all amounts that constitute
interest and that are reserved, charged or taken hereunder as compensation for
fees, services or expenses incidental to the making, negotiating or collecting
of the Loans, shall be deemed by a court of law with competent jurisdiction, a
governmental agency or a tribunal to exceed the maximum rate of interest
permitted to be charged by the Lenders to the Borrower under applicable Law, or
if such interest, fees and expenses are in excess of the maximum amount
permitted by applicable Law, then, during such time as such rate of interest
would be deemed excessive, that portion of each sum paid attributable to that
portion of such interest rate that exceeds the maximum rate of interest so
permitted shall be deemed a voluntary prepayment of the unpaid principal amount
due pursuant to this Agreement and the Notes. As used in this Section 11.9, the
term “applicable law” shall mean the law in effect as of the date hereof;
provided, however, that in the event there is a change in the law that results
in a higher permissible rate of interest, then this Agreement shall be governed
by such new law as of its effective date.

 

11.10                     Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Bank, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Bank or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or the Issuing
Bank or their respective Affiliates, irrespective of whether or not such
Lender, Issuing Bank or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the Issuing Bank different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the Agent
for further application in accordance with the provisions of Section 2.18
(Defaulting Lenders) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Agent, the Issuing Bank, and the Lenders, and (y) the Defaulting Lender
shall provide promptly to the Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, the Issuing Bank and their
respective

 

149

--------------------------------------------------------------------------------


 

Affiliates under this Section 11.10 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have. Each Lender and the Issuing Bank agrees to
notify the Borrower and the Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. ANY AND ALL RIGHTS TO REQUIRE ANY
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
THAT SECURES THE LOANS, PRIOR TO EXERCISING ITS RIGHT TO SET-OFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER OR ANY GUARANTOR, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

11.11                     Counterparts; Integration; Effectiveness; Electronic
Execution.

 

11.11.1            Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, any separate fee letters among the Borrower, the Agent or the
Arranger, or any of them (which survives closing of this Agreement), and for
purposes of 11.5.2, the commitment letter referred to therein, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in ARTICLE 4
(Conditions to Effectiveness and Fundings and issuance of Letters of Credit),
this Agreement shall become effective when it shall have been executed by the
Agent and when the Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties thereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

11.11.2            Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

11.12                     Treatment of Certain Information; Confidentiality;
Advertisement.

 

11.12.1            Confidentiality. Each of the Agent, the Lenders and the
Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena

 

150

--------------------------------------------------------------------------------


 

or similar legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
Hedging Agreement with any Lender or any of its Affiliates or any action or
proceeding relating to this Agreement or any other Loan Document or any Hedging
Agreement with any Lender or any of its Affiliates or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 11.12, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities hereunder or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the credit facilities hereunder, (h) with the consent of
the Borrower or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 11.12 or
(y) becomes available to the Agent, any Lender, the Issuing Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. The Agent, the Lenders and the Issuing Bank further agree to use
reasonable efforts to notify the Borrower of any required disclosure under
clause (c) of this Subsection 11.12.1 as far in advance as is reasonably
practicable under the circumstances in order to give the Borrower an opportunity
to obtain appropriate relief or protection from a court of competent
jurisdiction regarding such disclosure; provided, however that failure to use
such efforts shall not subject the Agent, any Lender or the Issuing Bank to
liability unless such failure was done in bad faith.

 

11.12.2            Information. For purposes of this Section 11.12,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Agent, any Lender or the Issuing Bank on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries; provided that, in the
case of information received from the Borrower or any of its Subsidiaries after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 11.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

11.12.3            Advertisement. The Borrower hereby authorizes the Agent to
publish the name of the Borrower and the amount of the financing evidenced
hereby in any “tombstone” or comparable advertisement which the Agent elects to
publish. In addition, the Borrower agrees that the Agent may provide lending
industry trade organizations with information necessary and customary
(including, without limitation, the amount and type of facilities, the rates and
counsel’s name) for inclusion in league table measurements after the Closing
Date. Without limiting the generality of the foregoing, the Borrower
acknowledges and agrees to the disclosure by the Agent after the Closing Date of
information relating to the Loans to Gold Sheets, and other similar bank trade
publications, with such information to consist of deal terms consisting of
(i) the Borrower’s name, (ii) principal loan amounts, (iii) interest rate,
(iv) term length and

 

151

--------------------------------------------------------------------------------


 

(v) commitment fees and other fees to the Lenders in the syndicate, the identity
of their attorneys and other information customarily found in such publications.

 

11.13                     Expenses; Indemnity; Damage Waiver.

 

11.13.1            Costs and Expenses. The Borrower shall pay (i) all reasonable
out of pocket expenses incurred by the Arranger and the Agent and their
respective Affiliates (including, without limitation, the reasonable fees,
charges and disbursements of counsel for such Persons and fees and time charges
and disbursements for attorneys who may be employees of such Persons), in
connection with the due diligence performed in connection with the transactions
contemplated hereby, the syndication of the credit facilities provided for
herein (excluding upfront fees paid to the Lender in connection with such
syndication), the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out of pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out of pocket expenses incurred
by the Arranger, the Agent, any Lender or the Issuing Bank (including the fees,
charges and disbursements of any counsel for such Persons and fees and time
charges for attorneys who may be employees of such Persons), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 11.13, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including, without limitation, all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

11.13.2            Indemnification by the Borrower. The Borrower shall indemnify
the Arranger, the Agent (and any sub-agent thereof), each Lender and the Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee and fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee), incurred by or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party other than such Indemnitee and
its Related Parties) arising out of, in connection with, or as a result of
(a) any letter of interest, letter of intent or commitment letter or similar
type of agreement related to the credit facilities provided for herein or any
due diligence or negotiations in connection therewith, (b) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (c) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (d) any actual or alleged
presence or Release of Hazardous Substances on or from any property owned or
operated by the Borrower or any of the other Loan Parties, or the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrower or any of the other Loan Parties, or any orders,
requirements or

 

152

--------------------------------------------------------------------------------


 

demands of Governmental Authorities related thereto, or any other environmental
liability related in any way to the Borrower or any of the other Loan Parties,
or (e) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

 

11.13.3            Reimbursement by Lenders. To the extent that the Borrower
fails to pay any amount required under Subsections 11.13.1 (Costs and Expenses)
and 11.13.2 (Indemnification by the Borrower) to be paid by it to the Arranger,
the Agent (or any sub-agent thereof), the Issuing Bank or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Arranger, the
Agent (or any such sub-agent), the Issuing Bank or its Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Arranger, the Agent (or any such sub-agent) or the
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Arranger, the Agent (or any such sub-agent) or Issuing
Bank in connection with such capacity. The obligations of the Lenders under this
Subsection 11.13.3 are subject to the provisions of Section 2.8 (Lenders’
Obligations Several).

 

11.13.4            Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
Subsection 11.13.2 (Indemnification by the Borrower) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

11.13.5            Payments. All amounts due under this Section 11.13 shall be
payable promptly after demand therefor.

 

11.14                     Certification of Amounts.

 

The certification by the Agent, the Issuing Bank or a Lender of the amount of
liabilities, losses, costs, expenses, claims and/or charges pursuant to
Section 11.13 (Expenses; Indemnity; Damage Waiver) shall be conclusive if such
amounts have been computed or reached in a reasonable manner.

 

153

--------------------------------------------------------------------------------


 

11.15                     Termination of Security; Partial Release of Security.

 

11.15.1            Termination of Security. At such time as no Secured Party has
any commitment to make financial accommodations to the Borrower pursuant to the
terms hereof and all the Secured Obligations have been indefeasibly paid and
performed in full, then the security provided for in the Loan Documents shall
terminate, provided, however, that all expense reimbursement and indemnities of
the Borrower and each other Loan Party contained in this Agreement or any other
Loan Document shall survive and remain operative and in full force and effect
regardless of the termination of such security and any payment of the
obligations hereunder.

 

11.15.2            Partial Release of Security. Effective upon the closing of a
disposition of any Collateral to any Person (other than the Borrower or any of
its Subsidiaries) and the application of proceeds thereof in conformity with the
provisions of this Agreement, and receipt by the Agent of a certification to
such effect from the chief financial officer of the Borrower, the security
interest granted under the Loan Documents in the Collateral so disposed of shall
terminate and the Agent shall deliver such releases as may be appropriate,
provided, however, the security interest granted under the Loan Documents in all
remaining Collateral shall remain in full force and effect.

 

11.16                     Intercreditor Agreement and Bonding Intercreditor
Agreement. The Agent is authorized to enter into the Intercreditor Agreement and
each Bonding Intercreditor Agreement, and the parties hereto acknowledge that
each of the Intercreditor Agreement and each Bonding Intercreditor Agreement is
binding upon them. Each Lender (a) hereby agrees that it will be bound by and
will take no actions contrary to the provisions of the Intercreditor Agreement
or any Bonding Intercreditor Agreement and (b) hereby authorizes and instructs
the Agent to enter into the Intercreditor Agreement and each Bonding
Intercreditor Agreement and to subject the Liens on the Collateral securing the
Obligations to the provisions of each thereof. The foregoing provisions are
intended as an inducement to the Secured Parties to extend credit to the
Borrower and such Secured Parties are intended third-party beneficiaries of such
provisions and the provisions of the Intercreditor Agreement and each Bonding
Intercreditor Agreement.

 

11.17                     Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND

 

154

--------------------------------------------------------------------------------


 

THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

[Signature pages to follow]

 

155

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Agent, the Issuing Bank and the Lenders
have caused this Agreement to be duly executed by their respective duly
authorized officers as of the date first above written.

 

 

 

NEW ENTERPRISE STONE & LIME CO., INC.

 

 

 

By:

/s/ Paul I. Detwiler, III

 

Name:

Paul I. Detwiler, III

 

Title:

President, Chief Financial Officer and Secretary

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS AND TRADERS TRUST

 

COMPANY, in its capacity as the Agent, Issuing

 

Bank, Swing Lender, Arranger and a Lender

 

 

 

 

 

By:

/s/ Stephen A. Foreman

 

Name:

Stephen A. Foreman

 

Title:

Regional Executive

 

 

 

 

 

 

 

WIRE INFORMATION:

 

[Signature page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

List of Addenda (Exhibits and Schedules)

 

EXHIBITS

 

Exhibit A-1

 

Form of Note (§2.9)

Exhibit A-2

 

Form of Swing Note (§2.9)

Exhibit B

 

Form of Request for Advance (§2.4)

Exhibit C

 

Form of LIBOR Election (§2.11.4)

Exhibit D

 

Form of Security Agreement (§4.1.3)

Exhibit E

 

Form of Guaranty and Suretyship Agreement (§4.1.4)

Exhibit F-1

 

Form of Copyright Security Agreement (§4.1.7)

Exhibit F-2

 

Form of Patent Security Agreement (§4.1.7)

Exhibit F-3

 

Form of Trademark Security Agreement (§4.1.7)

Exhibit G-1

 

Form of Fee and Leasehold Mortgage (Pennsylvania) (§4.1.8(a))

Exhibit G-2

 

Form of Fee Mortgage (Florida) (§4.1.8(c))

Exhibit I

 

Form of Environmental Indemnity Agreement (§4.1.9)

Exhibit J

 

Form of Intercreditor Agreement (§4.1.15)

Exhibit K

 

Form of Officer’s Compliance Certificate (§1.1)

Exhibit L

 

Form of Assignment and Assumption (§1.1)

Exhibit M

 

Form of Borrowing Base Certificate (§1.1)

Exhibit N

 

Form of Monthly Financial Report (§6.1.1)

Exhibit O-1

 

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not

 

 

Partnerships for U.S. Federal Income Tax Purposes) (§2.16.5)

Exhibit O-2

 

Form of U.S. Tax Compliance Certificate (Foreign Participants that are not

 

 

Partnerships for U.S. Federal Income Tax Purposes) (§2.16.5)

Exhibit O-3

 

Form of U.S. Tax Compliance Certificate (Foreign Participants that are

 

 

Partnerships for U.S. Federal Income Tax Purposes) (§2.16.5)

Exhibit O-4

 

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are

 

 

Partnerships for U.S. Federal Income Tax Purposes) (§2.16.5)

Exhibit P

 

Form of Monthly Contracts in Progress Report (§6.1.11)

 

--------------------------------------------------------------------------------